Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 1 of 337



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   WORLDSPAN MARINE INC., a Canadian
   corporation, CSPAN FINANCIAL, LLC, a
   Florida limited liability company, and
   WEDMORE FINANCIAL, LLC, a Florida
   limited liability company,


           Plaintiffs,                                    CASE NO.: 1:18-cv-21924-FAM

   v.

   COMERICA BANK, a Texas banking association
   THE ESTATE OF KURT YOUNKER,
   BARRY SHAW, an individual, CYNTHIA JONES,
   an individual, HARRY SARGEANT, III ,
   an individual, DEBORAH SARGEANT, an individual,
   MERVYN MONGER, an individual, and
   KEVIN KIRKEIDE, an individual

         Defendants.
   ______________________________________________/


                         AMENDED COMPLAINT FOR DAMAGES AND
                               DEMAND FOR JURY TRIAL




    LAW OFFICES OF RODRIGO S. DA SILVA, P.A., 777 W. 41ST STREET, SUITE 402, MIAMI BEACH, FL 33140
               TEL: (305) 615-1434 | FAX: (305) 615-1435 | WEB: WWW.RDASILVALAW.COM
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 2 of 337



                            TABLE OF CONTENTS
   I. SUMMARY OF THE ACTION .............................................................................................. 4
   II. PARTIES, VENUE, AND JURISDICTION ......................................................................... 10
     A. Plaintiffs ........................................................................................................................... 10
     B. Defendants ........................................................................................................................ 11
     C. Jurisdiction and Venue ...................................................................................................... 13
   III. FACTUAL BASIS FOR ALL CLAIMS.............................................................................. 16
     Worldspan Initial Transaction with HS3 to Build the Superyacht /The Assignment By HS3 to
     Comerica ............................................................................................................................... 16
     Defendants’ Efforts to Induce Worldspan to Consent to the Assignment and Execution of the
     Construction Loan Agreement ............................................................................................... 19
     HS3’s Death Threat and $2 Million Dollar Extortion of the Principal of Plaintiffs Companies
     .............................................................................................................................................. 25
     HS3, Deborah, Comerica and Monger’s Efforts to Devalue the Superyacht ........................... 27
     Defendants’ Efforts to Thwart the Sale of the Superyacht / Destroy Name Brands ................. 30
     Attempts to Buy the Superyacht that were rejected as a result of Defendants actions ............. 32
     The Mechanics of the Credit Bid Schemes – BTB and Worldspan ......................................... 33
     Defendant Harry Sargeant, III................................................................................................ 35
     Defendant Cynthia Jones ....................................................................................................... 40
     Defendant Barry Shaw........................................................................................................... 48
     Defendant Estate of Kurt Younker ......................................................................................... 55
     Defendant Mervyn Monger ................................................................................................... 60
     Defendant Kevin Kirkeide ..................................................................................................... 66
     Defendant Deborah Sargeant ................................................................................................. 72
     Comerica: Instrumental in Worldwide Fraudulent Schemes ................................................... 76
     Comerica Deliberately Disregarded Internal Controls and Aided and Participated in Sargeant’s
     Fraudulent Schemes .............................................................................................................. 78
     Comerica Repeatedly Ignored a Series of Obvious Anti-Money Laundering Red Flags and
     Facilitated the Money Laundering Scheme ............................................................................ 79
     Comerica Acted with Knowledge .......................................................................................... 85
     When Plaintiffs were Damaged by Defendants’ Acts ............................................................. 86
   IV. TOLLING OF THE STATUTE OF LIMITATIONS ........................................................... 92
        A. Discovery Rule Tolling ................................................................................................. 92
                                                                          2

                                         LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 3 of 337



         B. Fraudulent Concealment Tolling.................................................................................... 94
         C. Estoppel ........................................................................................................................ 98
   V. RICO PREDICATE ACTS................................................................................................... 98
         A.        Mail Fraud and Wire Fraud ..................................................................................... 98
         B.    Money Laundering & Engaging in Monetary Transactions with Proceeds Derived
         from Unlawful Activity – Laundering and Spending the Proceeds of Mail and Wire Fraud
         and FCPA Violations ....................................................................................................... 107
         Fraudulent Transfers by Comerica Bank to Plaintiff Worldspan Pursuant to the Assignment
         – Aiding and Abetting Fraud ............................................................................................ 110
         Comerica Launders Fraudulently Obtained Funds from IOTC Bahamas Across State Lines
         and International Borders to Plaintiff Worldspan.............................................................. 111
         C.        Violations of the Travel Act .................................................................................. 113
         D.        Extortion and Death Threat.................................................................................... 114
      Enterprise ............................................................................................................................ 114
      Relatedness and Continuity ................................................................................................. 117
      Injury .................................................................................................................................. 118
      Damages as a Result of the RICO Conspiracy ..................................................................... 120
      Punitive Damages ................................................................................................................ 122
   CAUSES OF ACTION ........................................................................................................... 124
   COUNT I – RACKETEERING IN VIOLATION OF RICO, 18 U.S.C. §§1962 (c), 1964 (c).. 124
   COUNT II – RACKETEERING IN VIOLATION OF RICO, 18 U.S.C. §§ 1962(d), 1964 (c)126
   COUNT III– FLORIDA RICO (Violation of §772.103(3), Fla. Stat; §772.104, Fla. Stat.)....... 128
   COUNT IV – FLORIDA RICO (Violation of §772.103(4), Fla. Stat; §772.104, Fla. Stat.) ..... 129
   COUNT V – FRAUDULENT MISREPRESENTATION........................................................ 132
   COUNT VII – NEGLIGENT MISREPRESENTATION ......................................................... 133
   (plead in the alternative to Fraudulent Misrepresentation) ....................................................... 133
   COUNT VI – CONSPIRACY TO DEFRAUD........................................................................ 135
   DEMAND FOR JURY TRIAL ............................................................................................... 137




                                                                         3

                                         LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 4 of 337



                                   I. SUMMARY OF THE ACTION

          1.      Plaintiffs Worldspan Marine Inc. (“Worldspan”), CSPAN Financial, LLC

   (“CSPAN”), and Wedmore Financial, LLC (“Wedmore”) (collectively, “Plaintiffs”), by and

   through undersigned counsel, file this Amended Complaint for damages against Defendants,

   Comerica Bank (“Comerica”), the Estate of Kurt Younker (“Younker”), Barry Shaw (“Shaw”),

   Cynthia Jones (“Jones”), Harry Sargeant, III (“HS3”), Deborah Sargeant (“Deborah”), Kevin

   Kirkeide (“Kirkeide”), and Mervyn Monger (“Monger”) (collectively, “Defendants”). Comerica,

   Younker, Shaw and Jones are hereby collectively referred as the “Comerica Defendants.” HS3,

   Deborah, Kirkeide and Monger are hereby collectively referred as the “Sargeant Defendants.”

          2.      Plaintiffs bring this action against Defendants for wrongful acts that they committed

   in United States, Canada, Jordan, and elsewhere as part of an international enterprise and scheme

   to unlawfully devalue, compromise, and misappropriate the assets of the Plaintiffs and others

   through a pattern of unlawful activities including: (i) mail fraud in violation of 18 U.S.C. § 1341;

   (ii) wire fraud in violation of 18 U.S.C. § 1343; (iii) conspiracy to commit mail and wire fraud in

   violation of 18 U.S.C. § 371; (iv) money laundering in violation of 18 U.S.C. § 1956; (v) engaging

   in monetary transactions in property derived from specified unlawful activity in violation of 18

   U.S.C. § 1957, (vi) violations of the Travel Act in violation of 18 U.S.C. § 1952; (vii) violations

   of the Foreign Corrupt Practices Act (“FCPA”), 15 U.S.C. § 78dd-1, et seq.; (viii) extortion in

   violation of § 836.05, Fla. Stat. and 18 U.S.C. § 1951; and (ix) death threat in violation of § 836.05,

   Fla. Stat. and 18 U.S.C. § 1951. Defendants undertook actions to cover up and conceal their

   scheme through fraud and obstruction.

          3.      This Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et

   seq. (“RICO Act”) action derives from the conduct of Comerica Defendants who conspired with



                                                     4

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 5 of 337



   the Sargeant Defendants to defraud the Plaintiffs. The Defendants were an association-in-fact and

   an association-at-law who participated in, conspired and both profited from the ten-year scheme

   involving defrauding individuals and corporations of hundreds of millions of dollars, and, as such,

   constitute an enterprise under 18 U.S.C. § 1961(4) (the “Enterprise”).

          4.      The purpose of the Enterprise was, through a series of illicit and illegal devices,

   mail and wire fraud, money laundering, misappropriation, assignments, transfers, collateralization,

   fraudulent misrepresentations, negligent misrepresentations, fraudulent inducements, fraudulent

   omissions, and other mechanisms, to defraud victims of large sums of money or property. The

   scheme required the coordination and active participation of Comerica and HS3, both of whom

   were involved in the Enterprise as the masterminds with various other co-conspirators participating

   in the conspiracy.

          5.      On June 26, 2014, the Plaintiffs learned of the conspiracy (the “Superyacht Credit

   Bid Fraud and Conspiracy”), and have brought this RICO action within the statutory time limits

   with all of the constituent components required to bring a RICO action. All control and direction

   for the conspiracy originated exclusively from the Southern District of Florida and Detroit,

   Michigan. The foundational documents for the Superyacht Credit Bid Fraud and Conspiracy

   contain choice of law clauses that stipulate Florida law shall apply. All of the parties and witnesses

   are domiciled in Florida, with the exception of Cynthia Jones who is domiciled in Detroit,

   Michigan. All of the profits were made in Florida and all payments derived from Florida.

          6.      HS3’s modus operandi, with the Defendant co-conspirators, is to utilize, among

   other things, alter ego corporations, security in favor of Defendant Comerica and other financial

   institutions, including AmCap Financial Services, Inc. (“AmCap”) and ABN AMRO Bank N.V.

   (“ABN AMRO”), assignments, collateralization and mortgages on assets subject to seizure,



                                                     5

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 6 of 337



   bankruptcy, litigation, money laundering and offshore shell corporations, all to effectuate his

   frauds and conceal and protect his ownership of assets derived from wire and mail fraud and

   bribery against companies and individuals. HS3 and his alter ego corporations have already been

   the subject of numerous lawsuits and final judgments, founded in fraud and RICO.

          7.      Through a series of predicate acts, Defendants undertook a fraudulent credit bid

   scheme to devalue Worldspan’s asset, a 144-foot long, three-story, luxury motor yacht, vessel

   number QE014226C010 (the “Superyacht”), and destroy the Plaintiff companies. This intricate

   and complicated fraudulent credit bid scheme, as described herein, utilizes the same tactics that

   the Defendants have masterfully engaged in for over a decade, as a continuing operation targeting

   individuals and corporations.

          8.      In order to understand how Plaintiffs were affected by Defendants’ fraudulent credit

   bid scheme, it is important to comprehend the norms of doing business in the vessel construction

   industry. When a vessel manufacturer, such as Worldspan, begins construction on a superyacht,

   it retains title until it delivers the superyacht to a buyer once the build-out is complete. The buyer

   of the superyacht merely has a security interest in the vessel, and only when the vessel is

   completed and delivered does the title transfer from the manufacturer of the vessel to the buyer.

   At all times during the course of Defendants’ fraudulent credit bid scheme, Worldspan, not HS3,

   nor Comerica, held title in the Superyacht. Thus, when Defendants intentionally devalued the

   Superyacht as part of their fraudulent credit bid scheme, Defendants were interfering with

   Worldspan’s property.

          9.      Commencing in early 2009, Comerica assisted HS3 in defrauding several

   individuals and entities by, among several criminal activities, laundering proceeds of fraud and




                                                     6

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 7 of 337



   bribery.1 One of the victims of these frauds, Mohammad Al-Saleh (“Al-Saleh”), who obtained a

   $28.8 million-dollar fraud judgment against HS3, his alter ego company and his business partner.

   HS3 entered into the Superyacht Construction Contract on February 28, 2008, and 42 days

   thereafter, on April 10, 2008, Al-Saleh filed his lawsuit in Florida state court founded on fraud.

   At the time that Al-Saleh’s judgment was entered on July 27, 2011, construction of the Superyacht

   had ended.2 As a result of HS3’s theft of Al-Saleh’s money, and Al-Saleh’s complaint being filed

   on April 10, 2008, HS3 knew that he would lose the Superyacht to Al-Saleh and other potential

   judgment creditors. Thus, to avoid having Al-Saleh claim against the Superyacht, and more

   relevant hereto, to effectuate the Superyacht Credit Bid Fraud and Conspiracy, HS3 assigned his

   security interest and other contractual rights in the Superyacht to Comerica.

          10.     As an essential requirement for HS3 to assign his security interest and construction

   contract to Comerica, HS3 and Comerica needed to obtain the consent of Steve Barnett (“Barnett”),

   the principal of Worldspan, to the assignment. Barnett, on behalf of Worldspan, would not have

   consented to the assignment if he had known that Defendants intended to use the assignment to

   devalue the Superyacht, execute a fraudulent credit bid, destroy the Plaintiff corporations and

   defraud individuals including Al-Saleh and corporations including Supreme Fuels FZE (“Supreme

   Fuels”).




          1
             As further described below, Comerica assisted HS3 in defrauding Al-Saleh and others, as
   it laundered proceeds of wire and mail fraud and bribery in violation of the FCPA, from HS3’s
   alter ego corporations, International Oil Trading Company, Ltd. formerly known as International
   Oil Trading FZCO (“IOTC Bahamas”) and Sargeant Marine, Ltd. formerly known as Sargeant
   Marine, S.A. (“Sargeant Marine”), transferring these funds to Worldspan for the construction of
   the Superyacht. Comerica co-mingled $9,387,398.67 of its funds with the $11,064,525.38 that
   HS3 stole from Al-Saleh. Comerica also laundered many millions of dollars to Deborah, HS3 and
   his proxies.
           2
             In fact, HS3 used proceeds of the wire and mail fraud against Al-Saleh and other specified
   unlawful activity to fund the construction of the Superyacht.
                                                    7

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 8 of 337



          11.     Knowing this, Defendants conspired to deceive Barnett into consenting to the

   assignment, and through a series of meetings, fraudulently induced Barnett by concealing their

   ulterior motives and making fraudulent omissions and representations, (to execute the Superyacht

   Credit Bid Fraud and Conspiracy) and assuring him, amongst other things, that the litigation with

   Al-Saleh was of no concern to Worldspan and that the purpose of the Assignment was to provide

   a loan to HS3 required to fund construction on the Superyacht.3 Consequently, in reliance on the

   fraudulent representations and omissions, Barnett consented on behalf of Worldspan to the

   assignment, and on August 14, 2009, HS3 assigned his security and other contractual rights in the

   Superyacht to Comerica. Comerica and HS3 represented to Barnett that the assignment was for

   the purpose of providing a construction loan to HS3 for the purpose of completing the Superyacht.

   As Comerica was well aware, HS3 did not require a loan to finish the construction of the

   Superyacht.

          12.     Although Plaintiffs were unaware at the time, HS3’s assignment of his rights in the

   Superyacht to Comerica was the initial and foundational step in the elaborate scheme to undertake

   the fraudulent credit bid that led to the demise of Worldspan, causing direct harm to CSPAN and

   Wedmore’s property. As a result of the Assignment, now Comerica, not HS3, held security interest

   in the Superyacht. Consequently, HS3’s creditors could not assert claims against the Superyacht.

   After the assignment, Comerica and HS3 devalued the Superyacht by accruing debt, failing to pay

   obligations, and opposing and interfering with the marketing and sale of the Superyacht to third

   parties in order for HS3 to acquire the Superyacht at a greatly reduced price through a fraudulent



          3
            Defendants knew that the litigation with Al-Saleh and the $28.8 million-dollar fraud
   judgment obtained by Al-Saleh would affect and concern Plaintiffs, as Comerica had laundered
   millions of dollars of funds stolen Al-Saleh. In fact, Al-Saleh eventually claimed against
   Worldspan in unrelated Canadian litigation for the return of $11,064,525.38 stolen from him by
   HS3.
                                                   8

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 9 of 337



   credit bid scheme. This method of avoiding obligations to creditors by assigning rights in an asset

   to an alter ego in order to re-obtain the asset at a lower price through a fraudulent credit bid is

   exactly how HS3, Comerica, and their co-conspirators have devalued companies and assets for

   years. In fact, Comerica and HS3 devalued the Superyacht and Plaintiffs utilizing the same

   fraudulent credit bid scheme used to undertake a fraudulent credit bid on an oil refinery in Corpus

   Christi, Texas.

          13.        Significantly, superyacht construction companies like Worldspan merely construct

   one superyacht at a time due to the size of the vessel, which as it was the case here, took the entire

   space of Worldspan’s construction facility. Worldspan relied on completing the build-out of the

   Superyacht and selling the Superyacht to keep Worldspan financially sound. However, Comerica

   and HS3’s efforts to devalue the Superyacht by failing to pay Worldspan for its work and thwarting

   the marketing and sale of the Superyacht caused the Superyacht to eventually sell for only $5

   million in 2014. The Superyacht was appraised in 2011 by Comerica’s maritime appraiser at $15

   million in its current unfinished, as-is-where-is state. Fraser Yachts, the world’s largest superyacht

   broker, valued the Superyacht at $19 million as-is-where-is. Notably, the Superyacht had $26

   million dollars spent on it.

          14.        The sale of the Superyacht finally took place in 2014, nearly six (6) years after the

   commencement of its construction. After purchasing the Superyacht for $5 million dollars, the

   buyer of the Superyacht incurred an additional $30 million dollars to upgrade and complete the

   Superyacht. Not only did Comerica and HS3 cause the massive devaluation of the Superyacht,

   their actions deprived Worldspan of the completion contract for the Superyacht, which generated

   $30 million dollars. Defendants deliberately attacked Worldspan’s reputation and brands in the




                                                       9

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 10 of 337



    extremely small superyacht community as part of their tactics to thwart any potential sale of the

    Superyacht.

           15.     As a result of the wrongful acts of Defendants, the assets of the Plaintiffs that were

    destroyed had a value of $66,268,832.00.

           16.     As a result of the wrongful acts of the Defendants, and their co-conspirators,

    Worldspan’s business was permanently destroyed; the cost to reconstitute the business is $42

    million dollars.

           17.     The Plaintiffs seek compensatory damages plus treble damages of $198,806,496.00

    under its statutory RICO claims, attorney’s fees and costs, and pre and post-judgment interest.

                            II. PARTIES, VENUE, AND JURISDICTION
                                           A. Plaintiffs

           18.     Plaintiff CSPAN Financial, LLC (“CSPAN”) is a Florida limited liability company

    with its principal place of business located at Vero Beach, Florida.        On December 1, 2011,

    Worldspan assigned all of its assets to CSPAN. See Exhibit 1, Accord and Satisfaction Agreement

    between Worldspan and CSPAN dated December 1, 2011 (the “CSPAN Assignment”).

           19.     The Plaintiff Wedmore Financial, LLC (“Wedmore”) is a Florida limited liability

    company with its principal place of business located at Vero Beach, Florida.        Wedmore owns

    66.66% of the shares of Worldspan.

           20.     CSPAN with Wedmore own the assets that were injured as a result of the predicate

    acts of the Defendants. Defendants’ predicate acts injured U.S. based property and harmed U.S.

    plaintiffs, thereby creating domestic injury.

           21.     Plaintiff Worldspan Marine Inc. (“Worldspan”) is a Canadian corporation.




                                                    10

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 11 of 337



                                              B. Defendants

           22.      Defendant Comerica Bank (“Comerica”) is a Texas banking association

    headquartered in Dallas, Texas, and has retail banking operations in Texas, Michigan, Arizona,

    California and more relevant hereto, Florida. Comerica is a “person” as defined in the RICO Act.

    At all times relevant hereto, Comerica provided, and continues to provide, a number of banking

    services from its Florida locations. Comerica’s Florida retail banking operation are headquartered

    in Boca Raton and Fort Lauderdale.

           23.      Defendant Comerica is chartered by the State of Texas and subject to supervision

    and regulation by the Texas Department of Banking under the Texas Finance Code. Comerica is

    also a member of the Federal Reserve System under the Federal Reserve Act and thus subject to

    federal regulations. Comerica is a subsidiary of Comerica Incorporated, which is incorporated

    under Delaware law and headquartered in Dallas, Texas. Comerica is a “person” as defined in

    the RICO Act.

           24.      Defendant Barry Shaw (“Shaw”) is an individual residing in Florida and who is

    otherwise sui juris. At all relevant times to this action, Shaw held the title of Vice President of

    Comerica Private Banking, with an address of 100 NE Third Ave., Suite 100, Fort Lauderdale, FL

    33301. Shaw, among other things, made fraudulent omissions and fraudulent representations of

    fact that were false and known to be false made to fraudulently induce Barnett, the principal of the

    Plaintiffs to act, specifically to agree to an assignment of HS3’s interest in the Superyacht to

    Comerica. This was foundational to the Superyacht Credit Bid Fraud and Conspiracy.            Shaw

    conspired with the Defendants as referred in this Amended Complaint.

           25.      Defendant Estate of Kurt Younker (“Younker”) is the probate estate of Kurt

    Younker an individual residing in Florida up until his death. At all times relevant to this action,


                                                    11

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 12 of 337



    Younker held the title of Regional Manager of Comerica with an address of 100 NE Third Ave.,

    Suite 100, Fort Lauderdale, FL 33301.

            26.     Younker, among other things, made fraudulent omissions and fraudulent

    representations of fact that were false made to induce Barnett, the principal of the Plaintiffs to act,

    specifically to undertake acts related to HS3 and Comerica’s positions as it related to the

    Superyacht. Younker conspired with the Defendants as referred in this Amended Complaint.

            27.     Defendant Cynthia Jones (“Jones”) is an individual residing in Michigan and who

    is otherwise sui juris.

            28.     Defendants Shaw, Younker and Jones are persons as defined in the RICO Act.

            29.     Defendant Deborah Sargeant (“Deborah”) is an individual residing in Florida and

    who is otherwise sui juris. Deborah is the spouse of HS3. Deborah has been an active co-

    conspirator, utilizing, for years, tenants by entireties and money laundering as a means of

    precluding victims and creditors from being paid, while she and HS3 received and spent millions

    of dollars and lived an extraordinarily opulent and lavish lifestyle.

            30.     Defendant Harry Sargeant, III (“HS3”) is businessman and a resident of Florida

    and who is otherwise sui juris. HS3 conspired with the other Defendants as described in this

    Amended Complaint. HS3 travelled to British Columbia, Canada, for the purpose of attending the

    premises of Worldspan where the Superyacht was being constructed. HS3 also travelled to

    England, Jordan, Switzerland, the Dominican Republic, and other countries in furtherance of and

    in assistance to the illegal Enterprise.

            31.     Defendant Kevin Kirkeide (“Kirkeide”) is an individual residing in Florida and

    who is otherwise sui juris. Kirkeide is a Chartered Accountant who acts as one of the strategy and




                                                      12

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 13 of 337



    logistics operatives for HS3’s various frauds committed in the United States and various other

    countries. Kirkeide conspired with the Defendants as referred to in this Amended Complaint.

             32.   The Defendant Mervyn Monger (“Monger”) is an individual residing in Florida

    and who is otherwise sui juris. At all relevant times to this action, Monger was a full-time

    employee of HS3 and Deborah, for years, commencing at least as early as 2008. Monger was an

    agent of Comerica and HS3 in regards to the Superyacht. Commencing in 2008, in assistance of

    the illegal Enterprise, Monger travelled across state lines and across international borders in

    furtherance of the operation of the Enterprise and the money laundering described in this Amended

    Complaint.

             33.   Specifically, Monger travelled to and lived in British Columbia, Canada, taking up

    residence in West Vancouver, British Columbia, Canada in 2008.               Monger supervised the

    construction of the Superyacht at the premises of Worldspan from 2008 until 2010. Subsequent

    to cessation of construction on the Superyacht, Monger remained in Canada and provided false

    and fraudulent statements to both the Federal Court of Canada and the British Columbia Supreme

    Court.

             34.   Deborah, HS3, Kirkeide, and Monger are individuals, and each of them is a

    “person” as defined in RICO Act. At all times relevant hereto, Deborah, HS3, Kirkeide, and

    Monger provided, and continue to provide assistance to the RICO Enterprise.

                                         C. Jurisdiction and Venue

             35.   This Court has personal jurisdiction over the Defendants because they participated

    in tortious acts directed from Florida, do sufficient business in Florida, reside in Florida, undertook

    the conspiracy from Florida, issued the instructions and controlled the conspiracy from Florida




                                                      13

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 14 of 337



    and have sufficient minimum contacts with Florida, and/or otherwise intentionally avail

    themselves of the Florida consumer market through various means.

           36.     Not only do the Defendants transact substantial business in Florida, the causes of

    action asserted in this lawsuit arise directly out of the Defendants’ Florida acts, in controlling and

    issuing all of the directions and instructions regarding the illegal Enterprise, with the exception of

    limited instructions issued by Comerica employee, Cynthia Jones, from Detroit, Michigan.

           37.     This Court has personal jurisdiction over Comerica because Comerica’s agents

    employed at a Florida branch of Comerica made fraudulent and/or negligent misrepresentations to

    Barnett, the principal of Plaintiffs, as referred to in this Amended Complaint.

           38.     This Court also has personal jurisdiction over Comerica and its executives named

    in this action, because Comerica and or its executives committed tortious acts in Florida, violated

    RICO statutes in Florida, transacts business in Florida, derives substantial revenue from business

    in Florida, derives substantial revenue from interstate commerce and foreign commerce with

    consequences in the State of Florida. Comerica’s agents employed at a Florida branch of Comerica

    made fraudulent omissions to Barnett, the principal of Plaintiffs, as referred to in this Amended

    Complaint.

           39.     Comerica’s co-mingled $9,387,398.67 of its own funds with the funds that were

    the proceeds of fraud against Al-Saleh that Comerica had laundered from IOTC Bahamas.4



           4
              IOTC Bahamas, a HS3 alter ego corporation, that was used as a vehicle of fraud against
    Al-Saleh and others, previously banked with Wachovia Bank. The money laundering transactions
    undertaken with this account caused Wachovia Bank to cease dealing with IOTC Bahamas (and
    all of HS3’s bank accounts including all the accounts of his controlled corporations), at which
    time, Comerica became the IOTC Bahamas money laundering bank and continued to be the money
    laundering bank for years. Comerica also laundered funds for Sargeant’s alter ego corporation
    BTB Refining, LLC (found to have been a vehicle of fraud by the Court of Appeals, Thirteenth
    District of Texas Corpus Christi-Edinburg Court in Harry HS3 III, BTB Refining LLC, Appellants,
    v. Mohammad Anwar Farid Al Saleh, Appellee in Case Nos. 13-15-0327-CV and 13-15-00395-
                                                     14

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 15 of 337



            40.     Monger, a U.S. citizen and resident of Florida, travelled to and lived in British

    Columbia, Canada. Monger took up residence in West Vancouver, British Columbia, Canada in

    2008 and supervised the construction of the Superyacht at the premises of Worldspan from 2008

    until 2010. Subsequent to cessation of construction on the Superyacht, Monger remained in

    Canada and provided false and fraudulent statements to both the Federal Court of Canada and the

    British Columbia Supreme Court. Monger’s activities are detailed in this Amended Complaint.

            41.     All directions and control relating to HS3’s, Deborah’s, and Kirkeide’s continuum

    of fraud were and are undertaken from Florida. The nerve center for these continuing predicate

    acts was and is Florida, where Comerica’s Boca Raton branch and Fort Lauderdale branch that

    undertook the predicate acts is located.

            42.     This Court has original jurisdiction over the subject matter of this Amended

    Complaint under 28 U.S.C. §§ 1331 and 1337 because the claims arise under federal law, including

    RICO violations under 18 U.S.C. § 1961 et seq. This Court has supplemental jurisdiction over the

    state law claims pursuant to 28 U.S.C. § 1367.

            43.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

    substantial part of the events giving rise to Plaintiffs’ claims occurred in this judicial district. Venue

    is also proper against Defendants under 28 U.S.C. § 1391 because they are subject to the Court’s

    personal jurisdiction with respect to this action.

            44.     Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

    are subject to personal jurisdiction in this District for the claims alleged and a substantial part of

    the events and omissions giving rise to these claims occurred in this District.




    CV and the U.S. District Court, Southern District of Texas, in PDVSA Petroleo S.A. v. Trigeant,
    Ltd. et al, Case No. 2:09-cv-00038).
                                                         15

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 16 of 337



                              III. FACTUAL BASIS FOR ALL CLAIMS

     Worldspan Initial Transaction with HS3 to Build the Superyacht /The Assignment By HS3 to
                                             Comerica

           45.     Worldspan is a Canadian superyacht builder headquartered in Maple Ridge, British

    Columbia, Canada, which is 27 miles east of Vancouver, British Columbia, Canada. Worldspan’s

    premises were located on 9.315 acres of level waterfront that included a 150-foot dock, a high

    quality, 90,435 square foot purpose-built building (built for the purpose of constructing

    superyachts), and a waterfront residence. Property taxes were $137,377.65 per year. Worldspan

    employed approximately 100 employees, many of them specialized in the construction of

    superyachts.

           46.     In early 2008, Barnett met with HS3 and Deborah at their 19,000 square foot

    residence in Gulfstream, Florida to arrange the construction of the Superyacht. At this meeting,

    Deborah told Barnett and the Worldspan employees that the Superyacht was her Superyacht and

    discussed how her Superyacht should be built. On February 29, 2008, HS3 entered into a Vessel

    Construction Agreement contract with Worldspan to construct the Superyacht (the “VCA”). See

    Exhibit 2, VCA. The Superyacht was constructed inside Worldspan’s purpose-built building.

    Given the size (144 foot long, plus scaffolding) and height (three stories high plus keel depth, plus

    scaffolding) of the Superyacht, no other yachts could be constructed on the Worldspan premises

    while the Superyacht was on the premises. This meant that no other superyacht construction

    revenue existed during the time the Superyacht was on Worldspan’s premises.




                                                     16

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 17 of 337



           47.     As is customary in the yacht construction industry, the Superyacht was titled in the

    name of the builder, Worldspan.5 The buyer of the Superyacht, HS3, merely held a security interest

    in the Superyacht. Upon completion and delivery of the Superyacht, the title would be transferred

    from Worldspan to HS3.

           48.     Until August 14, 2009, HS3 was the original contracting party for the construction

    of the Superyacht with Worldspan. However, that changed on August 14, 2009, when HS3

    assigned both his security interest in the Superyacht and his interest in the VCA to Comerica (the

    “Assignment”). See Exhibit 3, the Assignment. As a result of the Assignment, Comerica became

    the only contracting party with Worldspan. Notably, Comerica did not lien HS3’s security

    interest on the Superyacht. Comerica took HS3’s security in the Superyacht by having HS3

    assign the security in the Superyacht to Comerica. Despite the Assignment, Worldspan continued

    to hold title in the Superyacht and Comerica merely held a security interest in the Superyacht.

           49.     With the Assignment, HS3, Comerica, and their co-conspirators intended to prevent

    HS3’s creditors from claiming against the Superyacht, to devalue the Superyacht, and to prevent

    the sale of the Superyacht in order for HS3 and Deborah to acquire the Superyacht at a fraction of

    the price through a fraudulent credit bid. The Assignment was merely a façade to hide HS3’s and

    Comerica’s intent to procure the fraudulent credit bid scheme. Despite the Assignment, HS3

    continued to act as the original contracting party and security holder of the Superyacht.

           50.     Section 1.06 of the Assignment contains a provision stipulating that, in the event of

    breach of the VCA, only Comerica, as the only contracting party with Worldspan, could take steps

    pursuant to the security registered against the Superyacht and pursuant to the VCA. Furthermore,



           5
            Among other things, the Superyacht was titled in the name of Worldspan so as to comply
    with Canada Revenue Agency regulations in order to avoid paying Goods and Services Tax
    (“GST”).
                                                    17

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 18 of 337



    the Assignment included a specific provision precluding HS3 from taking any steps regarding the

    Superyacht security or the VCA after breach of same.

           51.     On August 14, 2009, HS3 and Comerica also executed a construction loan

    agreement (the “Construction Loan Agreement”) wherein Comerica agreed to loan funds to HS3

    to be paid to Worldspan for the construction of the Superyacht (the “Construction Loan”). See

    Exhibit 4, Construction Loan Agreement. The Construction Loan Agreement was signed by Shaw

    as Vice President of Comerica and Daniel Sargeant as attorney-in-fact for HS3.

           52.     Pursuant to the Construction Loan Agreement, Comerica would pay funds towards

    the construction of the Superyacht to Worldspan, thereby co-mingling Comerica’s loan proceeds

    with the $11,064,525.38 that Comerica had laundered into the Superyacht. Because HS3 had

    various creditors claiming fraud against him, using his personal funds to pay for the construction

    of the Superyacht would be very risky, as doing so would increase the probability of HS3’s

    creditors claiming against HS3’s security interest in the Superyacht. HS3’s creditors could not

    claim against the Superyacht if the monies used to fund its construction was “clean” money

    obtained from Comerica pursuant to a loan. In effect, the Construction Loan Agreement benefitted

    HS3 and Comerica: HS3 could fund the Superyacht without running the risk of losing it to his

    creditors, and Comerica would be repaid for the loan, including interest, with HS3’s monies, which

    were obtained by fraud and bribery. In fact, as set out below, HS3 paid the Construction Loan

    with the dirty funds of his alter ego corporation, IOTC Bahamas.

           53.     Moreover, the Construction Loan was used as a disguise to co-mingle Comerica’s

    “clean” money with the “dirty” money that had been laundered by Comerica and paid to

    Worldspan for the construction of the Superyacht. Commencing immediately after the execution

    of the Construction Loan Agreement, Comerica began paying Worldspan for the construction of



                                                   18

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 19 of 337



    the Superyacht with the proceeds of said loan, which amounted to $9,387,398.67 of “clean”

    money. This resulted in Comerica co-mingling the “clean” $9,387,398.67 loan with the “dirty”

    $11,064,525.38 that Comerica had laundered for HS3 (the funds HS3 obtained by defrauding Al-

    Saleh). Comerica intended to co-mingle its funds in order to support its security position against

    the Superyacht and prevent victims who had been defrauded by HS3 from claiming against the

    Superyacht.

           54.     In sum, Comerica acted as a co-conspirator to HS3, by laundering the proceeds of

    fraud and other criminal activity and transferring HS3’s asset, his security interest in the

    Superyacht, to Comerica and then allowing HS3 to make claims against the Superyacht, acting as

    Comerica’s agent, even though the Assignment stipulated that only Comerica could make claims

    against the Superyacht.

     Defendants’ Efforts to Induce Worldspan to Consent to the Assignment and Execution of the
                                   Construction Loan Agreement

           55.     In order to obtain the Assignment, HS3 and Comerica needed Worldspan’s written

    consent. Worldspan would not have consented to the Assignment if it had knowledge that the

    Assignment was merely a façade to disguise Defendants’ creation of the fraudulent credit bid

    scheme, which consisted of devaluating the Superyacht and destroying Worldspan. In order to

    obtain Worldspan’s consent to assign HS3’s security interest in the Superyacht and the Superyacht

    Construction Loan Agreement to Comerica, HS3 and Shaw arranged to meet with Barnett at a

    restaurant6 in Delray Beach, Florida, in July 2009 (the “Delray Beach Meeting”). Shaw, HS3, and

    Barnett were present at this meeting.




           6
            The restaurant in Delray Beach that the Delray Beach Meeting took place was the
    Tramonti Ristorante Italiano, located at 119 E Atlantic Avenue, Delray Beach, Florida.
                                                   19

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 20 of 337



            56.      During the Delray Beach Meeting, Shaw told Barnett that he and HS3 needed to

    discuss a litigation matter in private that did not concern Worldspan nor had any effect on

    Worldspan.       This critical fraudulent misrepresentation and fraudulent omission was made

    regarding the litigation that was underway against HS3, who, at that time, had defrauded Al-Saleh

    on a $2.1 billion-dollar U.S. Department of Defense contracts, had set up myriad alter ego

    corporations and bank accounts, was using Comerica to launder millions of dollars through

    offshore corporations with no employees, no business operations and in jurisdictions that do not

    enforce anti-money laundering laws. The litigation was critically important to Worldspan, as Al-

    Saleh subsequently claimed against Worldspan seeking the disgorgement of $11,064,525.38 that

    had been defrauded from him by HS3, and laundered by Comerica into the construction of the

    Superyacht.

            57.      On April 10, 2008, forty-one days after executing the VCA, Al-Saleh sued

    International Oil Trading Company, LLC (“IOTC USA”), a limited liability company used as a

    vehicle of fraud against him, along with HS3 and his partner Mustafa Abu Naba’a (“Mustafa”).

    On November 19, 2008, Supreme Fuels brought a RICO lawsuit in this Court against HS3 and

    other parties.

            58.      Faced with this lawsuits, HS3 and Comerica had been laundering millions of dollars

    concerning the mail and wire fraud perpetrated against Al-Saleh and Supreme Fuels through IOTC

    Bahamas. Comerica’s money laundering transactions included the payments made to Worldspan

    from IOTC Bahamas and Sargeant Marine, as well as millions of dollars of money laundering

    transactions undertaken by Comerica with the money laundering funds being paid to HS3

    personally, Deborah, and various other persons and entities – all without proper consideration and




                                                     20

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 21 of 337



    with Comerica acting in a conspiracy to prevent victims of HS3’s fraud from attaching the

    proceeds of fraud and, in the case of the plaintiffs from attaching HS3’s interest in the Superyacht.

           59.     During the Delray Beach Meeting, Shaw, in the presence of HS3, made

    representations, fraudulent statements and fraudulent omissions to Barnett, as referred to herein.

    Shaw knew the representations he made to Barnett were false because he had already agreed on

    behalf of Comerica to help HS3 insulate the Superyacht from his creditors as well as to put the key

    pieces necessary to execute the fraudulent credit bid against Worldspan in motion. Shaw knew

    that HS3 did not need a loan from Comerica to complete the construction of the Superyacht and

    that HS3 desire to use the Comerica loan as cover to execute the fraudulent credit bid while

    simultaneously shielding this valuable security interest of HS3 from his creditors.

           60.     During the Delray Beach Meeting, Shaw stated to Barnett that he would like to

    continue the meeting with HS3 in private after the three individuals discussed the assignment of

    the Superyacht contract and security from HS3 to Comerica.

           61.     During the Delray Beach Meeting, Shaw stated to Barnett that he and HS3 needed

    to discuss a litigation matter in private that did not concern Worldspan.

           62.     During the Delray Beach Meeting, Shaw fraudulently misrepresented to Barnett

    that the litigation matter he would be discussing with HS3 that involved HS3 was of no importance

    to him or Worldspan, would not have any effect on Worldspan and that he need not concern himself

    with the litigation against HS3.7




           7
              The litigation was critically important to Worldspan, as the Plaintiff in the fraud litigation
    against HS3 subsequently claimed against Worldspan seeking the disgorgement of over $11
    million dollars that had been defrauded from him by HS3. Comerica acquired HS3’s security
    interest in the Superyacht as part of the Superyacht Credit Bid Fraud and Conspiracy and then
    Comerica litigated against Al-Saleh, the unpaid trade creditors who worked on the Superyacht,
    Worldspan and Supreme Fuels.
                                                      21

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 22 of 337



           63.     During the Delray Beach Meeting, Shaw fraudulently misrepresented to Barnett

    that the assignment of HS3’s security interest in the Superyacht and construction contract to

    Comerica was for the purpose of Comerica granting HS3 a construction loan.

           64.     During the Delray Beach Meeting, Shaw fraudulently misrepresented to Barnett

    that the assignment of HS3’s interest in the Superyacht and the assignment of HS3’s interest in the

    construction contract for the Superyacht, to Comerica, was a good means of having the Superyacht

    funded to completion. During the Delay Beach Meeting, Shaw fraudulently concealed from

    Barnett that HS3 had no need or requirement for a Superyacht Construction Loan.

           65.     During the Delray Beach Meeting, Shaw fraudulently misrepresented to Barnett

    that the Assignment and the Construction Loan would be beneficial to Worldspan.

           66.     During the Delray Beach Meeting, Shaw fraudulently concealed that Comerica had

    been laundering millions of dollars for HS3.

           67.     HS3 laundered a total of $180,350,558.05 by directing the transfer of these funds

    to bank accounts held by his alter ego entities IOTC Bahamas, Sargeant Marine, BTB Refining,

    LLC, and many others. This was done to put those assets beyond the reach of creditors, including

    but not limited to Al-Saleh.

           68.     During the Delray Beach Meeting, Shaw fraudulently concealed from Barnett that

    the company he was the principal of, Worldspan, was the recipient of millions of dollars of funds

    that had been laundered by Comerica from IOTC Bahamas. These funds which were the proceeds

    of wire and mail fraud against Al-Saleh were laundered by Comerica and paid to Worldspan for

    the construction of the Superyacht.

           69.     During the Delray Beach Meeting, Shaw fraudulently concealed from Barnett the

    fact that Comerica intended to co-mingle $9,387,398.67 of its own funds (the Comerica



                                                    22

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 23 of 337



    Superyacht loan proceeds) with the funds that were the proceeds of fraud against Al-Saleh that

    Comerica had laundered from IOTC Bahamas and paid to Worldspan for the construction of the

    Superyacht.

           70.     During the Delray Beach Meeting, Shaw fraudulently misrepresented the nature of

    the Al-Saleh lawsuit against HS3. Shaw did this by fraudulently misrepresenting to Barnett that

    there was litigation involving HS3 that was not relevant or germane or of any concern to

    Assignment. Not only was this litigation relevant and germane, Al-Saleh subsequently claimed

    against Worldspan for the disgorgement of the funds that Comerica had laundered from IOTC

    Bahamas to Worldspan for the construction of the Superyacht.

           71.     During the Delray Beach Meeting, Shaw fraudulently concealed from Barnett the

    Superyacht Credit Bid Fraud and Conspiracy that was founded on the Assignment. Comerica’s

    purpose at the Delray Beach was to induce Barnett to sign the Assignment, along with Comerica

    and HS3.

           72.     During the Delray Beach Meeting, Shaw fraudulently concealed from Barnett the

    fact that Comerica had laundered millions of dollars for HS3 through Comerica bank accounts

    with hundreds of blatantly obvious money laundering transactions that had every hallmark of fraud

    and money laundering associated with them, in amounts up to half a million dollars at a time.

           73.     During the Delray Beach Meeting Shaw fraudulently concealed from Barnett that

    HS3 had no need or requirement for the Construction Loan.8




           8
              The Comerica Superyacht loan was for the purpose of Comerica obtaining security
    against the Superyacht, by assigning HS3’s security in the Superyacht to Comerica, for the purpose
    of defeating creditors and more relevant hereto undertaking the Superyacht Credit Bid Fraud and
    Conspiracy. HS3 did not need this loan, he had more than adequate resources to fund the
    construction of the Superyacht.
                                                   23

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 24 of 337



           74.     During the Delray Beach Meeting, Shaw concealed from Barnett that the

    Superyacht Construction Loan/Assignment was part of the Superyacht Credit Bid Fraud and

    Conspiracy to encumber the Superyacht with a charge in favor of Comerica for the purpose of

    defeating creditor claims and ultimately making a credit bid on the Superyacht after the security

    was transferred from Comerica to a HS3 controlled corporation.9 The Assignment, which was the

    cornerstone of the Superyacht Credit Bid Fraud and Conspiracy, was authored and created

    exclusively and only by Comerica with the no input or involvement whatsoever from the Plaintiffs.

           75.     HS3, working in concert and in tandem with Shaw at the Delray Beach Meeting,

    parroted what Shaw said, making the same fraudulent misrepresentations and the same fraudulent

    omissions.

           76.     Barnett justifiably relied on the fraudulent representations and fraudulent omissions

    at the Delray Beach Comerica Meeting. Based on the fraudulent representations, and fraudulent

    omissions, made by Shaw and HS3 at the July 2009 Delray Beach Meeting, Barnett, as a principal

    of Worldspan, agreed to the Assignment.         Barnett’s justifiable reliance on the fraudulent

    representations and fraudulent omissions made by Shaw and HS3 at the Delray Beach Meeting

    caused Worldspan to ultimately agree to the Assignment, which was the foundational document

    for the fraudulent credit bid scheme.




           9
             This was the same methodology that was used in the BTB Credit Bid that was found by
    the U.S. District Court for the Southern District of Texas to be actual fraud. Shortly after HS3
    began defrauding Al-Saleh on the IOTC fuel contracts with the U.S. Department of Defense, HS3
    charged IOTC’s receivables in favor of ABN AMRO, a bank in the Netherlands. The IOTC
    receivables were charged in favor of ABN AMRO as part of the conspiracy to defraud Al-Saleh
    from his share of these contracts. HS3 utilized loans as a means of fraud, by charging assets that
    creditors would not rank in priority claim against, in the case of the Superyacht Credit Bid Fraud
    and Conspiracy, the BTB Credit Bid fraud and the loans from ABN AMRO.
                                                    24

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 25 of 337



    HS3’s Death Threat and $2 Million Dollar Extortion of the Principal of Plaintiffs Companies

            77.    On Tuesday, February 15, 2011, at approximately 3:00 p.m., Barnett met with HS3

    and Kirkeide at Jet Aviation, Palm Beach International Airport (the “Jet Aviation Death Threat &

    Extortion Meeting”). Jet Aviation is a Fixed Base Operation (FBO), which is a company that

    provides services for those that have private aircraft, including fueling, a lounge, hangaring, and

    maintenance.

            78.    Jet Aviation in Palm Beach has a lobby/lounge where customers can meet with

    friends and associates. The lounge area of Jet Aviation has doors on one side that open to the

    tarmac where aircrafts are located, and doors on the other side that open to the vehicle parking

    area.

            79.    At the Jet Aviation Death Threat & Extortion Meeting, Barnett met with HS3 in the

    lounge area of Jet Aviation. HS3’s private jet was parked on the tarmac outside the Jet Aviation

    lounge area.

            80.    At the Jet Aviation Death Threat & Extortion Meeting, Barnett and HS3 walked

    from the lobby of Jet Aviation to HS3’s Jet. Barnett did not enter the Hawker Jet, nor did he climb

    the stairs; however, Barnett stood beside the Jet, the passenger door was open and Barnett observed

    a number of male passengers seated.

            81.    At the Jet Aviation Death Threat & Extortion Meeting, Barnett and HS3 discussed

    the construction of the Superyacht by Worldspan. HS3 was angry regarding the construction costs

    of the Superyacht, which was constructed by Worldspan. HS3 waved a piece of paper handed to

    him by Kirkeide that he claimed demonstrated that he had been overcharged on the Superyacht.

    Barnett asked to see the paper and HS3 refused to give it him.




                                                    25

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 26 of 337



           82.     At the Jet Aviation Death Threat & Extortion Meeting, HS3 took Barnett aside in

    the Jet Aviation lounge and threatened him face-to-face. HS3 told Barnett that he was going to

    destroy all of the companies Barnett was associated with unless Barnett paid him $2 million dollars

    within two (2) months.

           83.     At the Jet Aviation Death Threat & Extortion Meeting, HS3 also told Barnett that

    if he did not pay him $2 million dollars within two (2) months he was going to have him killed.

    HS3 told Barnett that he had people who could execute the contract to kill him. Kirkeide

    acquiesced and actively participated in HS3’s criminal conduct by giving HS3 the blank piece of

    paper that HS3 would use to claim that Worldspan was overcharging HS3 for the construction of

    the Superyacht.

           84.     The Jet Aviation Death Threat & Extortion Meeting ended at approximately 3:30

    p.m. Tuesday, February 15, 2011. Barnett drove away from the Jet Aviation Death Threat &

    Extortion Meeting. Barnett was overwhelmed by fear from the death threat and extortion threat

    that he had to stop driving and pull over to compose himself.

           85.     Immediately after the Jet Aviation Death Threat & Extortion Meeting, Barnett

    advised a senior member of Florida law enforcement of the death threat and extortion threat made

    by HS3. Barnett advised this senior member of Florida law enforcement that if he were to be

    murdered that it would have been HS3 that had him killed.

           86.     Immediately after the Jet Aviation Death Threat & Extortion Meeting, Barnett also

    advised certain Worldspan employees of the death and extortion threats made by HS3. At the Jet

    Aviation Death Threat & Extortion Meeting, HS3 stated that he was going to destroy Steve

    Barnett’s Florida corporations. HS3’s goal was the destruction of these corporations, with HS3




                                                    26

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 27 of 337



    specifically articulating his intent to destroy these Florida corporations. HS3’s statements to

    Barnett demonstrate a specific intent to target the Plaintiff corporations.

           HS3, Deborah, Comerica and Monger’s Efforts to Devalue the Superyacht

           87.     Superyachts are a compilation of the latest technology in Navionics, electronics,

    entertainment systems, engine control systems, lighting systems, stabilization systems, galley and

    cooking systems as well a myriad of other high-tech systems. Superyachts are enormously

    complex and represent one of the most technical and challenging construction projects of any type

    in the world. Superyachts are expected to be representative of the very latest technology from bow

    to stern. Consequently, the longer it takes to complete the construction of a superyacht and to sell

    a superyacht will affect its price, as state-of the-art technology and high-tech systems contained

    therein age rapidly since tech companies are constantly updating and improving their products.

           88.     While construction of the Superyacht ceased in 2010, it was not sold until 2014 due

    to Defendants Comerica, HS3, Deborah, and Monger’s efforts to devalue the Superyacht.

    Critically, HS3, Deborah, Comerica, and Monger purposely delayed the construction of the

    Superyacht and prevented its sale in order to further devalue the Superyacht by, amongst other

    things: (i) creating change orders; (ii) failing to pay $4.9 million dollars of work performed on the

    Superyacht; (iii) litigating against the Superyacht and Worldspan; (iv) interfering with the

    marketing and sale of the Superyacht; and (v) utilizing other tactics as described herein. Having

    the Superyacht go untouched for four years caused the Superyacht’s high-tech systems to age in

    comparison to newer technologies that continuously hit the market yearly. Consequently, when

    the Superyacht eventually sold in 2014, it only sold for $5 million even though it had been

    previously appraised for $15 million by Comerica’s appraisal and Fraser Yachts had opined that it




                                                     27

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 28 of 337



    could be sold for $19 million. The eventual buyer of the Superyacht ultimately spent an additional

    $30 million to update and finish the Superyacht.

           89.     During the construction of the Superyacht, HS3, Deborah, and Monger requested

    various change orders with the intent of never paying for those changes. A change order is work

    that is added to the original scope of work as agreed upon in a construction contract. The change

    orders to the Superyacht requested by Monger, HS3, and Deborah cost millions of dollars. These

    changes included both materials and labor, paid for by Worldspan. Monger, HS3, and Deborah,

    in concert with the other co-conspirators, refused to pay Worldspan for any change orders that

    were not signed, even though the material and work had been supplied. Monger, HS3, Deborah,

    and Comerica attempted to defraud Worldspan by having their lawyers state in writing that no

    payment would be made to Worldspan for the materials and labor associated with the change

    orders. In June 2014, Comerica and HS3 attempted to have all the materials that were not attached

    to the Superyacht (but had been purchased by Worldspan) delivered to an empty building that was

    fraudulently represented by HS3 and Comerica as a “state of the art” superyacht manufacturing

    facility. In June 2014, the Plaintiffs learned of the Defendants scheme to defraud Plaintiffs of the

    materials purchased by Worldspan pursuant to Change Orders and not paid for by the Defendants.

           90.     Furthermore, during the construction of the Superyacht, between December 2009

    and April 2010, Monger fraudulently stated to Worldspan employees, with knowledge of the

    contrary, that Worldspan would be paid for the work that it was undertaking on the Superyacht.

    This representation was made for the purpose of inducing Worldspan to continue supplying

    materials and labor to the Superyacht and resulted in Worldspan being owed $4.9 million dollars

    which have never been paid. Monger knew that Worldspan would never be paid for the materials

    purchased nor its labor, yet made the representations to encourage Worldspan to incur debt so that



                                                    28

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 29 of 337



    unpaid creditors would litigate against Worldspan and HS3 could file insolvency proceedings

    against the Superyacht, thereby further delaying its sale and devaluing it. Worldspan relied on

    these fraudulent misrepresentations and continued working on the Superyacht in the expectation

    of being paid.

           91.       Like clockwork, litigation began in Canada as a result of the $4.9 million debt

    incurred by Worldspan. On July 28, 2010, in the Federal Court of Canada, the Superyacht was

    arrested by an unpaid creditor (Offshore Interiors), who was not paid as a result of Comerica not

    paying Worldspan $4.9 million dollars. The Federal Court of Canada issued a Claims Process

    Order that directed all those that had in rem maritime claims against the Superyacht to file a claims

    process affidavit with the Court. The Superyacht was the res against which the in rem claims were

    to be made, and the Court ordered that the Superyacht was to be sold and the sale proceeds would

    have the exact same legal status as the physical Superyacht). Al-Saleh,10 Supreme Fuels, the in

    rem trade creditors, HS3, Worldspan, and Comerica filed claims process affidavits claiming an

    interest in the Superyacht. Comerica challenged Worldspan’s right to be paid the $4.9 million

    dollars it was owed, which could only be recovered from the sale of the Superyacht.

           92.       Then, Comerica and HS3 took further steps to delay the sale of the Superyacht,

    devalue the Superyacht and further the conspiracy against Worldspan by improperly bringing an

    ex-parte insolvency application. HS3 brought the insolvency proceeding and filed a false affidavit

    stating he was the secured creditor even though Comerica, not HS3, was the only secured creditor

    as a result of the Assignment. Monger was the individual who provided the false and fraudulent



           10
              Al-Saleh’s claim against the Superyacht was twofold: (1) Al-Saleh claimed as a unpaid
    execution creditor of Sargeant, based on his $28.8 million-dollar fraud judgment, and (2) on the
    basis that the $11,064,525.38 laundered by Comerica from IOTC Bahamas that were paid to
    Worldspan towards the construction of the Superyacht was the proceeds of fraud and should be
    disgorged by Worldspan and paid to Al-Saleh.
                                                     29

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 30 of 337



    evidence to the British Columbia Supreme Court in support of the ex-parte receivership application

    brought against Worldspan by HS3. In the receivership application, Monger stated that HS3 was

    the secured creditor of Worldspan, and that Worldspan was indebted to HS3 for millions of dollars.

    These statements which were the foundational statements for the receivership application were

    fraudulent and false, and known to be false to Comerica and HS3, as HS3 had assigned his security

    interest in the Superyacht to Comerica on August 14, 2009.

           93.     As Defendants intended, these litigations further stalled the construction and sale

    of the Superyacht, causing its value to decrease daily. Critically, during this time Worldspan had

    no revenue because the Superyacht remained at its premises. Worldspan incurred years of massive

    legal fees litigating against Comerica and HS3. Worldspan also incurred a six-figure amount in

    rent for the building that housed the Superyacht after construction ceased. A six-figure tax lien

    was placed on the property by the City of Maple Ridge. In addition, millions of dollars of interest

    were accrued on the amounts that were owed to unpaid creditors. Thus, while the failure to pay

    Worldspan $4.9 million and the subsequent litigations did not destroy Worldspan, it was a factor

    in doing so because Defendants continued to litigate in an effort to delay and interfere with the

    sale of the Superyacht.

       Defendants’ Efforts to Thwart the Sale of the Superyacht / Destroy Name Brands

           94.     Aside from devaluing the Superyacht by delaying its construction and sale,

    claiming against it, and failing to pay Worldspan for materials and labor associated with its

    construction, Defendants Comerica, HS3, and Monger deliberately took actions to stop the

    marketing and sale of the Superyacht. In a nutshell, these Defendants intentionally delayed the

    sale process to make the Superyacht become “old” and less marketable and made false

    representations to dissuade prospective purchasers from buying the Superyacht.



                                                    30

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 31 of 337



              95.   The community of superyacht brokers is very small and tight-knit. A superyacht

    broker recommends certain superyachts to its clients for purchase. Fraser Yachts is the world’s

    largest superyacht broker, with offices worldwide, including in Florida. After construction of the

    Superyacht had ceased, Fraser Yachts estimated that the Superyacht could be sold for about $19

    million. In one of the Canadian litigations, the Federal Court of Canada ordered the sale and

    marketing of the Superyacht. The order specifically stated that the Superyacht was to be marketed

    by Fraser Yachts. Fraser Yachts diligently marketed the Superyacht and recommended it to its

    clients. However, Monger repeatedly interfered with Fraser Yachts’ efforts. In fact, Monger

    actively denigrated the Superyacht in an effort to prevent a buyer’s interest in purchasing the

    Superyacht. Monger told superyacht brokers in the United States not to purchase the Superyacht

    because it was a problem ridden yacht and because the Federal Court of Canada would not approve

    the sale.

              96.   Monger’s interference with the marketing and sale of the Superyacht was so

    extreme and egregious that on April 13, 2012, counsel for Worldspan sent HS3 and Comerica’s

    counsel a cease and desist letter stating that Monger was improperly and illegally interfering with

    the court ordered marketing of the Superyacht. Defendant Jones was provided with a copy of this

    letter.

              97.   Moreover, in an effort to further devalue the Superyacht and prevent its sale, Jones

    advised the Federal Court of Canada that Comerica wished to have the Superyacht moved from

    Worldspan’s premises to an HS3 controlled shipyard.           The HS3 controlled shipyard, DG

    Shipyards, was located in Richmond, British Colombia. In support of the application to move the

    Superyacht to the HS3 controlled shipyard, Monger provided a false sworn evidence to the

    Canadian court stating that the HS3 controlled shipyard was a “state of the art” superyacht



                                                     31

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 32 of 337



    manufacturing facility. That was far from the truth. In fact, the HS3 controlled shipyard was an

    empty building that did not have the equipment, tools, or facilities to construct a Superyacht.

           98.     As further evidence of the intentional attempts to devalue the Superyacht and

    prevent its sale, in 2014 Comerica submitted to the Federal Court of Canada that the Superyacht

    was the as old and obsolete as a “Commodore 64” computer. This is an ironic statement that

    clearly evidences Comerica’s bad faith and fraudulent mindset in furtherance of the fraudulent

    credit bid scheme, as a reasonable party holding a security interest in an asset would make every

    good-faith attempt to sell the asset in which it holds such security interest for the highest amount

    possible rather than refer to it as old and obsolete.

      Attempts to Buy the Superyacht that were rejected as a result of Defendants actions

           99.     All of the potential purchasers that were interested in buying the Superyacht were

    dissuaded from doing so as a direct and proximate cause of Defendants’ efforts (as mentioned in

    the previous subsection) to prevent the sale of the Superyacht.

           100.    In January 2011, Comerica commissioned a maritime appraisal of the unfinished

    Superyacht, as is-where is. The appraised value of the Superyacht as is-where is, as of January

    2011 was $15 million dollars. In 2013, the landlord of Worldspan’s premises submitted a written

    offer to purchase the Superyacht. The offer was worth for $5.8 million plus other very substantial

    benefits to the Plaintiffs (which amounted to an offer having a net value of around $9 million

    dollars). The Superyacht would have been completed in Worldspan’s building, where the

    Superyacht had been built from its inception to its partially completed state. However, Defendants

    Comerica, acting on the instruction of Jones, and HS3, opposed the sale and the landlord rescinded

    his offer to purchase the Superyacht.




                                                      32

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 33 of 337



                   The Mechanics of the Credit Bid Schemes – BTB and Worldspan

           101.    In the PDVSA case, the U.S. District Court for the Southern District of Texas,

    found that HS3 had orchestrated a credit bid fraud regarding an oil refinery located in Corpus

    Christi, Texas. The credit bid fraud worked as follows:

           a. Accruing debt against an asset.11 In the PDVSA case the corporation that owned the
              Corpus Christi refinery, Trigeant Ltd., controlled by Sargeant, accrued tens of millions
              of dollars in obligations to PDVSA for oil shipments to the refinery and then failed to
              pay;

           b. Failing to pay the obligations;12

           c. Having a conventional lender13 loan money and implement security against the asset.
              In the PDVSA case the asset was the Corpus Christi refinery and lender was AmCap;

           d. Devaluing the asset.14 In the case of the Corpus Christi oil refinery, the refinery was
              purchased with a fraudulent credit bid for only a fraction of what the refinery ultimately
              sold for after the U.S. District Court reversed the fraudulent credit bid sale. The U.S.
              District Court reversed the credit bid for fraud and the refinery ultimately sold for its



           11
                In the Worldspan case, Comerica, the contracting party with Worldspan, accrued $4.9
    million dollars in unpaid invoices for the construction of the Superyacht.
             12
                 In the Worldspan case, the $4.9 million dollars owed by Comerica to Worldspan has
    never been paid.
             13
                In the Worldspan case, Comerica not only lent money against the asset (the Superyacht),
    Comerica became HS3’s alter ego corporation, becoming the contracting party (as opposed to a
    mortgagee simpliciter), and the mortgagee, thereby fulfilling the role that was undertaken by HS3
    ’s alter ego corporation, BTB Refining LLC, the corporation that was found by the Federal Court
    in Texas to be HS3’s alter ego vehicle of fraud.
             14
                 In the Worldspan case, in January 2011, Comerica’s own appraiser valued the as-is,
    where-is Superyacht at $15 million dollars. After Comerica opposed and interfered with the
    marketing and sale of the Superyacht and Monger, HS3’s employee, illegally and fraudulently
    interfered with the marketing and sale, Comerica submitted to the Federal Court of Canada in 2014
    that the Superyacht was now obsolete and the same as a “Commodore 64”. The verbatim language
    used by Comerica in 2014 was “Commodore 64”. Comerica advised the Federal Court of Canada
    that they wished to have a HS3 controlled corporation acquire Comerica’s security on the
    Superyacht and then credit bid on the Superyacht which was now only worth $5 million dollars.
    The Federal Court of Canada refused to allow this to happen. As part of Comerica’s opposition to
    the sale of the Superyacht, Comerica and HS3 submitted that the Superyacht should be moved
    from Worldspan’s facility to a HS3 controlled superyacht shipyard, DG Shipyards LLC, a Florida
    alter ego corporation controlled by HS3. HS3 fraudulently described the facility the Superyacht
    should be shipped to as a “state-of-the-art facility”, when, in fact, it was an empty building.
                                                    33

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 34 of 337



                true value, close to $100 million dollars, many times the amount that had been paid
                with the fraudulent credit bid (about $22 million);

           e. Purchasing the debt and security with an alter ego, HS3 controlled corporation. In the
              BTB Credit Bid Fraud and Conspiracy case, the alter ego corporation was BTB
              Refining LLC;

           f. Having the alter ego corporation purchase the asset using the debt and security to make
              a credit bid, thereby changing the title holder to the name of the alter ego corporation,
              not the corporation that accrued the debt, thereby precluding creditors from recovery
              against the asset for amounts they were owed.15 The creditors were left holding debt
              against a corporation (Trigeant, Ltd., the prior owner of the refinery) that had no asset,
              as the refinery had been purchased by a credit bid made by the alter ego corporation,
              BTB Refining LLC, which did not owe the creditors anything. The U.S. District Court
              saw through this artifice and fraud and reversed the credit bid, putting the refinery back
              into the hands of the company that accrued the debt, Trigeant Ltd.

           102.    This is the same credit bid artifice and scheme that Comerica, the Defendants and

    HS3 undertook against the Plaintiffs, with the exception that Comerica acted with a level of

    manifest dishonesty and fraud so profound that HS3 did not require an alter ego corporation to

    remove the asset from the debtor corporation. In this case, Comerica became the alter ego

    corporation, undertaking the same position as BTB, the company that was found by the district

    court in Texas to have been the vehicle of fraud against creditors.

           103.    Not only did Comerica implement security and comingle its funds with the funds

    they laundered from IOTC Bahamas, Comerica even became the contracting party, replacing

    HS3 as the contracting party with the yacht builder Worldspan. Comerica then failed to pay

    Worldspan $4,920,796.11, an amount that remains outstanding to this date.




           15
              In the Worldspan case, HS3 defrauded Al-Saleh and others of tens of millions of dollars,
    then, to preclude his victims from claiming against the Superyacht, HS3 transferred his interest in
    the Superyacht (HS3 held the security against the Superyacht in his name) to Comerica, thereby
    implementing one of the fundamental predicate acts in the Superyacht Credit Bid Fraud and
    Conspiracy. At the time Al-Saleh, Supreme Fuels, the in rem trade creditors and Worldspan
    claimed against the Superyacht, Comerica opposed their claims, based on the fact that Comerica,
    not HS3 (who had defrauded these victims), now held security against the Superyacht.
                                                    34

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 35 of 337



           104.    Comerica then opposed the sale of the Superyacht, while it became obsolete.

    Comerica opposed the claims of Al-Saleh, who had an unpaid $28.8 million-dollar fraud judgment

    against HS3. Comerica opposed the claims of all who claimed against the Superyacht.

           105.    Comerica repeatedly made submissions to the Federal Court of Canada that

    Comerica’s only involvement was to determine the priority of Comerica’s mortgage on the

    Superyacht and nothing else.

           106.    On June 26, 2014, the Plaintiffs learned that these representations were knowingly

    fraudulent, false, and misleading when Comerica first disclosed the secret fraudulent credit bid

    scheme.

                                     Defendant Harry Sargeant, III

           107.    HS3 is a key figure in the group of conspirators. HS3 provides the financing for

    the illegal Enterprise and pays the co-conspirators, which includes, Comerica, Kirkeide, and

    Monger, the attorneys, the appraisers, and other necessary parties and expenditures. In 2008, HS3

    and his wife, Deborah, decided to have Worldspan construct the Superyacht for them.

    Representatives from Worldspan travelled to Florida and met HS3 and Deborah at their mansion

    in Gulfstream, Florida to plan the construction of the Superyacht.

           108.    HS3 and Deborah paid Worldspan, through HS3’s alter ego corporations, IOTC

    Bahamas and Sargeant Marine, with the proceeds of the fraud against Al-Saleh which he was able

    to perpetrate through numerous acts of wire and mail fraud. HS3, Al-Saleh, and Mustafa were

    equal partners on a Jordanian corporation, International Oil Trade Center (“IOTC Jordan”). In

    2004, IOTC Jordan submitted bids to Defense Logistics Agency formerly known as the Defense

    Energy Support Center (“DESC”) for a contract for the transportation of oil to Iraq through Jordan




                                                   35

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 36 of 337



    in connection with Operation Iraqi Freedom. Al-Saleh, HS3, and Mustafa were to share equally

    in the profits generated by the contracts between IOTC Jordan and DESC.

           109.   In early 2005, HS3 and Mustafa, without Al-Saleh’s knowledge, formed IOTC

    USA. Sargeant and Mustafa were the initial joint owners of IOTC USA – each had a half-interest

    membership interest in IOTC USA. Subsequently, in May 2005, HS3 and Mustafa formed

    International Oil Trading FZCO (“IOTC Dubai”). Around the same time, HS3 and Mustafa

    transferred their membership interests in IOTC USA to IOTC Dubai. As a result of this structure,

    IOTC Dubai became the sole member (owner) of IOTC USA. Later, in March 2008, IOTC Dubai

    redomiciled in the Bahamas and became IOTC Bahamas.

           110.   Unbeknownst to Al-Saleh, IOTC USA replaced IOTC Jordan as the contracting

    party in the contract awarded by DESC to IOTC Jordan. In addition, IOTC USA subsequently bid

    for and obtained additional contracts with DESC, using the same Letter of Authorization obtained

    through Al-Saleh’s efforts. IOTC USA’s contracts with DESC were actually serviced by IOTC

    Jordan pursuant to a services contract (the “Services Agreement”) entered into between IOTC

    Jordan and IOTC Dubai acting for IOTC USA. IOTC USA then diverted all DESC contract

    proceeds and profits away from IOTC Jordan to other IOTC entities, to wit: IOTC Bahamas

    formerly known as IOTC Dubai and its wholly owned subsidiary, International Oil Trading

    Company, B.V. (“IOTC Netherlands), all to the detriment of Al-Saleh who was unable to obtain

    his share of the profits as a result of the legal maneuvering employed by HS3 and Mustafa.

           111.   As a result, of the DESC contracts, IOTC USA generated over $1.95 billion dollar

    in revenue and reported profits ranged between $210 million and $133 million from 2005 to 2010.

    All of the funds used by HS3 to pay Worldspan as well as those to pay the Comerica Construction

    Loan are traceable to the profits generated by the DESC contracts. In other words, the funds to



                                                   36

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 37 of 337



    pay Worldspan are derived from specified unlawful activity, to wit, the multiple instances of mail

    and wire fraud directed in the fraudulent scheme to cheat Al-Saleh from his 1/3 share of the profits

    from the DESC contracts.

              112.    In addition, all the funds used by HS3 to pay Worldspan as well as those used to

    pay the Comerica Construction Loan derive from additional specified unlawful activity. Once Al-

    Saleh was stripped from his right to receive his 1/3 share of the profits from the DESC contracts,

    HS3 and Abu Naba’a needed help from the Jordanian government in order to be able to perform

    on the DESC contracts in order to continue to use the Jordanian thoroughfares to ship fuel to U.S.

    military bases in western Iraq. To that end, HS3 hired Marty Martin (“Martin”), a former senior

    operative of the Central Intelligence Agency (“CIA”) who held high level positions in the Middle

    East and was at one point in charge of the unit responsible for hunting down Osama Bin Laden.

    Notably, Martin had no operation whatsoever in the energy or logistics sector. Because of his

    work in the CIA, Martin had developed high level contacts with senior intelligence operatives in

    Jordan.          See   http://www.nbcnews.com/id/42668435/ns/world_news-mideast_n_africa/t/us-

    oilman-accused-bribing-jordan-official-win-contract/#.XLPeB6ZReCV.

              113.    Martin coordinated on behalf of HS3 the payment of a $9 million-dollar bribe to

    General Mohammad Dahabi (in two separate wire transfers of $4.5 million each). General Dahabi

    was the then head of the General Intelligence Directorate (GID), Jordan’s intelligence agency. The

    $9 million-dollar bribe payment to General Dahabi constitutes a violation of the FCPA and as a

    result all of the proceeds from the DESC contracts are derived from specified unlawful activity.

    Upon information and belief, General Dahabi has been incarcerated in Jordan for his role in

    receiving the aforementioned $9 million-dollar bribe. In other words, the entire revenue generated

    by the DESC contracts is derived from specified unlawful activity as that term is defined in 18



                                                     37

                                 LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 38 of 337



    U.S.C. § 1956(c)(7). In addition, every time HS3 engaged in a monetary transaction in value of

    greater than $10,000 in connection with the proceeds of the DESC contracts he engaged in separate

    violations of 18 U.S.C. § 1957.

             114.   At the Jet Aviation Death Threat & Extortion Meeting, HS3 engaged in acts of

    extorsion and threaten the life of Barnett in violation of §836.05, Fla. Stat. and 18 U.S.C. § 1951.

             115.   HS3 associated with the Defendants affairs through a pattern of racketeering

    activity consisting of repeated violations of the Federal mail and wire fraud statutes, 18 U.S.C.

    §1341 and 18 U.S.C. §1343, based upon the use of the United States mails and wires to send

    emails, facsimiles and letters across state lines and across the international border between the

    United States and Canada. These repeated violations took place both before May 2014 and after

    May 2014.

             116.   Given the nature of the Superyacht Credit Bid Fraud and Conspiracy, the

    implementation and execution of the fraudulent credit bid scheme was dependent upon the use of

    email, United States mail, Federal Express, U.S. Mail and other postal services.

             117.   It was also dependent on the use of interstate communication wires, to include

    telephone, facsimile lines and the internet. These repeated violations took place both before May

    2014 and after May 2014.

             118.   The use of mails by the defendant Jones in order to execute the Superyacht Credit

    Bid Fraud and Conspiracy constitutes mail fraud. See 18 U.S.C. §1341.

             119.   The transmission and use of interstate wire communications by Jones in order to

    execute the Superyacht Credit Bid Fraud and Conspiracy constitutes wire fraud. See 18 U.S.C.

    §1343.




                                                    38

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 39 of 337



           120.    HS3 individually acted with the knowledge that the use of United States mails and

    wires would follow in the ordinary course knew that such use of the United States mails and wires

    could have been reasonably foreseen.

           121.    HS3 was aware that correspondence, emails, packages, legal correspondence were

    sent to his counsel and to Monger in Canada, across an international border, through the use of the

    United States mails and wires in furtherance of the Defendants fraudulent credit bid scheme. These

    repeated violations took place both before May 2014 and after May 2014.

           122.    The monies paid to Worldspan as well as those used to pay the Superyacht

    Construction Loan were paid with money laundered by HS3 through his alter ego, IOTC Bahamas.

    HS3 individually acted with the knowledge that the payments made on the Superyacht

    Construction Loan and to Worldspan were money laundering transactions, in order to execute the

    fraudulent credit bid scheme in violation of 18 U.S.C. § 1956.

           123.    Payments made on the Superyacht Construction Loan were made with funds that

    were the proceeds of fraud against Al-Saleh as well as acts of bribery in violation of the FCPA,

    HS3 intentionally and knowingly participated directly and indirectly in the defendants’ fraudulent

    credit bid scheme and or associated with the defendants through a pattern of racketeering

    consisting of repeated violations of the federal statute regarding monetary transactions in property

    derived from specified unlawful activity in violation of 18 U.S.C. § 1957.

           124.    From 2011 until present HS3 provided instructions to his Canadian lawyers in

    furtherance of the Superyacht Credit Bid Fraud and Conspiracy. These instructions were in the

    form of e-mails sent from Florida to Vancouver, B.C., transmitted across the international border

    between the United States and Canada, and, as such, are violations of the federal mail and wire

    fraud statutes (18 U.S.C. §§ 1341, 1343).



                                                    39

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 40 of 337



           125.    HS3 intentionally and knowing participated directly and indirectly in the

    defendants Superyacht Credit Bid Fraud and Conspiracy and or associated with the Defendants

    through a pattern of racketeering consisting of repeated violations of Federal mail and wire fraud

    statutes 18 U.S.C. §1341 and 18 U.S.C. §1343, based on the use of the United States mails and

    wires to send emails, facsimiles and letters across state lines and across the international border

    between Canada and the United States regarding the money laundering transactions that violated

    18 U.S.C. §§ 1956, 1957 that were the payments on the Superyacht Construction Loan and to

    Worldspan.

                                       Defendant Cynthia Jones

           126.    Jones, Vice President of Comerica, in the Detroit Michigan office, has been

    involved with HS3, Comerica, the Plaintiffs and the other Defendants since 2011. From 2011 until

    present, Jones, intentionally and knowingly, participated directly and indirectly in the defendants’

    fraudulent credit bid scheme and or associated with the Defendants’ through a pattern of

    racketeering consisting of repeated violations of the federal mail and wire fraud statutes, 18 U.S.C.

    §1341 and 18 U.S.C. §1343, based on the use of the United States mails and wires to send emails,

    facsimiles and letters across state lines and across the international border between the United

    States and Canada.

           127.    Jones associated with the Defendants affairs through a pattern of racketeering

    activity consisting of repeated violations of the Federal mail and wire fraud statutes, 18 U.S.C.

    §1341 and 18 U.S.C. §1343, based upon the use of the United States mails and wires to send

    emails, facsimiles and letters across state lines and across the international border between the

    United States and Canada. These repeated violations took place both before May 2014 and after

    May 2014. One of the examples of wire fraud include the sworn affidavit Jones executed on



                                                     40

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 41 of 337



    October 7, 2011 and filed with the Federal Court of Canada attached hereto as Exhibit 5. In

    paragraph 10 of said affidavit, Jones knowingly, fraudulently and intentionally states, under oath,

    to the court that the purpose of the Construction Loan Agreement was to fund the construction of

    the Superyacht,16 when in actuality the Construction Loan was a foundational step taken towards

    executing the Superyacht Credit Bid Fraud and Conspiracy. Jones’ affidavit was notarized in

    Detroit, Michigan and then transmitted across the international border between the United States

    and Canada where it was filed in the Federal Court of Canada in rem proceedings, thereby violating

    the federal mail and wire fraud statutes (18 U.S.C. §§ 1341, 1343).

             128.   Given the nature of the Superyacht Credit Bid Fraud and Conspiracy, the

    implementation and execution of the fraudulent credit bid scheme was dependent upon the use of

    email, United States mail, Federal Express, U.S. Mail and other postal services.

             129.   It was also dependent on the use of interstate communication wires, to include

    telephone, facsimile lines and the internet. These repeated violations took place both before May

    2014 and after May 2014.

             130.   The use of mails by the defendant Jones in order to execute the Superyacht Credit

    Bid Fraud and Conspiracy constitutes mail fraud. See 18 U.S.C. §1341.

             131.   The transmission and use of interstate wire communications by Jones in order to

    execute the Superyacht Credit Bid Fraud and Conspiracy constitutes wire fraud. See 18 U.S.C.

    §1343.




             16
              Plaintiffs learned that Jones’ sworn statement was knowingly false and fraudulent
    when, in June 2014, Jones instructed Comerica’s Canadian counsel to, among other things,
    attempt a credit bid on the Superyacht, this being the first ever disclosure of the Superyacht
    Credit Bid Fraud and Conspiracy.
                                                    41

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 42 of 337



           132.    Jones individually acted with the knowledge that the use of United States mails and

    wires would follow in the ordinary course of Comerica’s business and/or individually knew that

    such use of the United States mails and wires could have been reasonably foreseen.

           133.    Jones was aware that correspondence, emails, packages, legal correspondence were

    sent to counsel for Comerica and to Monger in Canada, across an international border, through the

    use of the United States mails and wires in furtherance of the Defendants fraudulent credit bid

    scheme. These repeated violations took place both before May 2014 and after May 2014.

           134.    Jones was aware that correspondence, emails, facsimiles, and packages would be

    sent across State lines in furtherance of the defendants’ fraudulent credit bid scheme to the

    Defendants in Florida, from Michigan, to HS3, Kevin Kirkeide, Shaw, Younker and Deborah in

    Florida, Comerica in Dallas, Texas, and to Monger in both Florida and Canada.

           135.    Jones knew or acted with knowledge that the Defendants’ fraudulent credit bid

    scheme would utilize the United States mails and wires and result in an extensive pattern of use of

    the United States mails and wires.

           136.    The continued use of the United States mails and wires in order to effectuate the

    Defendants’ fraudulent credit bid scheme constitutes a pattern of racketeering activity.

           137.    Jones is the Comerica executive responsible for administering the Superyacht

    Construction Loan, (implemented by having Worldspan agree to an assignment of all of HS3’s

    interests in the Superyacht security and the VCA).

           138.    Payments made on the Superyacht Construction Loan administered by Jones were

    paid with money laundered by Comerica from IOTC Bahamas, a corporation with no assets, no

    employees and in an offshore jurisdiction that does not enforce anti-money laundering laws. Jones

    individually acted with the knowledge that the payments made on the superyacht loan she



                                                    42

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 43 of 337



    administered were money laundering transactions, with the payments made from IOTC Bahamas,

    the money laundering transactions by Jones in order to execute the fraudulent credit bid scheme

    constitutes money laundering in violation of 18 U.S.C. § 1956. The Superyacht loan was

    outstanding as of May 2014, payments that were money laundering in violation of 18 U.S.C. §

    1956 were made both before May 2014 and after May 2014.

           139.    Payments made on the Superyacht Construction Loan administered by Jones were

    made with funds that were the proceeds of fraud against Al-Saleh, Jones intentionally and

    knowingly participated directly and indirectly in the defendants’ fraudulent credit bid scheme and

    or associated with the defendants through a pattern of racketeering consisting of repeated

    violations of the federal statute regarding monetary transactions in property derived from specified

    unlawful activity in violation of 18 U.S.C. § 1957.

           140.    From 2011 until present Jones provided instructions to the Canadian lawyers for

    Comerica in furtherance of the Superyacht Credit Bid Fraud and Conspiracy. These instructions

    were in the form of e-mails sent from Detroit, Michigan to Vancouver, B.C., transmitted across

    the international border between the United States and Canada, and, as such, are violations of the

    federal mail and wire fraud statutes (18 U.S.C. §§ 1341, 1343).

           141.    Jones provided instructions to the Canadian lawyers for Comerica. Jones was aware

    of the fact that Al-Saleh claimed against Worldspan for the disgorgement of $11,064,525.38 paid

    by IOTC Bahamas to Worldspan.

           142.    Jones intentionally and knowing participated directly and indirectly in the

    defendants Superyacht Credit Bid Fraud and Conspiracy and or associated with the Defendants

    through a pattern of racketeering consisting of repeated violations of Federal mail and wire fraud

    statutes 18 U.S.C. §1341 and 18 U.S.C. §1343, based on the use of the United States mails and



                                                    43

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 44 of 337



    wires to send emails, facsimiles and letters across state lines and across the international border

    between Canada and the United States regarding the money laundering transactions that violated

    18 U.S.C. §§ 1956, 1957 that were the payments on the Superyacht Construction Loan that Jones

    administered.

           143.     Jones personally benefitted from the illegal Enterprise as a result of being paid for

    being an Executive at Comerica.

           144.     As part of the 2014 Superyacht credit bid fraud, Jones instructed Comerica’s

    Canadian counsel to submit to the Federal Court of Canada, with HS3, that the Superyacht owned

    by Worldspan, should be delivered to HS3 controlled shipyard, DG Shipyards, located in

    Richmond, B.C., Canada.

           145.     Jones instructed Comerica’s Canadian counsel to rely on the affidavit of Monger

    who provided sworn evidence that was false to the Federal Court of Canada in support of joint

    application to move the Superyacht to the HS3 controlled shipyard. Monger, working with

    Comerica’s Canadian lawyers under the instruction of Jones, provided false and fraudulent sworn

    evidence that the facility HS3 and Comerica wished to have the Superyacht moved to was a “state

    of the art” superyacht manufacturing facility.

           146.     The Plaintiffs’ agents attended at the manufacturing facility that Monger swore

    under oath was a “state of the art” superyacht manufacturing facility. The Plaintiffs’ agents found

    an individual who was intoxicated in the parking lot of the facility. The intoxicated individual was

    living in a travel trailer in the parking lot with dogs leashed to the travel trailer. The building did

    not have the equipment, tools or facilities to construct a Superyacht. The sworn statement made

    by Monger that the facility was a “state of the art” superyacht manufacturing facility was patently

    false and fraudulent and known to be false.



                                                      44

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 45 of 337



           147.    Photographs of this individual, the trailer and the building are already part of the

    record of this action. The fraudulent evidence regarding the “state of the art” superyacht

    manufacturing facility was presented to the Federal Court of Canada by Comerica’s counsel, acting

    on the instructions of Jones.

           148.    In 2013, Monger, in concert with Comerica, on the instructions of Jones, and HS3,

    had thwarted the sale of the Superyacht to a prior purchaser of the Superyacht. This purchaser had

    submitted a written offer to purchase the Superyacht. The 2013 offer to purchase Worldspan’s

    Superyacht included cash payment of $5 million dollars and other benefits worth millions of

    dollars. The conduct of HS3 and Comerica resulted in the purchaser rescinding his offer to

    purchase the Superyacht. The purchaser was the landlord of the building that the Superyacht was

    located in. This individual had purchased the land and building and was renting the building to

    Worldspan.

           149.    In 2014, an independent third party made an offer to purchase the Superyacht. This

    offer required the approval of the Federal Court of Canada as the Superyacht was under arrest. The

    purchaser of the Superyacht spent a very considerable sum preparing his offer. The purchaser

    carefully monitored the submissions made to the Federal Court of Canada by Comerica and HS3

    in opposition to his offer to purchase the Superyacht. The purchaser became aware of the intensity

    and comprehensive nature of the opposition to his offer to purchase the Superyacht, noting that

    Comerica and HS3 had gone to the extraordinary extent of leasing a 49,400 Square foot

    commercial building in Richmond, B.C. for the purpose of submitting to the Federal Court of

    Canada that the Superyacht should be moved to the commercial building leased by HS3. The

    purchaser also became aware of the fact that Monger had submitted fraudulent and false

    information that the empty commercial building was a “state of the art” superyacht manufacturing



                                                    45

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 46 of 337



    facility. The purchaser became convinced that having Worldspan complete the Superyacht for

    him would result in HS3 and Comerica continuing their extraordinary and fraudulent tactics

    against Worldspan and the Superyacht. The purchaser was aware of the fraudulent boat yard and

    of all the tactics undertaken in the June 2014 credit bid scheme and was aware of the fact that

    contracting with Worldspan would mean a continuation of these extraordinary and fraudulent

    tactics against Worldspan and that Superyacht and this would greatly impair the completion of the

    Superyacht. The purchaser then decided not to have Worldspan complete the Superyacht, thereby

    depriving Worldspan of the contract that paid $30 million dollars to complete the Superyacht.

           150.    At the time the purchaser made his offer to purchase the Superyacht, the Superyacht

    was located in the purpose built facilities of Worldspan. The completion contract would have

    allowed Worldspan to pay the rent and all overheads and would have put Worldspan in good

    financial standing. The Plaintiffs will offer accounting evidence as to the financial effect of the

    Superyacht completion contract at trial. As a direct and foreseeable consequence of the conduct of

    Jones and Comerica in June of 2014, extraordinary and wasteful steps had to be undertaken simply

    to begin to complete the Superyacht. The Superyacht, in an incomplete state, in a state where the

    Superyacht would not float on her own keel, had to be moved, by water, from Worldspan’s facility

    to a different boat yard. This entailed a massive amount of work and expense, all of which was

    wasted. The Superyacht had to be transported with specialized dollies to a huge barge that then

    transported the Superyacht to the other facility where the procedure was again repeated. There

    was a very significant insurance cost associated with the move of the Superyacht. A huge quantity

    of appurtenances to the Superyacht, some very large, had to be transported from Worldspan’s

    premise to the new facility. All of the data and drawings regarding of the extremely complex

    systems on the Superyacht had to be learned by the new builder. This resulted in a delay in



                                                    46

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 47 of 337



    completion and was the direct and foreseeable result of the conduct of Jones and Comerica in June

    of 2014.

           151.    One year earlier, in 2013, the opposition to the sale of the Superyacht by Jones and

    Comerica and HS3 had resulted in the purchaser permanently rescinded his offer to purchase.

           152.    From 2011 until June of 2014, Jones and Comerica repeatedly made representations

    that Comerica’s only involvement in the matter was to have the priority of Comerica’s mortgage

    (security) on the Superyacht determined. Between 2010 and continuing to this day, Comerica has

    taken the position that Comerica’s failure to pay Worldspan $4.9 million dollars was the result of

    a commercial dispute and that everything that flowed from (including all of the consequences to

    the Plaintiff corporations) the failure to pay $4.9 million dollars was the result of a legitimate

    commercial dispute. Jones knowingly and fraudulently instructed Comerica’s counsel to take

    these positions, with the intent to conceal the Superyacht Credit Bid Fraud and Conspiracy.

           153.    Had Jones not made the fraudulent representations as referred to above, the Plaintiff

    corporations would have submitted to the Federal Court of Canada in 2010 that the true rationale

    for the opposition to the sale of the Superyacht and the failure to pay the $4.9 million dollars was

    part of scheme to obtain the Superyacht in the future, after devaluing the Superyacht and injuring

    Worldspan, including by having Worldspan lose the contract to complete the Superyacht, thereby

    putting an end to the fraudulent Superyacht credit bid fraud before it dramatically devalued the

    Superyacht, injured the Plaintiff corporations and caused Worldspan to lose the contract to

    complete the Superyacht.

           154.    Jones made these fraudulent statements and issued these fraudulent instructions,

    commencing in 2011, with the intent to and knowledge that these statements would be relied upon




                                                    47

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 48 of 337



    in order that the Plaintiff corporations could not submit to the Federal Court of Canada the true

    intent of Jones, Shaw, Younker, Comerica and the other co-conspirators.

           155.     The knowingly false and fraudulent statements and instructions made by Jones

    since 2011 until present, were the direct, foreseeable and proximate cause of Plaintiffs injuries.

           156.    Jones was under a continuous duty to disclose to the Plaintiffs the true character

    and nature of the fraudulent credit bid conspiracy. Jones knowingly, affirmatively, and actively

    concealed the true nature and character of the fraudulent credit bid scheme and continues to do so.

                                          Defendant Barry Shaw

           157.    Shaw was an important co-conspirator in the fraudulent enterprise. One of the

    important steps that Shaw took in furtherance of the Superyacht credit bid conspiracy was his

    fraudulent misrepresentations and his fraudulent omissions in the Delray Beach Meeting. Present

    at the Delray Beach Meeting were Shaw, HS3, and Barnett.

           158.    One of the purposes that Shaw and HS3 had at the Delray Beach Meeting was to

    obtain the consent of Barnett, principal of the Plaintiff corporations, to the assignment of HS3’s

    rights in the Superyacht Construction Agreement and the HS3’s mortgage on the Superyacht.

           159.    At the Delray Beach Meeting, Shaw fraudulently advised Barnett that the

    Assignment was for the purpose of creating security for Comerica in order that Comerica could

    fund the completion of the Superyacht with a loan to HS3. Shaw knowingly and actively concealed

    from Barnett the fact that HS3 did not require a loan to complete the Superyacht. Shaw knowingly,

    fraudulently, and actively concealed from Barnett the purpose of the Assignment was, among other

    things, to divest HS3 of his interest in the Superyacht to avoid it being attached by creditors that

    HS3 had defrauded, including, among others, Al-Saleh.




                                                     48

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 49 of 337



           160.    Shaw knowingly, deliberately and fraudulently stated to Barnett the purpose of the

    Assignment when in fact Shaw knew the true purpose of the Assignment, these fraudulent

    misrepresentations were made with the intent to have Barnett consent to the Assignment for the

    fraudulent and concealed purpose of creating the foundation for the Superyacht Credit Bid Fraud

    and Conspiracy and for the purpose of defrauding HS3’s creditors.

           161.    Had Shaw not made these fraudulent misrepresentations Barnett would not have

    signed the Assignment and the Superyacht Credit Bid Fraud and Conspiracy could not have been

    undertaken and the Plaintiffs would not have suffered the loss and destruction of the Plaintiff

    corporations and brands. The Superyacht Credit Bid Fraud and Conspiracy could not have been

    undertaken without the Assignment. The fraudulent statements and omissions made by Shaw were

    made with intent, and Shaw knew at the time he made the fraudulent statements and omissions

    that the statements would be relied upon to the detriment of Worldspan and Shaw knew that the

    foreseeable result would be the devaluation of the Superyacht and the destruction of Worldspan

    and the brands.

           162.    Shaw actively concealed from Barnett the fact that the Assignment was also for the

    purpose of undertaking a fraudulent credit bid in the future, which, in fact, was attempted by

    Comerica in June 2014. Shaw actively concealed from Barnett the fact that he was aware of the

    nature of the litigation against HS3, said litigation being brought by, among others, Al-Saleh. Shaw

    actively concealed the fact that the Al-Saleh litigation against HS3 was for fraud committed by

    HS3 and that Comerica was laundering the proceeds of the fraud against Al-Saleh.

           163.    In simple terms, the objective of Shaw in the Delray Beach Meeting was to divest

    HS3 of his interest in the Superyacht to avoid attachment by victims of HS3’s fraud and to take

    the foundational step in the Superyacht Credit Bid Fraud and Conspiracy by having the security



                                                    49

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 50 of 337



    interest in the Superyacht assigned from HS3 to Comerica and having the construction contract for

    the Superyacht assigned from HS3 to Comerica for the secret purpose of executing the Superyacht

    Credit Bid Fraud and Conspiracy in the future.

           164.   Shaw actively concealed the Al-Saleh fraud lawsuit and the Supreme Fuels RICO

    suit and the fact that HS3 and Comerica had been laundering millions of dollars through IOTC

    Bahamas. Comerica’s money laundering included the payments made to Worldspan from IOTC

    Bahamas, millions of dollars of money laundering transactions undertaken by Comerica with the

    laundered funds paid to HS3, Deborah Sargeant, and various other persons and entities.

           165.   Shaw fraudulently misrepresented to Barnett that the assignment of HS3’s security

    interest in the Superyacht and construction contract to Comerica was for the purpose of Comerica

    granting HS3 a construction loan.

           166.   Shaw fraudulently misrepresented to Steven Barnett that the assignment and the

    construction loan would be beneficial to Worldspan.

           167.   During the Delray Beach Meeting, Shaw fraudulently concealed from Barnett the

    fact that Comerica intended to co-mingle $9,387,398.67 of its own funds (the Comerica

    Superyacht loan proceeds) with the funds that were the proceeds of fraud against Al-Saleh that

    Comerica had laundered from IOTC Bahamas and paid to Worldspan for the construction of the

    Superyacht.

           168.   Shaw fraudulently concealed from Barnett the Superyacht Credit Bid Fraud and

    Conspiracy that was founded on the Assignment. Comerica’s purpose at the Delray Beach was to

    induce Barnett to sign the Assignment, along with Comerica and HS3.

           169.   Shaw fraudulently concealed from Barnett the fact that Comerica had laundered

    millions of dollars for HS3 through Comerica bank accounts with hundreds of blatantly obvious



                                                     50

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 51 of 337



    money laundering transactions that had every hallmark of fraud and money laundering associated

    with them, in amounts up to half a million dollars at a time.

           170.    Shaw fraudulently concealed from Barnett that HS3 had no need or requirement for

    a Superyacht Construction Loan.

           171.    Shaw concealed from Barnett that the Superyacht Construction Loan /Assignment

    was part of the Superyacht Credit Bid Fraud and Conspiracy to encumber the Superyacht with a

    charge in favor of Comerica for the purpose of defeating creditor claims and ultimately making a

    credit bid on the superyacht after the security was transferred from Comerica to a HS3 controlled

    corporation.

           172.    Barnett relied on the fraudulent representations and fraudulent omissions made by

    Shaw and HS3 at the Delray Beach Comerica Meeting. Based on the fraudulent representations,

    and fraudulent omissions, made by Shaw and HS3 at the July 2009 Delray Beach Meeting, Barnett,

    as a principal of Worldspan agreed to the Assignment and Barnett, on behalf of Worldspan, signed

    the Assignment. The Assignment was also signed by Daniel Sargeant as Attorney-in-Fact for HS3

    and by Shaw on behalf of Comerica.

           173.    Shaw was under a continuous duty to disclose to the Plaintiffs the true character

    and nature of the fraudulent credit bid conspiracy. Shaw knowingly, affirmatively, and actively

    concealed the true nature and character of the fraudulent credit bid scheme and continues to do so.

           174.    From 2009 continuing until present, Shaw intentionally and knowingly participated

    directly and indirectly in the defendants’ fraudulent credit bid scheme and or associated with the

    defendants’ through a pattern of racketeering consisting of repeated violations of the federal mail

    and wire fraud statutes, 18 U.S.C. §1341 and 18 U.S.C. §1343, based on the use of the United




                                                    51

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 52 of 337



    States mails and wires to send emails, facsimiles and letters across state lines and across the

    international border between the United States and Canada.

           175.    Given the nature of the defendants’ fraudulent credit bid scheme, the

    implementation and execution of the fraudulent credit bid scheme was dependent upon the use of

    email, United States mail, Federal Express, U.S. Mail and other postal services.

           176.    Given the nature of the defendants’ fraudulent credit bid scheme, the

    implementation and execution of the fraudulent credit bid scheme was dependant on the use of

    interstate communication wires, to include telephone, facsimile lines and the internet. These

    repeated violations took place both before May 2014 and after May 2014.

           177.    The use of mails by the defendant Shaw in order to execute the Superyacht Credit

    Bid Fraud and Conspiracy constitutes mail fraud. See 18 U.S.C. §1341.

           178.    The transmission and use of interstate and international wire communications by

    Shaw in order to execute the Superyacht Credit Bid Fraud and Conspiracy constitutes wire fraud.

    See 18 U.S.C. §1343.

           179.    Shaw individually acted with the knowledge that the use of United States mails and

    wires would follow in the ordinary course of Comerica’s business and / or individually knew that

    such use of the United States mails and wires could have been reasonably foreseen.

           180.    Shaw was aware that correspondence, emails, packages, legal correspondence were

    sent to counsel for Comerica in Canada, across an international border, through the use of the

    United States mails and wires in furtherance of the Defendants’ fraudulent credit bid scheme, to

    Comerica’s offices in Dallas, Texas and to Comerica’s counsel and Monger in Canada.




                                                   52

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 53 of 337



             181.   The correspondence, emails and legal communications that were sent from Florida

    across an international border to Canada and across state lines from Florida to Texas, in furtherance

    of the Superyacht Credit Bid Fraud and Conspiracy, commenced in August 2009.

             182.   Shaw was aware that correspondence, emails, facsimiles, and packages would be

    sent across state lines in furtherance of the defendants’ fraudulent credit bid scheme from Florida

    to Jones in Detroit, Michigan and to Worldspan in Canada, and to Comerica’s office in Dallas,

    Texas.

             183.   Shaw knew or acted with knowledge that the defendants’ fraudulent credit bid

    scheme would utilize the United States mails and wires and result in an extensive pattern of use of

    the United States mails and wires.

             184.   The continued use of the United States mails and wires in order to effectuate the

    defendants’ fraudulent credit bid scheme constitutes a pattern of racketeering activity.

             185.   Shaw is the Comerica executive responsible the implementation of the Assignment

    and the Superyacht Construction Loan. Shaw transmitted Assignment from Florida across State

    and international borders, along with other documents in furtherance of the fraudulent conspiracy,

    thereby violating 18 U.S.C. §1343. These documents and e-mails were sent to Canada, Dallas,

    Texas, and to Detroit, Michigan.

             186.   Shaw sent and received numerous emails in furtherance of the conspiracy from

    2009 until present. These emails were sent and received from Florida to Detroit, Michigan and to

    Canada, thereby violating 18 U.S.C. §1343.

             187.   The Assignment assigned HS3’s interest in the Superyacht security and the

    Superyacht construction. The security on the Superyacht was registered in Canada, meaning that

    numerous e-mails and documents had to be transmitted from Florida to Canada to effect the change



                                                     53

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 54 of 337



    in registration of the security on the Superyacht from HS3 to Comerica. Each of these

    transmissions crossed the international border between the United States and Canada, thereby

    violating 18 U.S.C. §1343. The loan documentation and assignment documentation were also

    transmitted from the Florida branches of Comerica to the Michigan and Texas branches of

    Comerica, thereby violating 18 U.S.C. §1343.

            188.   The Superyacht loan proceeds were paid through a series of payments sent from

    Comerica in Florida to Worldspan in Canada, each transfer of funds from Comerica in Florida to

    Worldspan in Canada was made in furtherance of the Superyacht Credit Bid Fraud and Conspiracy

    and was accompanied by e-mail correspondence from Comerica in Florida to Worldspan in

    Canada. These international payments are money laundering transactions in violation of 18 U.S.C.

    §§ 1956, 1957.

            189.   Payments made by HS3 to Comerica on the Superyacht Construction Loan

    originated by Shaw were paid with money laundered by Comerica from IOTC Bahamas, a

    corporation with no assets, no employees and in an offshore jurisdiction that does not enforce anti-

    money laundering laws. Shaw, and, subsequently, Jones, individually acted with the knowledge

    that the payments HS3 made to Comerica on the Superyacht Construction Loan he implemented

    were paid with money laundering transactions, with the payments made from IOTC Bahamas. The

    money laundering transactions by Shaw in order to execute the fraudulent credit bid scheme

    constitutes money laundering in violation of 18 U.S.C. § 1956. The Superyacht loan was

    implemented as of August 14, 2009, with payments made by money laundering commencing from

    August 14, 2009 and continuing, said money laundering transactions in violation of 18 U.S.C. §

    1956.




                                                    54

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 55 of 337



           190.    Payments made on the Superyacht Construction Loan implemented by Shaw were

    made with funds that were the proceeds of fraud against Al-Saleh, Shaw intentionally and

    knowingly participated directly and indirectly in the defendants’ fraudulent credit bid scheme and

    or associated with the Defendants through a pattern of racketeering consisting of repeated

    violations of Federal Statute regarding monetary transactions in property derived from specified

    unlawful activity in violation of 18 U.S.C. § 1957.

           191.    Shaw personally benefitted from the illegal Enterprise as a result of being paid for

    being an Executive at Comerica.

                                   Defendant Estate of Kurt Younker

           192.    Younker held the title of Regional Manager of Comerica in Fort Lauderdale,

    Florida. Younker died on June 12, 2018.

           193.    Younker, who benefited from the illegal Enterprise as a consequence of being an

    Executive paid by Comerica, made false and fraudulent statements at a meeting in Florida in May

    2011 between Barnett and Younker (the “Younker Florida Meeting”). At the Younker Florida

    Meeting, Younker made representations of fact that were known to Younker to be false, said

    representations made in furtherance of the Superyacht credit bid fraud.

           194.    At the Younker Florida Meeting, Younker actively and fraudulently concealed

    critical facts from Barnett, the principal of Worldspan. At the Younker Florida Meeting, Younker

    fraudulently told Barnett, the principal of Worldspan, that HS3 was going to complete the

    Superyacht at Worldspan’s premises.

           195.    At the Younker Florida Meeting, Younker actively and fraudulently concealed

    from Barnett, the principal of Worldspan, that Comerica had been laundering millions and millions




                                                    55

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 56 of 337



    of dollars from offshore accounts in order to fraudulently defeat the claims of HS3’s victims,

    including, but not limited to Al-Saleh.

           196.    At the Younker Florida Meeting, Younker actively and fraudulently concealed

    from Barnett that Comerica and HS3 had no interest in resolving anything with Worldspan. At the

    Younker Florida Meeting, Younker actively concealed from Barnett the fact that HS3 and

    Comerica had already implemented the foundational steps in the Superyacht Credit Bid Fraud and

    Conspiracy so as to defraud the Plaintiffs, Al-Saleh and others.

           197.    At the Younker Florida Meeting, Younker actively concealed the fact that

    Comerica and HS3 were involved in a conspiracy to, among other things, devalue the Superyacht

    and, in the future, use the security that Comerica held against Worldspan’s Superyacht to undertake

    a fraudulent credit bid for the Superyacht titled in Worldspan’s name.

           198.    At the Younker Florida Meeting, Younker fraudulently, knowingly and with the

    intent the statements be relied upon, told Barnett that Comerica’s only involvement and interest

    was in ensuring that its secured property, the Superyacht, maintained its value and ensuring that

    Comerica’s security was valid. These statements were known to be false, as Comerica had been

    part of the conspiracy to defraud HS3’s creditors by assigning HS3’s security interest in the

    Superyacht to Comerica. Comerica had also implemented the August 14, 2009 Assignment for the

    purpose of undertaking, with the other conspirators, the Superyacht Credit Bid Fraud and

    Conspiracy.

           199.    At the Younker Florida Meeting, Younker fraudulently, knowingly and with the

    intent the statements be relied upon, told Barnett that HS3 had required and needed a loan to fund

    construction on the Superyacht and that the purpose of the loan Comerica granted to HS3 was to

    provide the financing and funding that HS3 required to fund construction on the Superyacht. This



                                                    56

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 57 of 337



    statement was known to be false to Younker, as Younker was aware of HS3’s assets (Comerica

    was HS3’s banker) and, as such, Younker was patently aware of the fact that HS3 had no need for

    a loan to fund construction on the Superyacht. Younker knew the purpose of the August 14, 2009

    Assignment and the Superyacht Construction Loan was to defraud HS3’s creditors and to

    undertake the foundational steps in the Superyacht Credit Bid Fraud and Conspiracy.

           200.    At the Younker Florida Meeting, Younker fraudulently, knowingly and with the

    intent the statements be relied upon, told Barnett that the failure to pay Worldspan $4.9 million

    dollars owed to Worldspan for work done on the Superyacht was due to a legitimate contractual

    dispute and that the consequences of the failure to pay $4.9 million dollars to Worldspan was a

    result of a legitimate view on the part of Comerica that there was a valid basis not to pay the $4.9

    million dollars owed to Worldspan.

           201.    This statement was known to be false to Younker, as Younker was aware of the fact

    that Comerica had no legitimate excuse for not paying Worldspan $4.9 million dollars, Younker

    knew that the failure to pay Worldspan $4.9 million dollars was one of the steps the co-conspirators

    were taking in furtherance of the Superyacht Credit Bid Fraud and Conspiracy.

           202.    At the Younker Florida Meeting, Younker fraudulently, knowingly and with the

    intent the statements be relied upon, told Barnett that HS3 was contemplating completing the

    Superyacht. This statement was known to be false to Younker as Younker was aware of the fact

    that HS3 had no intention of completing the Superyacht, the intention of HS3 and the co-

    conspirators was to acquire the Superyacht after it was devalued through a fraudulent credit bid.

    In fact, this is what Comerica and the other co-conspirators attempted to do in 2014, after

    fraudulently concealing the intention of the co-conspirators.




                                                    57

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 58 of 337



           203.    Younker was under a continuous duty to disclose to the Plaintiffs the true character

    and nature of the fraudulent credit bid conspiracy. Younker knowingly, affirmatively, and actively

    concealed the true nature and character of the fraudulent credit bid scheme.

           204.    From 2011 until 2018, Younker intentionally and knowingly participated directly

    and indirectly in the defendants’ fraudulent credit bid scheme and or associated with the

    defendants’ through a pattern of racketeering consisting of repeated violations of the federal mail

    and wire fraud statutes, 18 U.S.C. §1341 and 18 U.S.C. §1343, based on the use of the United

    States mails and wires to send emails, facsimiles and letters across state lines between Florida,

    Michigan and Texas and across the international border between the United States and Canada.

    Younker associated with the Defendants’ affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail and wire fraud statutes, 18 U.S.C. §1341 and

    18 U.S.C. §1343, based upon the use of the United States mails and wires to send emails, facsimiles

    and letters across state lines and across the international border between the United States and

    Canada.

           205.    Given the nature of the Defendants’ fraudulent credit bid scheme, the

    implementation and execution of the fraudulent credit bid scheme was dependent upon the use of

    email, United States mail, Federal Express, U.S. Mail and other postal services.

           206.    Given the nature of the defendants’ fraudulent credit bid scheme, the

    implementation and execution of the fraudulent credit bid scheme was dependant on the use of

    interstate communication wires, to include telephone, facsimile lines and the internet. These

    repeated violations took place both before May 2014 and after May 2014.

           207.    The use of mails by the defendant Younker in order to execute the fraudulent credit

    bid scheme constitutes mail fraud. See 18 U.S.C. §1341.



                                                    58

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 59 of 337



           208.    The transmission and use of interstate wire communications by Younker in order

    to execute the fraudulent credit bid scheme constitutes wire fraud. See 18 U.S.C. §1343.

           209.    Younker individually acted with the knowledge that the use of United States mails

    and wires would follow in the ordinary course of Comerica’s business and / or individually knew

    that such use of the United States mails and wires could have been reasonably foreseen.

           210.    Younker was aware that correspondence, emails, packages, legal correspondence

    were sent from Florida to Jones in Detroit, Michigan, to Comerica in Dallas, Texas and to counsel

    for Comerica in Canada, across an international border, through the use of the United States mails

    and wires in furtherance of the Defendants’ fraudulent credit bid scheme.

           211.    Younker was aware that correspondence, emails, facsimiles, and packages would

    be sent across State lines and the international border between Canada and the United States in

    furtherance of the defendants’ fraudulent credit bid scheme.

           212.    Younker knew or acted with knowledge that the Defendants’ fraudulent credit bid

    scheme would utilize the United States mails and wires and result in an extensive pattern of use of

    the United States mails and wires.

           213.    The continued use of the United States mails and wires in order to effectuate the

    Defendants’ fraudulent credit bid scheme constitutes a pattern of racketeering activity. Younker

    sent and received numerous emails in furtherance of the conspiracy from 2009 until 2018. These

    emails were sent and received from Florida to Detroit, Michigan and to Canada, thereby violating

    18 U.S.C. §1343.

           214.    Younker intentionally and knowing participated directly and indirectly in the

    Defendants fraudulent credit bid scheme and or associated with the Defendants through a pattern

    of racketeering consisting of repeated violations of federal mail and wire fraud statutes 18 U.S.C.



                                                    59

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 60 of 337



    §1341 and 18 U.S.C. §1343, based on the use of the United States mails and wires to send emails,

    facsimiles and letters across state lines and across the international border between Canada and the

    United States.

           215.      From Florida, Younker sent and received emails to and from Monger in British

    Columbia, Canada. From Florida Younker sent and received emails to Jones in Detroit, Michigan.

           216.      Younker sent emails to HS3, Shaw and Kirkeide.

           217.      196.   Younker personally benefitted from the illegal Enterprise as a result of

    being paid for being an Executive at Comerica.

                                        Defendant Mervyn Monger

           218.      Monger is a resident of Florida and was a full-time employee of HS3 and Deborah

    from January 2009 until the end of 2014. Monger is a boat captain who, among other things,

    attended at the premises of Worldspan during the time the Superyacht was being constructed

    between January 2009 and 2010. Monger made these trips to Worldspan’s facility in furtherance

    of the HS3’s money laundering of the proceeds paid to Worldspan which derived from specified

    unlawful activity described above. Monger moved from Florida to West Vancouver, B.C., Canada.

    Subsequent to construction ceasing on the Superyacht, Monger assisted with the legal proceedings

    in Vancouver, B.C., Canada.

           219.      During the time the Superyacht was being constructed on the premises of

    Worldspan, Monger acted as the representative and agent of HS3 and Deborah Sargeant. Monger

    met with the workers and management of Worldspan on an ongoing basis from January 2009 until

    late 2010. At times Monger attended at Worldspan’s premises on a daily basis.

           220.      Monger was an integral and key player in the Superyacht credit bid fraud. Monger

    was the only co-conspirator who was present in British Columbia, Canada. All of the other



                                                     60

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 61 of 337



    Defendants resided in Florida or Michigan and all directions for the conspiracy derived from

    Florida or Michigan.

           221.    Monger actively and fraudulently concealed from the Plaintiffs the conspiracy to

    undertake a fraudulent credit bid from the Plaintiffs. Monger fraudulently represented to

    Worldspan that Worldspan would be paid for the work it undertook on the Superyacht from

    December 2009 until April 2010. In fact, this work was never paid for and remains unpaid today.

           222.    Monger also travelled to Florida and to Canada in furtherance of the conspiracy.

           223.    Monger sent and received emails, and documents and correspondence, from Florida

    to British Columbia, Canada and from British Columbia to Florida in furtherance of the illegal

    enterprise. These emails, documents and correspondence were sent to Deborah, HS3 and Kirkeide.

           224.    Monger benefited from his role in the illegal Enterprise. The Comerica bank

    statements show large and continuing payments to Monger from HS3. Monger resided, for years,

    in the expensive and exclusive community of West Vancouver, British Columbia, Canada, with

    all of his expenses being paid for by HS3.

           225.    In furtherance of the illegal Enterprise Monger travelled to Vancouver, British

    Columbia from Florida and from Florida to Vancouver, B.C. on an ongoing basis, during the time

    period January 2009 to 2014, in furtherance of the illegal Enterprise referred to herein, thereby

    violating the 18 U.S.C. § 1952 (Travel Act).

           226.    In June 2014, Monger was one of the central conspirators in the fraud wherein

    Comerica and HS3 fraudulently conspired to obtain valuable and expensive accessories that were

    not attached to the Superyacht but had been purchased by Worldspan and were in Worldspan’s

    possession and not paid for by Comerica, HS3 and Deborah. In furtherance of this fraud, Monger

    sent and received emails, from British Columbia, Canada to and from HS3, who was located in



                                                   61

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 62 of 337



    Florida, thereby transmitting these emails across the international border between Canada and the

    United States. These communications were in violation of mail and wire fraud statutes 18 U.S.C.

    §1341 and 18 U.S.C. §1343.

           227.    Monger illegally and improperly interfered with the marketing and sale of the

    Superyacht by, among other things, advising superyacht brokers in the United States not to have

    their clients make a purchase bid for the Superyacht and by illegally and improperly advising the

    superyacht brokers that the Superyacht would not be sold and advising the superyacht brokers that

    the Superyacht was a problem ridden yacht.

           228.    Comerica, Deborah Sargeant, Monger and HS3 were central to and the most active

    co-conspirators in the scheme to defraud Worldspan as it related to the change orders relating to

    the construction of the Superyacht. During the construction of the Superyacht by Worldspan, there

    were a number of changes to the specifications of the Superyacht.

           229.    These changes to the Superyacht specifications cost millions of dollars. These

    changes included both materials and labor, paid for by Worldspan. Monger, in concert with the

    other co-conspirators, refused to pay Worldspan for any Change Orders that were not signed even

    though the material and work had been supplied. Monger and the co-conspirators attempted to

    defraud Worldspan after their London solicitor’s stated in writing that no payment would be made

    to Worldspan for the materials and labor associated with unsigned Change Orders.

           230.    In June 2014, Comerica and HS3 then attempted to have all of the materials that

    were not attached to the Superyacht but had been purchased by Worldspan delivered to the empty

    building that was fraudulently represented as a “state of the art” Superyacht manufacturing facility

    - without paying for very valuable and expensive materials that the London solicitors for HS3 had

    stated in writing would not be paid for. This blatant fraud was engineered and masterminded by



                                                    62

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 63 of 337



    HS3, Deborah and Comerica, with one of the main operatives being Monger, this fraud was

    attempted in June of 2014 when Comerica and HS3 sought a court order to have these materials

    moved to a HS3 controlled shipyard.

           231.    In June 2014, Worldspan became aware of the fact that Comerica, HS3 and

    Deborah intended to take (without paying for them) the materials that had been purchased by

    Worldspan (and never paid for) pursuant to unsigned Change Orders when, in June 2014,

    Comerica and HS3 applied to the Federal Court of Canada seeking an order, among other things,

    that the unpaid materials be delivered to HS3’s boat yard.

           232.    In June 2014, Comerica and HS3 were forced to pull the trigger on the fraudulent

    credit bid scheme. Comerica and HS3 were faced with an application to the Federal Court of

    Canada to sell the Superyacht to a third party. Both Comerica and HS3 opposed the application to

    the Federal Court of Canada to sell the Superyacht. Extensive and extraordinary measures were

    undertaken by Comerica, HS3 and Monger as part of their efforts to oppose the application to the

    Federal Court of Canada to sell the Superyacht. Comerica and HS3, working with Monger entered

    into a lease for a very large (49,400 Square feet) commercial building in Richmond, B.C.

           233.    June 2014 is the hallmark date when the co-conspirators disclosed the Superyacht

    credit bid fraud – Defendants HS3 and Comerica were forced to disclose the Superyacht credit bid

    fraud as they were faced with an application to the Federal Court of Canada to have the Superyacht

    sold to an independent third party.

           234.    In addition to the extraordinary step of executing a lease incurring hundreds of

    thousands of dollars in liability (for the purpose of advising the Federal Court of Canada that the

    Superyacht should be moved to that building), Monger obtained detailed and extensive quotes to

    have the Superyacht moved from the premises of Worldspan to the premises leased by Defendant



                                                    63

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 64 of 337



    Kirkeide. Monger swore an affidavit in June 2014 in which he swore that the premises leased by

    Defendant Kirkeide were “state of the art”. These statements were plainly false as the building was

    empty. The construction of Superyachts requires vast amounts of machinery, supplies, tools, and

    specialty items. Monger fraudulently swore under oath that the premises were “state of the art” as

    part of the steps taken in the Superyacht credit bid fraud.

           235.    The lease of the empty building entailed numerous emails sent from Monger in

    British Columbia to Kirkeide in Florida, as well as emails sent from Kirkeide to Monger. Comerica

    was intimately involved as the Superyacht (over which it had security) was the subject of

    submissions to the Federal Court of Canada by both Comerica and HS3, that, among other things,

    the Superyacht should be moved from Worldspan’s premises to the “state of the art” premises

    leased by Kirkeide.

           236.    These emails are repeated violations of federal mail and wire fraud statutes 18

    U.S.C. §1341 and 18 U.S.C. §1343, based on the use of the United States mails and wires to send

    emails, facsimiles and letters across state lines and across the international border between Canada

    and the United States.

           237.    The lease payments were made from Florida and forwarded to Vancouver, these

    payments were made in furtherance of the illegal Enterprise and are money laundering transactions

    that violated money laundering in violation of 18 U.S.C. § 1956.

           238.    In June 2014 the Superyacht was located at Worldspan’s premises. Plaintiffs’

    agents sold the Superyacht to an independent third party. At the time of the sale the Superyacht

    and all of the many pieces and parts that were not attached to the Superyacht but formed part of

    the Superyacht were located in Worldspan’s premises. This included approximately 2 million

    dollars’ worth of electronics, the flying bridge (which is a massive component) and many other



                                                     64

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 65 of 337



    components. The Superyacht also had complete multi-level, four story scaffolding built on all sides

    of the Superyacht so that it could be worked on (a Superyacht cannot be constructed without

    scaffolding). The building had multiple large cranes built into the structure of the building.

           239.    As a result of the application to the Federal Court of Canada by Comerica and HS3

    to have the Superyacht moved from Worldspan’s premises to the premises leased by Kirkeide (the

    HS3 controlled building in Richmond, B.C.) the purchaser of the partially completed Superyacht

    decided not to have Worldspan complete the Superyacht. The purchaser was not prepared to have

    Worldspan complete the Superyacht in the premises it was located in as the purchaser was aware

    of the extensive and extraordinary litigation and steps that Comerica and HS3 undertook in June

    of 2014 to thwart the sale of the Superyacht and to have the Superyacht moved to the premises

    leased by Kevin Kirkeide.

           240.    As a result of the purchaser not having the Superyacht completed at the premises

    of Worldspan, huge additional costs were incurred to have the Superyacht moved, in an incomplete

    state, and in a state where the Superyacht would not float on its own keel, to a different boatyard

    to have the Superyacht completed. This included disassembling all of the scaffolding, dismantling

    the entire west wall of Worldspan’s premises (four stories high), transporting the Superyacht with

    specialized dollies to the ramp on the water, and loading the Superyacht onto a huge barge so that

    it could be transported to the other superyacht manufacturing facility.

           241.    As a direct and proximate result of the June 2014 conduct of all Defendants,

    Worldspan lost the contract to complete the Superyacht. The purchaser of the Superyacht spent

    $30 million dollars completing the Superyacht, said funds which would have been paid to the

    Plaintiffs, but for the conduct of the Defendants in June of 2014.




                                                     65

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 66 of 337



           242.    The completion contract value for the Superyacht is not a speculative amount, in

    fact, and as can be established by documentation, $30 million dollars was spent on the completion

    of the Superyacht. Had the Defendants not acted in the manner described in June of 2014, the $30

    million dollars would have been paid to Worldspan and this very large sum of money would have

    put the Plaintiffs corporations in sound financial standing.

           243.    As a direct and proximate cause of losing the contract to complete the Superyacht,

    the Plaintiff businesses were destroyed.

                                        Defendant Kevin Kirkeide

           244.    Kirkeide, who is an accountant, benefitted substantially from the illegal Enterprise

    by being paid large sums of money on an ongoing basis by HS3. Kirkeide’s role in the Enterprise

    included, but was not limited to, acting as the logistics conspirator who dealt with the

    implementation of the various schemes and artifices referred to in this Amended Complaint.

           245.    Kirkeide has been involved with HS3, Comerica, and the rest of the Defendants

    since 2009.    From 2009 continuing until present, Kirkeide intentionally and knowingly,

    participated directly and indirectly in the Superyacht Credit Bid Fraud and Conspiracy and or

    associated with the Defendants through a pattern of racketeering consisting of repeated violations

    of the federal mail and wire fraud statutes, 18 U.S.C. §1341 and 18 U.S.C. §1343, based on the

    use of the United States mails and wires to send emails, facsimiles and letters across state lines

    and across the international border between the United States and Canada.

           246.    Kirkeide associated with the Defendants affairs through a pattern of racketeering

    activity consisting of repeated violations of the Federal mail and wire fraud statutes, 18 U.S.C.

    §1341, 18 U.S.C. §1343, based upon the use of the United States mails and wires to send emails,

    facsimiles and letters across state lines and across the international border between the United


                                                     66

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 67 of 337



    States and Canada. These repeated violations took place both before May 2014 and after May

    2014.

            247.   Kirkeide was intimately involved in the Superyacht Credit Bid Fraud and

    Conspiracy from its inception until present. Kirkeide is the co-conspirator who is most skilled and

    experienced at financial, accounting, and legal matters. Kirkeide’s involvement in the June 2014

    credit bid was so intimate that Kirkeide, as Chief Financial Officer of DG Shipyard, LLC, signed

    the lease on the 49,400 square foot HS3 controlled commercial building in Richmond, B.C. that

    was fraudulently described as a “state of the art” superyacht manufacturing facility.

            248.   The tenant is DG Shipyard, LLC, an alter ego HS3 controlled corporation, created

    for the purpose of submitting to the Federal Court of Canada that the Superyacht should be moved

    to the commercial building leased by DG Shipyard, LLC and not sold to the independent third

    party. Kirkeide sent from Florida to British Columbia numerous emails and documents regarding

    the June 2014 credit bid, including, but not limited documentation relating to the lease.

            249.   These emails and documents were transmitted across the international border

    between the United States and Canada, thereby violating Federal mail and wire fraud statutes, 18

    U.S.C. §1341, 18 U.S.C. §1343.

            250.   Kirkeide communicated, on an ongoing basis, with HS3, Comerica and the other

    co-conspirators. Kirkeide was essential to the illegal Enterprise as he utilized his accounting and

    corporate skills to assist in the creation of complex corporate structures as directed by HS3 and

    Comerica, said alter ego corporations used as vehicles of fraud as described in this Amended

    Complaint. Kirkeide assisted in creating the means and mechanisms for the money laundering

    transactions referred to in this Amended Complaint. Kirkeide assumed the role of director of




                                                    67

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 68 of 337



    certain HS3 alter ego corporations. Kirkeide’s involvement in the illegal Enterprise spans years

    and includes hundreds of acts in furtherance of the illegal Enterprise.

           251.    Given the nature of the Defendants’ Superyacht Credit Bid Fraud and Conspiracy,

    the implementation and execution of the Superyacht Credit Bid Fraud and Conspiracy was

    dependent upon the use of email, United States mail, Federal Express, U.S. Mail and other postal

    services.

           252.    Given the nature of the Defendants’ Superyacht Credit Bid Fraud and Conspiracy,

    the implementation and execution of the Superyacht Credit Bid Fraud and Conspiracy was

    dependent on the use of interstate communication wires, to include telephone, facsimile lines and

    the internet. These repeated violations took place both before May 2014 and after May 2014.

           253.    The use of mails by Kirkeide in order to execute the Superyacht Credit Bid Fraud

    and Conspiracy constitutes mail fraud. See 18 U.S.C. §1341. The transmission and use of interstate

    wire communications by Kirkeide in order to execute the fraudulent credit bid scheme constitutes

    wire fraud. See 18 U.S.C. §1343.

           254.    Kirkeide was aware that correspondence, emails, facsimiles, and packages would

    be sent across State lines in furtherance of the defendants’ fraudulent credit bid scheme to the

    Defendants Jones in Michigan, and Monger in Vancouver, Canada as well as counsel for HS3 in

    Vancouver, Canada and Comerica in Dallas, Texas.

           255.    Kirkeide knew or acted with knowledge that the Defendants’ fraudulent credit bid

    scheme would utilize the United States mails and wires and result in an extensive pattern of use of

    the United States mails and wires.

           256.    The continued use of the United States mails and wires in order to effectuate the

    Defendants’ fraudulent credit bid scheme constitutes a pattern of racketeering activity.



                                                    68

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 69 of 337



           257.    Payments made on the Superyacht Construction Loan administered by Jones were

    paid with money laundered by Comerica from IOTC Bahamas, a corporation with no assets, no

    employees and in an offshore jurisdiction that does not enforce anti-money laundering laws were

    made with the assistance of Kirkeide on the instructions of HS3 and Deborah Sargeant. Kirkeide

    individually acted with the knowledge that the payments made on the Superyacht loan he assisted

    with were money laundering transactions, with the payments made from IOTC Bahamas, the

    money laundering transactions by Kirkeide in order to execute the fraudulent credit bid scheme

    constitutes money laundering in violation of 18 U.S.C. § 1956. The Superyacht loan was

    outstanding as of May 2014, payments that were money laundering in violation of 18 U.S.C. §

    1956 were made both before May 2014 and after May 2014.

           258.    Payments made by on the Superyacht Construction Loan that Kirkeide assisted with

    were made with funds that were the proceeds of fraud against Al-Saleh, (and derived from a

    contract wherein Kirkeide assisted in the payment of a $9 million dollar bribe) Kirkeide

    intentionally and knowingly participated directly and indirectly in the defendants’ fraudulent credit

    bid scheme and or associated with the defendants through a pattern of racketeering consisting of

    repeated violations of the federal statute regarding monetary transactions in property derived from

    specified unlawful activity in violation of 18 U.S.C. § 1957.

           259.    Kirkeide was aware of the fact that Al-Saleh claimed against Worldspan for the

    disgorgement of $11,064,525.38 paid by IOTC Bahamas to Worldspan. Kirkeide intentionally

    and knowing participated directly and indirectly in the defendants fraudulent credit bid scheme

    and or associated with the Defendants through a pattern of racketeering consisting of repeated

    violations of Federal mail and wire fraud statutes 18 U.S.C. §1341 and 18 U.S.C. §1343, based on

    the use of the United States mails and wires to send emails, facsimiles and letters across state lines



                                                     69

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 70 of 337



    and across the international border between Canada and the United States regarding the money

    laundering transactions that violated 18 U.S.C. §§ 1956, 1957.

            260.    Kirkeide personally benefitted from the illegal Enterprise as a result of being paid

    large sums by HS3 and Deborah Sargeant, said payments being made from January 2008 until

    present.

            261.    The fraudulent conduct of Kirkeide in furtherance of the Superyacht Credit Bid

    Fraud and Conspiracy, from 2008 until present, was the direct, foreseeable and proximate cause

    of Plaintiffs injuries.

            262.    Kirkeide was under a continuous duty to disclose to the Plaintiffs the true character

    and nature of the Superyacht Credit Bid Fraud and Conspiracy. Kirkeide knowingly, affirmatively,

    and actively concealed the true nature and character of the Superyacht Credit Bid Fraud and

    Conspiracy and continues to do so.

            263.    Kirkeide was essential to the illegal Enterprise as he utilized his accounting and

    corporate skills to assist in the creation of complex corporate structures as directed by HS3 and

    Comerica, said alter ego corporations used as vehicles of fraud as described in this Amended

    Complaint. Kirkeide assisted in creating the means and mechanisms for the money laundering

    transactions referred to in this Amended Complaint. Kirkeide assumed the role of director of

    certain HS3 alter ego corporations. Kirkeide’s involvement in the illegal Enterprise spans years

    and includes hundreds of acts in furtherance of the illegal Enterprise.

            264.    Kirkeide was also instrumental in the money laundering undertaken by HS3 and

    Comerica. Kirkeide was the accountant for the illegal Enterprise referred to herein and was

    intimately familiar with the money laundering transactions referred to in this Amended Complaint,




                                                     70

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 71 of 337



    as well as with the design and implementation of the fraudulent credit bit schemes referenced

    herein.

              265.   Kirkeide was also instrumental in the money laundering undertaken by HS3 and

    Comerica. Kirkeide was the accountant for the illegal Enterprise referred to herein and was

    intimately familiar with the money laundering transactions referred to in this Amended Complaint,

    as well as with the design and implementation of the fraudulent credit bit schemes referenced

    herein. In furtherance of the illegal Enterprise, Kirkeide communicated extensively with HS3, the

    banks referred to in this Amended Complaint, Monger and the other co-conspirators, thereby

    committing wire fraud and mail fraud. Kirkeide also travelled to assist in the illegal Enterprise,

    thereby violating the Travel Act. Kirkeide, as an accounting professional, ignored his professional

    obligations and responsibilities, including, but not limited to, his obligation to report the illegal

    activities referred to in this Amended Complaint, electing instead to become an active participant

    in the illegal Enterprise. Kirkeide was paid significant sums of money by HS3 for his participation

    in the Enterprise.

              266.   Kirkeide was the individual in charge of initiating and executing all the wire

    transfer payments made to Worldspan on behalf of HS3 and his alter ego entities. He was also

    the person in charge of initiating and executing the electronic payments to pay the Construction

    Loan. In addition, Kirkeide was an active and willing participant at the meeting where HS3

    extorted and threaten Barnett’s life. Kirkeide also played a role in initiating and executing the wire

    transfers in the amount of $9 million dollars for the bribe paid to General Dahabai.

              267.   In furtherance of the Enterprise, Kirkeide sent and received emails, from British

    Columbia, Canada to and from HS3, who was located in Florida, thereby transmitting these emails

    across the international border between Canada and the United States. These communications were



                                                     71

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 72 of 337



    in violation of mail and wire fraud statutes 18 U.S.C. §1341 and 18 U.S.C. §1343. Moreover,

    Kirkeide executed all wire transfer payments in furtherance of the credit bid fraud including the

    payments to Worldspan, Comerica, Monger, and HS3’s legal team in Canada.

                                     Defendant Deborah Sargeant

           268.    Deborah is an unemployed homemaker and the spouse of HS3. HS3 and Deborah

    reside together at their home Gulfstream, Florida. Deborah has been involved with the Plaintiffs

    since prior to the commencement of the construction of the Superyacht.              Prior to the

    commencement of the construction of the Superyacht, representatives of Worldspan met with

    Deborah and HS3 at their home in Gulfstream, Florida, regarding the upcoming construction of

    the Superyacht (the “Deborah HS3 Superyacht Meeting”).

           269.    At the Deborah HS3 Superyacht Meeting, Deborah advised the Worldspan

    representatives that the Superyacht was hers. Deborah had involvement with the Superyacht both

    prior to and throughout the construction.

           270.    During the Deborah HS3 Superyacht Meeting, Deborah told the Worldspan

    representatives how she wanted her Superyacht constructed. During the construction of the

    Superyacht she provided additional instructions to Worldspan as to the specifications of her

    Superyacht. During the Deborah HS3 Superyacht Meeting, Deborah knowingly, fraudulently, and

    with the intent that her statements would be relied upon, advised Barnett and the Worldspan

    employees that were present, that she and HS3 were contracting with Worldspan to have

    Worldspan construct the Superyacht for her and HS3 and that this was a good opportunity for

    Worldspan to make money. During the Deborah HS3 Superyacht Meeting, Deborah fraudulently

    omitted that she and HS3 did not intend to pay Worldspan in full and that they will seek to obtain

    the Superyacht through a fraudulent credit bid scheme. At the time of the Deborah HS3 Superyacht


                                                   72

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 73 of 337



    Meeting, Deborah was aware of the fact that since 2007 HS3 had been defrauding Al-Saleh and

    laundering millions of dollars that were used for, among other things, to fund their lavish and

    extravagant lifestyle.

           271.    At the time of the Deborah HS3 Superyacht Meeting, Deborah knew that

    Worldspan was to be paid from the same pool of stolen and/or dirty money that she and HS3 had

    been stealing from Al-Saleh regarding the DESC contracts. Deborah knowingly and affirmatively

    concealed these critical facts from Barnett and the Worldspan employees. At the Deborah HS3

    Superyacht Meeting, Barnett and the Worldspan employees reasonably relied on the fraudulent

    statements and fraudulent omissions made by Deborah, and in reliance on these fraudulent

    statements and omissions, commenced construction on the Superyacht. Had these fraudulent

    statements and omissions not been made, Worldspan would not have commenced construction on

    the Superyacht and would not have suffered the injuries referred to herein. As a direct, proximate,

    and foreseeable consequence of Deborah’s fraudulent statements and omissions, Worldspan was

    injured. Deborah, HS3 and Comerica conspired to not pay Worldspan $4.9 million dollars towards

    the construction of her Superyacht (an amount that has never been paid). Deborah, HS3 and

    Comerica conspired together, with the other co-conspirators, to illegally and improperly interfere

    with the marketing and sale of the Superyacht.

           272.    From 2008 until present, Deborah intentionally and knowingly participated directly

    and indirectly in the defendants’ Superyacht Credit Bid and Conspiracy and or associated with the

    Defendants’ through a pattern of racketeering consisting of repeated violations of the federal mail

    and wire fraud statutes, 18 U.S.C. §1341 and 18 U.S.C. §1343, based on the use of the United

    States mails and wires to send emails, facsimiles and letters across state lines and across the

    international border between the United States and Canada. Deborah associated with the



                                                     73

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 74 of 337



    Defendants affairs through a pattern of racketeering activity consisting of repeated violations of

    the federal mail and wire fraud statutes, 18 U.S.C. §1341 and 18 U.S.C. §1343, based upon the use

    of the United States mails and wires to send emails, facsimiles and letters across state lines and

    across the international border between the United States and Canada. These repeated violations

    took place both before May 2014 and after May 2014.

           273.    Given the nature of the Defendants’ fraudulent credit bid scheme, the

    implementation and execution of the fraudulent credit bid scheme was dependent upon the use of

    email, United States mail, Federal Express, U.S. Mail and other postal services.

           274.    Given the nature of the Defendants’ fraudulent credit bid scheme, the

    implementation and execution of the fraudulent credit bid scheme was dependent on the use of

    interstate communication wires, to include telephone, facsimile lines and the internet. These

    repeated violations took place both before May 2014 and after May 2014.

           275.    The use of mails by the Defendant Deborah in order to execute the fraudulent credit

    bid scheme constitutes mail fraud. See 18 U.S.C. §1341.

           276.    The transmission and use of interstate wire communications by Deborah in order

    to execute the fraudulent credit bid scheme constitutes wire fraud. See 18 U.S.C. §1343.

           277.    Deborah individually acted with the knowledge that the use of United States mails

    and wires would follow in the ordinary course of Comerica’s business and / or individually knew

    that such use of the United States mails and wires could have been reasonably foreseen.

           278.    Deborah was aware that correspondence, emails, packages, legal correspondence

    were sent to Monger in Canada, across an international border, through the use of the United States

    mails and wires in furtherance of the defendants fraudulent credit bid scheme. These repeated

    violations took place both before May 2014 and after May 2014.



                                                    74

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 75 of 337



           279.    Deborah was aware that correspondence, emails, facsimiles, and packages would

    be sent across State lines in furtherance of the defendants’ fraudulent credit bid scheme to the

    Defendants’ in Florida, to HS3, Kirkeide, Monger, Shaw, Younker and Jones in Michigan and to

    Monger in Canada as well as Worldspan in Canada.

           280.    Deborah knew or acted with knowledge that the Defendants’ fraudulent credit bid

    scheme would utilize the United States mails and wires and result in an extensive pattern of use of

    the United States mails and wires.

           281.    The continued use of the United States mails and wires in order to effectuate the

    Defendants’ fraudulent credit bid scheme constitutes a pattern of racketeering activity.

           282.    Deborah sent emails to Monger while Monger was in Vancouver, B.C. Canada,

    said emails including instructions to Monger in furtherance of the Superyacht credit bid fraud.

    These emails were sent both before May 2014 and after May 2014. These emails were sent in order

    to effectuate the Defendants’ fraudulent credit bid scheme and constitute a pattern of racketeering

    activity on the part of Deborah Sargeant.

           283.    Deborah Sargeant sent multiple emails from Florida to Monger while Monger was

    in British Columbia, Canada, both before May 2014 and after May 2014, said emails in furtherance

    of the fraudulent credit bid conspiracy.

           284.    Deborah Sargeant sent multiple emails from Florida to Monger while Monger was

    in British Columbia Canada both before May 2014 and after May 2014 regarding Change Orders

    to the Superyacht. These Change Orders resulted in millions of dollars of additional construction

    costs and also caused the construction cycle of the Superyacht to be significantly extended. These

    Change Orders were implemented prior to Comerica failing to pay Worldspan $4.9 million dollars

    owed to Worldspan for the construction of the Superyacht.



                                                    75

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 76 of 337



                      Comerica: Instrumental in Worldwide Fraudulent Schemes

           285.    Comerica used its position and authority as a large, ostensibly legitimate, and

    national banking corporation, to illegally launder millions of dollars and take security on assets,

    said funds known by Comerica to be the proceeds of fraud. Comerica used its banking licenses

    and banking operations to facilitate the illegal Enterprise referred to herein, said Enterprise that

    Comerica was involved from at least 2009 until present, and continuing.

           286.    Comerica was one of the masterminds of the Superyacht Credit Bid Fraud and

    Conspiracy.   Comerica used its position and authority as an ostensibly legitimate banking

    corporation to conspire with HS3 and shield HS3 ’s assets from seizure with money laundering

    transactions and with Comerica’s security, said security that was obtained by Comerica’s

    fraudulent representations.

           287.    HS3’s banking activities with Comerica were integral to HS3 and Comerica’s

    schemes to defraud Worldspan and others. Comerica deliberately co-mingled $9,387,398.67 of

    its funds with Sargeant’s funds which were impressed with a fraud judgment in order to allow HS3

    to continue to perpetuate his fraud, avoid paying creditors and continue to profit from its business

    arrangements with Sargeant.

           288.    Comerica conspired with and was instrumental in the conspiracy, fraud and money

    laundering related to Al-Saleh, the Plaintiffs, PDVSA, Supreme Fuels, BTB, Daniel Sargeant, the

    HS3 family members, the HS3 family businesses and other persons and companies.

           289.    Over a nine-year period (at a minimum), Comerica conspired with and aided and

    abetted HS3 and others in their fraudulent schemes that victimized individuals, companies as

    referred to in this Amended Complaint.




                                                    76

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 77 of 337



           290.    These schemes were masterminded and engineered in Florida and had wide ranging

    effects in Florida. Comerica, among other things, provided the support and assistance of money

    laundering, acting as the bagman in multiple and continuing schemes that defrauded the entities

    referred to in this Amended Complaint.

           291.    Comerica ignored laws and regulations relating to money laundering and laundered

    over a hundred million dollars, blatantly ignoring the fact that the companies undertaking these

    huge and continuing transfers of funds (for years) had no employees, no business operations, were

    text book examples of money laundering corporations and were located offshore in jurisdictions

    that fail to enforce money laundering laws.

           292.    Importantly, Comerica was aware of the fact that HS3 had fraud and RICO

    litigation outstanding against him and very large fraud judgements outstanding and unpaid against

    him and companies he controlled. Comerica laundered these funds so as to preclude the victims

    of these frauds from obtaining financial redress from HS3.

           293.    Comerica, not satisfied with the profits from fees and charges from hundreds of

    millions of dollars of money laundering transactions related to funds obtained by fraud, became a

    leading conspirator in the fraud against the Plaintiffs, Al-Saleh, and against the other individuals

    and entities referred to in this Amended Complaint.

           294.    Comerica’s Florida location, acting in concert with HS3, laundered millions of

    dollars from IOTC Bahamas into a superyacht in Canada. Comerica and HS3 conspired to defraud

    the Plaintiffs and Al-Saleh.

           295.    All of these schemes required, as an essential and continuing element, a bagman,

    an entity that would launder, on an ongoing basis, for years, in huge transactional amounts, the




                                                    77

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 78 of 337



    proceeds of fraud against victims in the U.S. and other countries. The bagman was and still is

    Comerica.

           296.    Comerica used its position, authority and perceived legitimacy as a major bank to

    launder money, aid and abet HS3 and Deborah Sargeant, implementing security in favor of

    Comerica and acting as the lead conspirator in the Superyacht Credit Bid Fraud and Conspiracy,

    working hand in hand with HS3 and Deborah Sargeant and the other co-conspirators.

           297.    This conspiracy, fraud and money laundering victimized HS3’s family members,

    the HS3 family businesses, the national oil company of Venezuela, PDVSA, Al-Saleh, the

    Plaintiffs and many other persons and companies.

         Comerica Deliberately Disregarded Internal Controls and Aided and Participated in
                                 Sargeant’s Fraudulent Schemes

           298.    Comerica had notice of HS3’s fraud from a series of red flags associated with HS3

    controlled bank accounts which HS3 utilized to launder misappropriated funds and conduct his

    fraudulent affairs. Comerica enabled HS3’s fraud.

           299.    HS3, utilizing his Comerica bank accounts, routinely engaged in atypical banking

    activities. HS3 used his Comerica bank accounts to spend millions on luxury purchases as well as

    transfer millions of dollars to himself, his wife and others with funds that were known by Comerica

    to be obtained by fraud.

           300.    The steps taken in this conspiracy were masterminded from Florida and the United

    States and were undertaken, in various places, including, in the United States, Jordan, Bahamas,

    the United Arab Emirates, Netherlands, Canada, and Venezuela.

           301.    All directions relating to the RICO conspiracy and the predicate acts of Comerica

    and the Comerica’s agents were made from and originated in the U.S.



                                                    78

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 79 of 337



           302.    The conduct of Comerica and its agents evidences a pattern of mail and wire fraud,

    money laundering, and monetary transactions involving unlawful and illegal activity.

           303.    Numerous red flags, regarding money laundering and monetary transactions

    involving unlawful and illegal transactions, as described in detail herein, are evident from a review

    of the documents and facts. Comerica knowingly participated and /or was willfully blind to such

    illegality. Moreover, Comerica failed to act either by implementing normal industry safeguards

    and procedures, reporting the suspicious activity, or ending the banking relationship.

           304.    Comerica laundered millions and millions of dollars from IOTC Bahamas corporate

    checking account ending in 8666 directly to HS3 and Deborah (husband and wife) personally

    commencing in June 16, 2009, and continuing to present.

           305.    Comerica recommitted itself to the relationship time and again, disregarding anti-

    money laundering safeguards and other legal and regulatory requirements that it was legally

    required to implement, and allowed the scheme to continue unabated.

           306.    The motive for this is that Comerica obtained many thousands of dollars in loan

    origination, renewal and late fees, wire transfers, other transfers and other fees by facilitating and

    participating in the alleged scheme. The actions of Comerica and its agents were designed to

    protect the co-conspirators.

      Comerica Repeatedly Ignored a Series of Obvious Anti-Money Laundering Red Flags and
                            Facilitated the Money Laundering Scheme

           307.    A scheme of the scale and scope alleged herein was undertaken by the purposeful

    and knowing involvement of the financial institution hosting the key money laundering accounts,

    in this case, Comerica. It was only with Comerica’s substantial and sustained assistance that HS3

    and his co-conspirators were able to launder, on an ongoing basis the funds referred to herein.




                                                     79

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 80 of 337



    Comerica’s actions over the course of a multi-year period between 2009 and present constituted a

    flagrant disregard and violation of anti-money laundering laws.

           308.    The Currency and Foreign Transactions Reporting Act, also known as the Bank

    Secrecy Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1829(b), and 1951-1959, the

    “BSA”), and its implementing regulation (31 C.F.R. 103), were enacted to prevent banks and other

    financial service providers from being used as intermediaries for, or to hide the transfer or deposit

    of money derived from, illegal and criminal activity.

           309.    Since its passage in 1970, Congress has amended the BSA a number of times to

    enhance its effectiveness, including in the aftermath of the September 11, 2001 terrorist attacks in

    the United States. However, even before the 2001 enhancements to the BSA, more than 170 crimes

    were listed in the money laundering statutes then in force. The laws applicable to the subject

    transactions required financial institutions to educate their employees, to understand their

    customers and their businesses, and to have systems and procedures in place to distinguish routine

    transactions from ones that rose to the level of suspicious or illegal activity.

           310.    Among other things, the BSA and related regulations promulgated by the relevant

    bank regulators required banks to develop, administer, and maintain a program that ensured and

    monitored compliance with the BSA and its implementing regulations, including record keeping

    and reporting requirements.

           311.    In addition, an effective compliance program during the relevant time period

    described here should have included controls and measures to identify and timely report suspicious

    transactions. A financial institution was required to employ due diligence to be able to make an

    informed decision about the suspicious nature of a particular transaction and whether to file a

    suspicious activity report.



                                                      80

                                  LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 81 of 337



           312.     For example, in its September 2000 Comptroller’s BSA/Anti-Money Laundering

    Handbook, the Office of Currency Comptroller (“OCC”), an independent bureau with the U.S.

    Department of Treasury described money laundering as follows:

                   I.Money laundering is the criminal practice of filtering ill-gotten gains or
                     “dirty” money through a maze or series of transactions, so the funds are
                     “cleaned” to look like proceeds from legal activities. Money laundering
                     does not have to involve cash at every stage of the laundering process. Any
                     transaction conducted with a bank might constitute money laundering.
                     Although money laundering is a diverse and often complex process, it
                     basically involves three independent steps that can occur simultaneously:

                   i.Placement: The process of placing, through deposits or other means,
                     unlawful cash proceeds into traditional financial institutions.

                  ii.Layering: The process of separating the proceeds of criminal activity from
                     their origin through the use of layers of complex financial transactions, such
                     as converting cash into traveler’s checks, money orders, wire transfers,
                     letters of credit, stocks, bonds, or purchasing valuable assets, such as art or
                     jewelry.

                  iii.Integration: The process of using an apparently legitimate transaction to
                      disguise the illicit proceeds, allowing the laundered funds to be disbursed
                      back to the criminal. Different types of financial transactions, such as sham
                      loans or false import/export invoices, can be used.

           313.     This case features classic money laundering activity undertaken through the

    transfer of funds from offshore companies with no operational business, no operational business,

    said funds transferred in very large tranches, continuing for years and years, from offshore

    corporations into the United States of America, with the full assistance and participation of

    Comerica.

           314.     In this case, HS3 directed DESC to pay the funds due under the DESC contracts to

    IOTC Netherlands at ABN Amro. The funds placed at that account constitute the placement stage

    of the money laundering process. These funds were generated with specified unlawful activity, to

    wit, mail and wire fraud directed at Al-Saleh as well as violations of the FCPA in connection with



                                                      81

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 82 of 337



    the payment of bribes to Jordanian officials in order to perform the DESC contracts. The layering

    stage occurred when HS3 and Kirkeide directed IOTC Netherlands to wire the funds into IOTC

    Bahamas account at Comerica. Lastly, the integration stage occurred when HS3 used the dirty

    proceeds to pay Worldspan for the construction of the Superyacht as well as paying Comerica for

    the Construction Loan.

           315.     At the center of the money laundering is IOTC Bahamas, an offshore corporation,

    with no employees, business operations that is domiciled in a country that does not enforce anti-

    money laundering laws and that had no privity of contract with DESC.

           316.     The facts described herein also reveal multiple instances of placement, layering and

    integration as described in the OCC Handbook. In addition, the OCC Handbook provides guidance

    for banks to use when opening business accounts. Included are instructions to:

                  I.Determine who are the beneficial owners of all accounts in private banking,
                    trust, and other specialized banking departments. The bank should pay
                    particular attention to corporate entities, international business
                    corporations, bearer share companies, or nominee officers, especially if
                    such organizations are based in countries or jurisdictions considered to be
                    secrecy or money laundering havens.

                  II.Consider the source of funds used to open the account. Large deposits,
                     especially cash, should be questioned.

           317.     Comerica failed to carry out these steps or any proper account opening procedures

    from the outset of the banking relationship with the various corporations that were alter ego

    corporations of HS3 , including both domestic and offshore corporations and accounts.

           318.     These activities were violative of obligations applicable to the operation of

    Comerica in Florida pursuant to, among others things, the BSA and of applicable Federal Deposit

    Insurance Corporation regulations.




                                                     82

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 83 of 337



           319.    It was part of Comerica’s duties to verify the source of funds used to pay down the

    $9.4 million-dollar loan advanced by Comerica to HS3 for the construction of the Superyacht.

    The original balance on the Comerica loan to HS3 for construction on the Superyacht was $9.4

    million, on August 31, 2016 the loan balance was $2,023,672.85.

           320.    HS3 paid the Superyacht loan down by reducing the principal from $9.4 million to

    $2,023,672.85, thereby reducing the principal in the amount of $7,376,327.15. These payments

    were made from the offshore corporation IOTC Bahamas, the same corporation that was used as

    a vehicle of fraud against Al-Saleh and others and the same corporation that, with its predecessor

    corporation, laundered over $180 million dollars.

           321.    During the time period from August 9, 2009, to present there was also a substantial

    amount of interest paid by HS3 to Comerica on the Superyacht loan. Comerica took no steps to

    determine the source of these funds.

           322.    Comerica took no steps to determine or verify the payment by HS3 of over $11

    million towards the construction of the Superyacht, and the payment of Monger, the employee and

    agent of HS3, the full-time employee of HS3 who was involved in the construction of the

    Superyacht.

           323.    Comerica also ignored an extensive number of industry-recognized “red-flags” that

    should have triggered investigation, reporting and the cessation of the banking relationships with

    HS3 and his alter ego corporations.

           324.    The September 2000 Comptroller’s Handbook compiled by the OCC provides an

    extensive list of “potentially suspicious activities that should raise red flags for further

    investigation to determine whether the transactions or activities reflect illicit activities rather than




                                                      83

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 84 of 337



    legitimate business activities and whether a SAR should be filed.” These suspicious activities

    include:

                  •       “A business account history that shows little or no regular, periodic
                  activity; the account appears to be used primarily as a temporary repository
                  for funds that are transferred abroad.”
                  The alter ego corporations of HS3 were utilized to launder funds by HS3 . These
                  very large transfers were textbook examples of money laundering, utilizing
                  corporations with no business operations, no employees, located in offshore
                  jurisdictions, to effect multiple transfers of very large sums of money, continuing
                  for years and years, from offshore into the United States as part of HS3 ’s
                  continuing pattern of international money laundering.

                  •       “A customer’s place of business or residence is outside the financial
                  institution’s service area.”
                  The businesses were, in many instances, outside of the service area of Comerica, in
                  that the money laundering scheme required offshore corporations to effect the
                  transfer of funds from offshore into the United States.

                  •       “Unusual transfer of funds among related accounts or accounts that
                  involve the same principal or related principals.” Comerica knew that the loan
                  made for the Superyacht, the payments made on the loan, and the funds utilized to
                  pay for the construction of the Superyacht, and the funds utilized to pay for Monger
                  all involved HS3 directly or derived from corporations all controlled by and / or
                  beneficially controlled by HS3 .

                  •        “Wire transfer activity to/from financial secrecy haven countries
                  without an apparent business reason or when it is inconsistent with the
                  customer’s business or history.”
                  The offshore corporations utilized by HS3 to effect his money laundering and
                  facilitate his scheme were undertaken without an apparent business reason and were
                  inconsistent with the business history of HS3 . Funds that originated from
                  American taxpayers that were paid from the DESC to HS3 ’s alter ego corporations,
                  including to IOTC Bahamas, for the purpose of defrauding Worldspan, numerous
                  corporations, individuals, and for the purpose of defrauding Al – Saleh of his share
                  of the profits from the DESC contracts, were laundered by Comerica.

                  •       “Funds transferred in and out of an account on the same day or within
                  a relatively short period of time.”
                  Funds were transferred in and out of accounts controlled by HS3 and his alter ego
                  corporations in a relatively short period of time as these transactions had, at their
                  heart, the purpose of defrauding Al-Saleh of his share of the profits he was entitled
                  to from the DESC contracts and defrauding the other entities referred to in this
                  Amended Complaint.



                                                   84

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 85 of 337



                   •       “Regular deposits or withdrawals of large amounts of cash, using wire
                   transfers to, from, or through countries … whose laws are ineffective in
                   controlling the laundering of money.”
                   HS3 had his alter ego corporations transfer funds, in very large amounts, for years,
                   from accounts located in countries including, but not limited to, the Bahamas,
                   whose laws are ineffective in controlling the laundering of money and countries
                   which have a history of being blacklisted by the U.S. regulators as a result of
                   ineffective anti-money laundering regulations and controls.

                   •       “Unusual or suspicious identification documents that the financial
                   institution cannot readily verify.”
                   Comerica failed to conduct enquiries into the identification documents utilized in
                   regard to the alter ego corporate accounts that were utilized by HS3 . The
                   underlying basis for these accounts was never investigated by Comerica.

                                     Comerica Acted with Knowledge

           325.    Comerica and its co-conspirators conducted this racketeering activity through a

    pattern of predicate acts that began in 2009 and continues to this day. The predicate acts all had

    the common purpose of facilitate the Superyacht Credit Bid Fraud and Conspiracy, and as part of

    the scheme to defraud Al-Saleh and the other persons and entities referred to in this Amended

    Complaint. This constituted a continuing and concerted effort to obfuscate the scheme and to

    prevent the detection and uncovering of the involvement and extent of the roles of HS3 and

    Comerica in the Superyacht Credit Bid Fraud and Conspiracy.

           326.    A number of key facts confirm that Comerica and HS3 acted with knowledge of

    the underlying fraud and conversion and that Comerica and HS3 intentionally acted in furtherance

    of the Superyacht Credit Bid Fraud and Conspiracy and cover-up.

                     When Plaintiffs Learned of the Fraudulent Credit Bid Scheme

           327.    Plaintiffs did not have knowledge of Defendants’ elaborate scheme to devalue the

    Superyacht and destroy Worldspan until June 26, 2014, when they learned of Comerica and HS3’s

    intention to undertake the same fraudulent credit bid scheme against Plaintiffs as was undertaken

    with the oil refinery in Corpus Christi, Texas.

                                                      85

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 86 of 337



           328.    On June 26, 2014, for the first time ever, Comerica and HS3 disclosed their

    intention to undertake the same fraudulent credit bid scheme against the Plaintiffs as was

    undertaken in the BTB credit bid fraud. Comerica and HS3 advised the Federal Court of Canada

    that they intended to have a HS3 controlled corporation acquire the Comerica security, and, the

    HS3 controlled corporation would then use that security to credit bid on the Superyacht. This is

    when the Plaintiffs, first learned of the RICO conspiracy directly targeting them, with the

    masterminds being Comerica and HS3.

           329.    Worldspan was amazed, when on June 26, 2014, in Federal Court, Comerica and

    HS3 stated that HS3 was going to make a credit bid in the identical manner as he had done in

    Corpus Christi, Texas. This is when Worldspan understood that Defendants engaged a multi-year

    conspiracy identical to the BTB credit bid fraud.

                        When Plaintiffs were Damaged by Defendants’ Acts

           330.    Plaintiffs’ injury occurred in 2014 when the Superyacht sold for $5 million and

    Plaintiffs lost the $30 million construction contract to update and finish building the Superyacht.

    The Superyacht was sold for $5 million dollars and Worldspan lost the $30 million construction

    contract to update and finish the Superyacht. The Superyacht was sold for $5 million to an

    individual who then undertook an extensive re-design and upgrade of the partially finished

    Superyacht. Worldspan lost the contract to complete the Superyacht as a result of the June 2014

    fraudulent credit bid.

           331.    Hence, in 2014, Worldspan learned that (i) the Superyacht was only worth $5

    million dollars17 despite being previously appraised, by Comerica’s appraiser, as-is-where-is, for



           17
             Comerica and HS3 opposed a 2013 sale of the Superyacht to the Landlord of the facility
    where the Superyacht was located. This caused the landlord to rescind his offer to purchase. The
    Landlord’s offer was for $5.8 million dollars and included other very substantial benefits to
                                                    86

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 87 of 337



    $15 million,18 (ii) the Superyacht sold to a wealthy individual from Florida wishing to update and

    rebuild the Superyacht, and (iii) that the June 2014 Superyacht credit bid fraud had caused the new

    purchaser19 of the Superyacht not to complete the construction of the Superyacht with Worldspan,

    thereby causing Worldspan to lose $30 million dollar completion contract. The $30 million-dollar

    completion contract was more than enough to allow Worldspan to stay in business and to bring

    Worldspan back into the world of constructing superyachts. In June 2014, Worldspan learned that

    it was not going to receive anything from the proceeds of sale of the Superyacht due to the fact

    that it only sold for $5 million dollars. In the face of this, it is clear that Plaintiffs’ injury occurred

    in 2014.

            332.    In 2011 (construction of the Superyacht ceased in April 2010), Comerica

    commissioned an appraisal of the Superyacht. The appraisal valued the Superyacht at $15 million

    USD, as is-where is. The Superyacht had approximately $26 million dollars spent on it

    (approximately $21 million spent by HS3 / Deborah and Comerica and $4.9 million from

    Worldspan) and in 2010 was brand new. The world’s largest superyacht broker, Fraser Yachts,



    Worldspan. The Superyacht would have been completed at the premises of Worldspan, in the
    building that was purpose built for Worldspan for the specific purpose of constructing Superyachts.
    The building which was over 90,000 square feet had departments for superyacht carpentry,
    fiberglass fairing, engineering, design, electrical, dynamic hull testing, electronics, mechanics and
    every department required to complete the Superyacht. The Superyacht had been constructed from
    scratch in this building and the vessel and all of the components were located in the building.
             18
                The Superyacht had $26 million dollars spent on it.
             19
                The purchaser was intimately aware of the June 2014 credit bid attempt and the enormous
    efforts of the Defendants to have the Superyacht moved to the HS3 controlled building as opposed
    to being sold to the purchaser. The purchaser knew that if the Superyacht remained at Worldspan’s
    premises and Worldspan completed the Superyacht, HS3 and Comerica would continue to litigate
    against the company that was completing the Superyacht, Worldspan and continue their
              efforts to deprive Worldspan of possession of the Superyacht and the completion contract.
    For these reasons, which were a direct and proximate result of the June 2014 credit bid fraud, the
    purchaser did not contract with Worldspan to complete the Superyacht. The completion contract
    paid $30 million dollars, which is not a speculative amount. The Plaintiffs will provide evidence
    at trial regarding the loss of the $30 million-dollar contract.
                                                        87

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 88 of 337



    valued the Superyacht at $19 million dollars in 2011. HS3, supported by Comerica, have asserted

    that the sale of the Superyacht at a higher price would not have resulted in payment to Worldspan.

    The assertion of the Defendants is based on the premise found in their submissions made the

    Federal Court of Canada in which they assert that the amounts due to Worldspan would be, at

    most, approximately $10.9 million, which would leave, after allowing for the set off of $10.9

    million dollars from the amount secured by Comerica’s mortgage, and that the sale of the

    Superyacht at $5 million, no funds for Worldspan.

           333.     By the Defendants’ HS3 and Comerica own submissions to the Federal Court of

    Canada, had the Superyacht sold for $15 million dollars (as it was appraised at in 2011), Worldspan

    would have been paid in full the $4.9 million dollars that was and is still owing to Plaintiffs.20 In

    the event the Superyacht had sold for more than $15 million dollars (the Comerica appraisal was

    not undertaken until 2011, Fraser Yachts valued the Superyacht at $19 million dollars and $26

    million had been spent on the Superyacht) then Worldspan would have been paid as much as $10.9

    million dollars, which is the number that HS3 and Comerica acknowledge could have been owned

    to Worldspan.

           334.     Worldspan asserts that the amounts due to Worldspan were greater than the amount

    of $10.9 million dollars asserted by the Defendants Comerica HS3. Construction on the Superyacht

    commenced in 2008. From 2008 until present, the Superyacht has always been titled in the name

    of Worldspan. The Federal Court of Canada ordered that the sale proceeds of the Superyacht had

    exactly the same legal status as did the physical Superyacht. Since the August 14, 2009 Assignment




           20
               The Federal Court of Canada ruled that Comerica’s security interest in the approximate
    amount of $21 million would be reduced by the amount owed to Worldspan (i.e., $10.9 million).
    Thus, if the Superyacht sold for $15 million, Comerica would be entitled to the first $10.1 million
    and the remaining $4.9 million would be paid to Worldspan.
                                                     88

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 89 of 337



    of HS3’s security interest in the Superyacht to Comerica, Comerica has been the secured creditor

    of the Superyacht.

           335.    From the time construction ceased in April 2010, until 2014, Comerica took the

    position that the Superyacht should not be sold, Comerica also opposed the sale of the Superyacht

    in 2014. After opposing the sale and marketing of the Superyacht that Comerica was the secured

    creditor in, from 2010 until 2014 (Comerica also opposed the sale application that was finally

    approved in 2014), counsel for Comerica, when faced with the application to sell the Superyacht,

    advised the Federal Court of Canada, that the Superyacht that Comerica had security over since

    2009, (and which Comerica had devalued by opposing the marketing and sale for the purpose of

    the secret conspiracy) was now (in 2014) as obsolete as a “Commodore 64” computer.

           336.    Comerica, as a participant in the conspiracy, devalued its own secured property, for

    years, ultimately submitting that the Superyacht was now (as a result of Comerica’s conduct) as

    obsolete as a “Commodore 64” computer. During the time it was operational, Worldspan

    employed approximately 100 specialized employees worked at Worldspan, including shipwrights,

    millwrights, electricians, carpenters, fiberglass experts, and engine specialists, as well as a

    complete office staff. All of them had to be let go. The terminations led to over $2 million in

    penalties against Worldspan by government agencies for improper termination. In addition, the

    9.315-acre waterfront property with the purpose-built building and waterfront home were lost. In

    fact, the city placed a six-figure tax lien on the waterfront property, forcing CSPAN to sell the

    property. All of this has been and to this day been characterized as events that flowed from a

    legitimate commercial dispute, referred to by the Defendants as a mundane commercial dispute,

    when, in fact, the Plaintiffs learned, in 2014, that the various steps and consequences referred to

    herein that were characterized as part of and the consequences of a mundane commercial dispute,



                                                    89

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 90 of 337



    were steps taken in furtherance of the Superyacht credit bid fraud which was actively concealed

    until 2014.

           337.    Thus, as a direct and proximate result of the Superyacht selling for merely $5

    million and the loss of the $30 million contract to complete the Superyacht, Worldpsan, CSPAN,

    Wedmore, and the Crescent and Queenship brands were destroyed. The Plaintiffs lost the

    Worldspan business and the entire value of the Worldspan business. According to accountant

    Michael Nesbit,21 Worldspan replacement cost valuation was $42 million.

           338.    Because Worldspan’s assets were assigned to CSPAN in 2011, CSPAN owned the

    assets and undertaking of Worldspan from that time forward, including at the time of the injury.

    Therefore, CSPAN suffered direct injury. Similarly, Wedmore suffered direct injury because it is

    the majority shareholder of Worldspan.22 Generally, a shareholder may not claim direct injury for



           21
               Michael Nesbit has been a Chartered Accountant for over 35 years and has conducted
    numerous forensic audits; filed numerous experts’ reports with the British Columbia Supreme
    Court and has been engaged by numerous corporations and individuals in Canada and the United
    States. Michael Nesbit has also been engaged by clients to deal with matters of financial reporting,
    taxation, forensic accounting, mergers, bankruptcy, acquisitions and litigation support. Michael
    Nesbit’s spectrum of expertise includes experience as a forensic accountant in fraud, economic
    damages, forecasting, accounting malpractice, management negligence, contractual performance
    failures, bankruptcy and other matters involving general commercial litigation. Michael Nesbit
    has extensive accounting and consulting experience as it relates to the superyacht construction
    industry. Michael Nesbit has been involved in the superyacht industry for decades and has
    consulted regarding the sale and construction of tens of millions of dollars’ worth of superyachts,
    similar in nature to the Superyacht referred to herein. Michael Nesbit has valued Worldspan’s
    business with a replacement cost valuation of $42 million dollars. Comerica and its co-
    conspirators are responsible for this amount to the Plaintiffs, plus interest from the date of
    destruction until paid in full, as well as the other amounts referred to herein.
            22
               “[S]hareholders may have rights in corporate property . . . ‘by virtue of their exclusive
    beneficial ownership, control, and possession of the properties and businesses allegedly
    destroyed.’” Helmerich & Payne Drilling Co. v. Bolivarian Republic of Venezuela, 743 Fed.
    Appx. 442, 446 (D.C. Cir. 2018) (quoting Helmerich & Payne Drilling Co. v. Bolivarian Republic
    of Venezuela, 784 F.3d 804, 815 (D.C. Cir. 2015); Ramirez de Arellano v. Weinberger, 745 F.2d
    1500, 1516 (D.C. Cir. 1984) (en banc), vacated 471 U.S. 1113 (1985)). “International law
    undisputedly protects the “direct rights” shareholders enjoy in connection with corporate
    ownership, including the right to any declared dividend, the right to attend and vote at general
                                                    90

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 91 of 337



    injury caused to its subsidiary, but when the injury is in fact the destruction or expropriation of the

    subsidiary the shareholder has standing because the value of its capital stock in the subsidiary has

    become worthless. Because Worldspan was completely destroyed, Wedmore lost all of its rights

    as majority shareholder; Wedmore shares in Worldspan are virtually worthless and Wedmore lost

    its ability to any declared dividend, its right to vote at general meetings, etc.23 Consequently,

    Defendants’ devaluation of the Superyacht and destruction of Worldpsan led to the complete

    destruction of the beneficial and productive value of Wedmore’s ownership of Worldspan, leaving

    Wedmore with shares that have been rendered useless.

           339.    The Crescent brand name was valued on August 31, 2005, by Evans & Evans, Inc.,

    which is a leading investment banking firm with offices and affiliates in Canada, the U.S. and

    Asia. The comprehensive and extensive appraisal is 53 pages in length and contains a detailed

    description of valuation methodologies and methods employed, arriving at a value for the brand

    Crescent $7,119,112.00. The Crescent brand was assigned to and owned by CSPAN. Comerica

    and its co-conspirators caused direct injury to the U.S. entity, CSPAN, thereby creating domestic

    injury by destroying the brand Crescent.



    meetings, and the right to share in the residual assets of the company on liquidation.” Helmerich
    & Payne Drilling Co. v. Bolivarian Republic of Venezuela, 743 Fed. Appx. 442, 454 (D.C. Cir.
    2018). “It is also well established that a state violates international law if it takes measures that
    have an effect equivalent to a formal expropriation of a foreign shareholder’s own property rights,
    even if the state does not formally divest the shareholder of its shares.” Id. (internal quotations
    omitted).
            23
               [W]here state action is aimed at the direct rights of the shareholder as such, it can form
    the basis for an international expropriation claim.” Helmerich & Payne Drilling Co. v. Bolivarian
    Republic of Venezuela, 743 Fed. Appx. 442, 454 (D.C. Cir. 2018) (internal quotations omitted).
    “When a state permanently takes over management and control of [a foreign shareholder’s
    business, completely destroying the beneficial and productive value of the shareholder’s
    ownership of their company, and leaving the shareholder with shares that have been
    rendered useless, it has indirectly expropriated the ownership of that business and has
    responsibility under customary international law to provide just compensation to the
    shareholder.” Id.
                                                      91

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 92 of 337



           340.    The Queenship brand name was valued on December 7, 2004, by Evans & Evans,

    Inc. The comprehensive and extensive appraisal is 49 pages in length and contains a detailed

    description of valuation methodologies and methods employed, arriving at a value for the brand

    Queenship of $6,649,720.00. The Queenship brand was assigned to and owned by CSPAN.

    Comerica and its co-conspirators caused direct injury to the U.S. entity, CSPAN, thereby creating

    domestic injury by destroying the brand Queenship. The valuation of the brands is not speculative

    as they were the subject of a highly detailed expert appraisal.

                       IV. TOLLING OF THE STATUTE OF LIMITATIONS

                                        A. Discovery Rule Tolling

           341.    Plaintiffs had no way of knowing about the Defendants deception with respect to

    their conspiracy to acquire Plaintiffs’ assets by way of credit bid. Up until June 2014, Comerica

    Defendants had repeatedly told the Canadian Courts that Comerica was simply a mortgage holder,

    only trying to exercise its mortgage on the Superyacht.

           342.    In fact, as is extensively detailed in this Amended Complaint, Comerica undertook

    a litany acts, that, in the context of the Superyacht credit bid attempt made in 2014, were exposed

    as being steps in the same credit bid fraud as was undertaken in Corpus Christi, Texas, wherein

    HS3’s alter ego corporation, BTB, was found by the U.S. District Court to have undertaken a

    fraudulent credit bid.

           343.    Unbeknownst to the Plaintiffs’, Comerica was actively concealing and conspiring

    with HS3 and the other Defendants. Comerica was concealing its intention to undertake an

    identical credit bid to the fraudulent credit bid undertaken in Corpus Christi, Texas.

           344.    There was no ways or means for the Plaintiffs, through due diligence or through

    any means whatsoever to discover that Comerica bank, who held the security on the Superyacht


                                                     92

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 93 of 337



    (and repeatedly told the court that it only wished to exercise its mortgage on the Superyacht) was

    a co-conspirator in an illegal and fraudulent scheme to, among other things, undertake a fraudulent

    credit bid scheme against the Plaintiffs.

             345.   The 2014 application to the Federal Court of Canada for the sale of the Superyacht

    triggered an enormous and continuing response on the part of Comerica, HS3 and the Defendants.

    Faced with the prospect of the Federal Court approving the sale of the Superyacht, Comerica was

    finally forced to disclose the secret Superyacht credit bid scheme – for the first time ever and one

    year after Comerica had been advised of the finding of the U.S. District Court regarding the Corpus

    Christi, Texas refinery credit bid fraud.

             346.   In 2014, Comerica and HS3 went to the extraordinary length of renting an

    enormous (49,400 square foot) empty commercial building in Richmond, B.C. which was then

    fraudulently characterized to the Federal Court of Canada by Defendant Monger as a “state of the

    art” superyacht construction facility.

             347.   Comerica and HS3 submitted to the Federal Court of Canada that the Superyacht

    should not be sold to a third-party buyer, but rather should be transported to the “state of the art”

    superyacht facility and that an HS3 controlled corporation was going to obtain Comerica’s security

    on the Superyacht and use that security to credit bid on the Superyacht. This is the same

    methodology that was used in the fraudulent credit bid undertaken by BTB in Corpus Christi,

    Texas.

             348.   This Amended Complaint contains a direct comparison of the mechanics and steps

    of the two credit bids, the BTB credit bid fraud and the Superyacht credit bid fraud. Jones,

    executive vice president at Comerica, in Detroit, Michigan, was in charge of Comerica’s

    involvement in the 2014 credit bid fraud.



                                                     93

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 94 of 337



           349.     Within the period of any applicable statues of limitations, Plaintiffs could not have

    discovered through the exercise of reasonable diligence that the Defendants were concealing the

    conduct complained of herein and misrepresenting their true agenda with respect to Plaintiffs’

    property.

           350.     Plaintiffs did not discover and did not know of, facts that would have caused a

    reasonable person to suspect that Comerica, who held the security and all rights to the title in the

    Superyacht, and holds itself out as a legitimate financial institution, was undertaking a fraudulent

    scheme with their customer and co-conspirators, HS3 and the other Defendants, to devalue

    Plaintiffs’ property, acquire Plaintiffs assets through fraud and destroy the value of Plaintiffs’

    assets. Nor in any event would such an investigation on the part of the Plaintiffs have disclosed

    Defendants’ true intent. Rather, in attempting to overtly deceive the Plaintiffs, the Defendants

    representations were that they were operating in good faith and trying to complete the Superyacht

    build and / or simply exercise their legal rights as a mortgage holder. Comerica valued profits

    with their co-conspirators over truthfulness and compliance with the law.

           351.     Further, HS3 and Comerica actively litigated the claims of Al-Saleh that the money

    was procured by fraud and laundered to Worldspan. For these reasons, all applicable statues of

    limitations have been tolled by operation of the discovery rule with respect to Plaintiffs’ claims

    for money laundering and wire fraud from April 2009 until present.

                                    B. Fraudulent Concealment Tolling

           352.     All applicable statutes of limitation have also been tolled by the Defendants

    knowing and active fraudulent concealment and denial of the facts alleged herein and throughout

    the period relevant to this action. Instead of disclosing its scheme, Defendants falsely represented

    to the Court.



                                                     94

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 95 of 337



           353.    In 2010, Comerica failed to pay Worldspan 4.9 million dollars owed to Worldspan

    for construction undertaken on the Superyacht. HS3 and Comerica took the position that the 4.9

    million dollars was the subject of a commercial dispute. The unpaid 4.9 million dollars is the

    subject of a commercial dispute in the Canadian court. To this day, Comerica and HS3 are referring

    to the failure to pay the 4.9 million dollars as a “mundane commercial dispute”. In this action, the

    Plaintiffs do not seek recovery of any amounts that are the subject of the contractual dispute.

           354.    Since 2011 until present, Comerica has repeatedly asserted to that its only

    involvement is to seek a priority ranking on its security on the Superyacht. Only after Comerica

    and the Defendants were forced to pull the trigger on the credit bid scheme in June 2014, did the

    prior acts of Comerica and the defendants (which to this day are still being represented by the

    defendants as “mundane commercial disputes” and acts that are entirely legitimate) could the

    Plaintiffs understand that these were acts in furtherance of the enterprise referred to as the

    fraudulent credit bid scheme.

           355.    The events that flowed from Comerica’s failure to pay Worldspan $4.9 million

    dollars (that the Defendants’ characterize as a “mundane commercial dispute” that is being dealt

    with by the Canadian Court) are not actionable in the context of these events deriving from a

    legitimate commercial dispute. These events include the receivership application, the penalties

    imposed by government agencies resulting from the failure to pay $4.9 million dollars, taxes, and

    other events. The position taken by the Defendants Comerica and HS3 is that the failure to pay

    the $4.9 million dollars starts the clock on the statute, even though they state the failure to pay the

    $4.9 million is a legitimate commercial dispute, which would mean that it is not actionable under

    RICO. The $4.9 million is not being claimed in this action, it is a dispute in the Canadian court.




                                                      95

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 96 of 337



           356.    Comerica and HS3 also claim that the statute should begin to run at the time that

    Al-Saleh sought the return of over $11,000,000.00 from Worldspan. Defendants directly contradict

    this by stating that there was no harm to Worldspan as Worldspan never paid anything to Al-Saleh.

    The Canadian court in which Al-Saleh claimed for the disgorgement of over $11,000,000.00 from

    Worldspan (based on Al-Saleh’s claim that the funds paid to Worldspan were the proceeds of fraud

    against him) did not determine that Al-Saleh could not make an in rem claim until after the

    Superyacht sold in 2014.

           357.    HS3 and Comerica also assert that the application to the Federal Court of Canada

    to credit bid on the Superyacht utilizing Comerica’s security (Comerica’s security was to be

    assigned to a HS3 alter ego corporation and then used to bid on the Superyacht) was not approved

    by the Federal Court of Canada, therefore, Defendants allege there was no harm to Plaintiffs. HS3

    and Comerica are asserting that the degree of ultimate success in the credit bid scheme determines

    whether or not Plaintiffs have a cause of action against the Defendants for their conspiracy. The

    conspiracy, irrespective of whether or not it achieved one of its most important goals (acquiring

    the Superyacht with a credit bid), devalued the Superyacht and caused significant harm to Plaintiffs

    as referred to herein.

           358.    The Defendants interference with and obstruction of the marketing and sale of the

    Superyacht was characterized throughout as the Defendants legitimate reasons for opposing the

    marketing and sale of the Superyacht, when, in fact, it was part of the scheme to devalue the

    Superyacht so as to allow the Defendants Comerica, HS3 and Deborah Sargeant to credit bid on a

    greatly devalued Superyacht for the lowest amount possible. Comerica took the extraordinary step

    of actively participating in multiple acts that devalued the Superyacht in which Comerica was the

    secured creditor, taking repeated steps over the years, to devalue their security, to the detriment of



                                                     96

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 97 of 337



    the owner of the Superyacht, the Plaintiffs. This culminated in counsel for Comerica advising the

    Federal Court of Canada, in 2014, that the Superyacht was as obsolete as a “Commodore 64

    computer”.

            359.    Instead of disclosing the credit bid scheme, Comerica and the Defendants falsely

    represented that the various acts the Defendants undertook were typical commercial disputes and

    transactions and not acts taken in furtherance of an illegal enterprise.

            360.    The 2014 Superyacht credit bid fraud establish that the Defendants actively misled

    the Plaintiffs and that the Plaintiffs did not have actual or constructive knowledge of the fraud. The

    2014 Superyacht credit bid fraud demonstrates that the Plaintiffs had neither actual nor

    constructive knowledge of the facts constituting the Plaintiffs cause of action, despite the

    Plaintiffs’ due diligence.

            361.    Comerica and the Defendants actively concealed the existence and nature of the

    Superyacht credit bid fraud and conspiracy by making it appear as though the assignment of all of

    HS3’s rights in the Superyacht security and in the Superyacht Construction Contract to Comerica

    were part of a commercial transaction, when, in fact, this was discovered, in 2014, to be a

    foundational step in the credit bid fraud and conspiracy.

            362.    In the credit bid found to be fraudulent by the U.S. District Court for the Southern

    District of Texas referred to above, HS3 had a conventional lender (AmCap) take security on the

    refinery. This security was then acquired by an alter ego HS3 corporation who used the security

    to execute a fraudulent credit bid on the refinery. In Plaintiffs’ case, the conduct of the conventional

    lender, Defendant Comerica, was so egregious, that HS3 did not need to have a HS3 controlled

    corporation acquire the security on the Superyacht to undertake the fraudulent scheme, Comerica




                                                      97

                                 LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 98 of 337



    conspired with the Defendants to execute the Superyacht credit bid scheme that Comerica and all

    of the Defendants knew was fraudulent.

           363.    Not only was Comerica advised of the finding of the U.S. District Court that the

    credit bid for the Corpus Christi refinery was fraudulent, Comerica was the banker for BTB, the

    alter ego HS3 controlled corporation that was used as a vehicle of fraud in the Corpus Christi

    refinery credit bid fraud. BTB was re-domiciled from Florida to Texas two days prior to Al-Saleh

    obtaining a 28.8-million-dollar fraud judgment against HS3.

                                                 C. Estoppel

           364.    The Defendants were under a continuous duty to disclose to the Plaintiffs the true

    character and nature of the fraudulent credit bid conspiracy. The Defendants knowingly,

    affirmatively, and actively concealed the true nature and character of the fraudulent credit bid

    scheme and continues to do so. Based on the foregoing, the Defendants are estopped from relying

    on any statutes of limitations in defense of this action.

                                      V. RICO PREDICATE ACTS

                                        A. Mail Fraud and Wire Fraud

           365.    The Defendants activities affected interstate and foreign commerce. Mail fraud

    under of 18 U.S.C. § 1341 and wire fraud under 18 U.S.C. § 1343 is a racketeering activity and

    constitute predicate acts under 18 U.S.C. § 1961. The elements of mail or wire fraud have been

    identified as: (1) a plan or scheme to defraud; (2) intent to defraud; (3) reasonable foreseeability

    that the mail or wires will be used; and (4) actual use of the mail or wires to further the scheme.

    See Wisdom v. First Midwest Bank, of Poplar Bluff, 167 F.3d 402 (8th Cir. 1999). The wire or

    mail communications need not be fraudulent in and of themselves. Innocuous or “innocent”

    wirings are sufficient RICO predicates as long as they further a fraudulent scheme. Tabas v. Tabas,



                                                      98

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 99 of 337



    47 F.3d 1280, 1294 n.18 (3d Cir. 1995); Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406,

    1415 (3d Cir. 1991).

           366.    The mail and wire fraud statutes, however, are not limited to matters that would be

    punishable as common-law fraud. See Durland v. United States, 161 U.S. 306, 313-314 (1896);

    United States v. Moore, 37 F.3d 169, 172-173 (5th Cir. 1994); United States v. Stewart, 872 F.2d

    957, 960 (10th Cir. 1989); United States v. Bishop, 825 F.2d 1278, 1280 (8th Cir. 1987). The

    courts have also long recognized that, under the mail and wire fraud statutes, “[t]he fraudulent

    aspect of the scheme to ‘defraud’ is measured by a nontechnical standard.” Id.; Blachly v. United

    States, 380 F.2d 665, 671 (5th Cir. 1967); Gregory v. United States, 253 F.2d 104, 109 (5th Cir.

    1958). Indeed, it has long been settled that, to be punishable as mail or wire fraud, a deceptive

    scheme “need not be fraudulent on its face.” United States v. Pearlstein, 576 F.2d 531, 535 (3d

    Cir. 1978); see Oesting v. United States, 234 F. 304, 307 (9th Cir. 1916), cert. denied, 242 U.S.

    647 (1917). “[I]f a scheme is devised with the intent to defraud, and the mails [or wires] are used

    in executing the scheme, the fact that there is no misrepresentation of a single fact makes no

    difference.” Silverman v. United States, 213 F.2d 405, 407 (5th Cir. 1954), cert. denied, 348 U.S.

    828 (1954). Applying those standards, the lower courts have generally recognized that “omissions

    or concealment of material information can constitute fraud . . . cognizable under the mail fraud

    statute, without proof of a duty to disclose the information pursuant to a specific statute or

    regulation.” United States v. Keplinger, 776 F.2d 678, 697 (7th Cir. 1985), cert. denied, 476 U.S.

    1184 (1986).

           367.    While “pleading a predicate act [that is premised on fraud] with specificity requires

    the complaint to answer the familiar questions of ‘who, when, where, how, and why,” Florida

    Software Sys., Inc. v. Columbia/HCA Healthcare Corp., 46 F. Supp. 2d 1276, 1282 (M.D. Fla.



                                                    99

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 100 of
                                     337


   1999), a plaintiff pleading a claim for mail or wire fraud must satisfy these requirements only as

   to the underlying fraudulent scheme. The plaintiff need only “reasonably notify the defendants

   of their purported role in the scheme,” and the “nature of his alleged participation in the fraud.”

   Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116 F.3d 1364, 1381 (11th Cir. 1997) (citations

   and quotations omitted). Thus, the fraudulent scheme must be pled with sufficient particularity as

   to alert the “defendants to the precise misconduct with which they are charged and [protect]

   defendants against spurious charges of immoral and fraudulent behavior.” Durham v. Business

   Mgt. Assocs., 847 F.2d 1505, 1511 (11th Cir. 1988) (plaintiffs alleged use of mails with sufficient

   particularity to withstand motion to dismiss).

          368.    As such, “[a] civil RICO plaintiff need not provide exacting detail of the dates and

   times at which the alleged predicate acts occurred at the pleading stage.” Leung v. Law, 387 F.

   Supp. 2d 105, 125 (E.D..N.Y. 2005). The reason is evident. As with all claims, and particularly

   given the complexity of a RICO claim, a RICO plaintiff does not need to “plead evidence and

   prove the case in the complaint.” Haroco, Inc. v. Am. Nat’l Bank & Trust Co., 747 F.2d 384, 404

   (7th Cir. 1984). The standard, instead, is that as set forth in Rule 9(b).24




          24
              Specifically, “[t]o plead ‘fraud’ with particularity, as prescribed by Rule 9(b), a civil
   RICO plaintiff must allege, as to each defendant: (1) the precise statements, documents or
   misrepresentations made; (2) the time, place and person responsible for the statements; (3) the
   content and manner in which these statements misled the plaintiffs, and (4) what the defendants
   gained by the alleged fraud.” State Farm Mut. Auto. Ins. Co. v. Kugler, 11-80051, 2011 WL
   4389915 (S.D. Fla. Sept. 21, 2011) (citations omitted). In the RICO context, “alternative means
   are also available to satisfy the rule.” Durham v. Business Mgt. Assocs., 847 F.2d 1505, 1512 (11th
   Cir. 1988) (citing Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d at 791 (list
   containing allegations of fraud describing nature and subject of statements found to be sufficient,
   even where precise words used were not alleged)); see also Managed Care Litig., 298 F. Supp. 2d
   1259 (S.D. Fla. 2003) (dismissal not required for failure to specify details of each
   misrepresentation when one instance was specified as to one defendant; at the pleading stage,
   further detail is “not required for numerous misrepresentations that occur over an extended period
   of time”).
                                                    100

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 101 of
                                     337


          369.    All of the Defendants made extensive use of the U.S. mails and wires, in violation

   of 18 U.S.C. § 1341 (mail fraud) and 18 U.S.C. § 1343 (wire fraud). Instructions were made

   utilizing U.S. mails and wires, by the Defendants, to transfer funds and fraudulently charge assets.

   This included, but was not limited to, transferring funds into and out of Comerica accounts,

   transferring funds from offshore corporations, making payments to Worldspan for the construction

   of the Superyacht, paying down the Comerica Construction Loan, said funds that were the

   proceeds of fraud of the fraudulent scheme and in furtherance of the Superyacht Credit Bid Fraud

   and Conspiracy. This also included transferring funds in and out of Comerica accounts for

   payments to the Defendants and the co-conspirators, with funds that were the proceeds of further

   wire and mail fraud against other victims including Al-Saleh. Many of the instructions were sent

   to and sent from Florida, directing the transfer of funds and the fraudulent charging of assets.

          370.    Below is a chart of the wirings made by HS3’s alter ego companies (with the

   assistance of Kirkeide who actually initiated the wires), and Comerica to Worldspan pursuant to

   their fraudulent credit bid scheme:

                  No.        Date Paid                     Amount Paid (USD)

                        1.   March 2007                    $175,000

                        2.   June 2007                     $400,000

                        3.   March 2008                    $1,000,000

                        4.   April 2008                    $736,574.37

                        5.   June 2008                     $423,458.15

                        6.   July 2008                     $441,591.52

                        7.   August 2008                   $439,504.15

                        8.   September 2008                $434,386.24


                                                   101

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 102 of
                                     337


              No.         Date Paid                Amount Paid (USD)

                    9.    September 2008           $757,783.43

                    10.   November 2008            $418,047.30

                    11.   December 2008            $484,505.09

                    12.   January 2009             $425,547.66

                    13.   January 2009             $1,265,834.02

                    14.   February 2009            $589,169.59

                    15.   March 2009               $404,582.25

                    16.   April 2009               $980,826.31

                    17.   May 2009                 $857,715.30

                    18.   June 2009                $200,000

                    19.   July 2009                $500,000

                    20.   August 2009              $100,000

                    21.   August 2009              $30,000

                    22.   August 2009              $1,024,485

                    23.   September 2009           $1,672,824.40

                    24.   October 2009             $945,993.40

                    25.   November 2009            $1,182,714.22

                    26.   December 2009            $1,186,780.59

                    27.   January 2010             $1,983,548.11

                    28.   February 2010            $1,253,794.46

                    29.   March 2010               $137,258.49

                    30.   April 2010               $200,000


                                            102

                          LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 103 of
                                     337




          360.    The payments in line 1 and 2 were made to Worldspan on HS3’s behalf and for

   HS3’s benefit by Sargeant Marine, a Bahamian company for which HS3 is the director. The

   payments in line 3 to 21 were made to Worldspan on HS3’s behalf and for HS3’s benefit by IOTC

   Bahamas for which HS3 is the director and president. The payments in line 22 to 29 were made

   to Worldspan on HS3’s behalf and for HS3’s benefit by Comerica. See Exhibit 6, HS3’s affidavit

   sworn on October 13, 2011, wherein he states all of the wire transfers and explains their origin and

   destination along with corresponding bank statements.

          361.    The aforementioned wires were made by HS3 (with Kirkeide’s assistance) and

   Comerica in furtherance of the fraudulent credit bid scheme. HS3 and Comerica planned to

   defraud Worldspan into executing the Assignment in order to effectuate the fraudulent credit bid

   scheme. As mentioned above, the Assignment and the Superyacht Construction Loan were the

   main documents effectuated to successfully conduct the fraudulent credit bid scheme. The

   fraudulent credit bid scheme involved devaluing the Superyacht, failing to pay for work done on

   the Superyacht, interfering with the marketing and sale of the Superyacht, and bringing claims

   against the Superyacht in an effort for HS3 to later obtain the Superyacht at a fraction of the price

   via a credit bid. In order to further this scheme, HS3 and Comerica needed to make the above wire

   transfers to Worldspan. The above wires made by Comerica to Worldspan under the Superyacht

   Construction Loan Agreement were in furtherance of the fraud, as such loan agreement was

   executed in furtherance of the fraud to avoid HS3’s creditors and devalue the Superyacht. Thus,

   it is clear that HS3 and Comerica made these wires with the intent to defraud Plaintiffs in

   furtherance of the fraudulent credit bid scheme. Moreover, HS3 and Comerica knew that the wires




                                                   103

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 104 of
                                     337


   would be used by Worldspan to work on the Superyacht. In fact, Worldspan did use the wires to

   work on the Superyacht.

           362.    Beginning in at least 2009, and continuing today, the Defendants perpetrated an

   ongoing massive fraudulent scheme against the individuals, corporations (Al-Saleh and Supreme

   Fuels) and the Plaintiffs referred to in this Amended Complaint. This fraudulent scheme resulted

   in victims claiming against Worldspan for funds they were defrauded of by the fraudulent scheme

   and it resulted in the destruction of the Plaintiffs as referred to herein.

           363.    The scheme was directed, in large part, towards the assets of the Plaintiffs. Many

   of the underlying transfers at the heart of the scheme involved the transfer of money paid into

   Comerica and from Comerica accounts in Florida and the United States.

           364.    In addition, all Defendants made extensive use of the U.S. mails and wires, in

   violation of 18 U.S.C. § 1341 (mail fraud) and 18 U.S.C. § 1343 (wire fraud). Instructions were

   made utilizing U.S. mails and wires, by the Defendants, to transfer funds and fraudulently charge

   assets. This included, but was not limited to, transferring funds into and out of Comerica accounts,

   transferring funds from offshore corporations, making payments to Worldspan for the construction

   of the Superyacht, said funds that were the proceeds of fraud of the fraudulent scheme. This also

   included transferring funds in and out of Comerica accounts for payments to the Defendants and

   the co-conspirators, with funds that were the proceeds of fraud against victims of the fraudulent

   scheme. Many of the instructions were sent to and sent from Florida, directing the transfer of

   funds and the fraudulent charging of assets.

           365.    The frauds referred to herein and the scheme would not have been possible had the

   Defendants not used the mails and wires to send and receive instructions in and out of Florida.




                                                     104

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 105 of
                                     337


          366.   The Defendants’ fraudulent scheme gives rise to numerous predicate acts of mail

   and wire fraud under RICO. These acts include, but are not limited to:

                 a. Communications to Monger from HS3 and Deborah, while HS3 and Deborah
                    were in Florida and while Monger was in Florida, other States, and in Canada;

                 b. Numerous wire transfers made from offshore corporations, through Comerica
                    accounts located in Florida and in Texas, to effectuate the money laundering
                    transactions and financial transactions with property derived from criminal
                    activity identified herein.

                 c. Numerous emails from Florida and Canada to England to correspond with
                    HS3’s London solicitors who stated that Worldspan would not be paid for the
                    millions of dollars’ worth of unattached accessories to the Superyacht, which
                    was then followed by communications from Florida to and from Monger, who
                    was in Canada, followed by Comerica and HS3 communicating, between
                    Florida, Michigan, Canada, and England to effectuate their purpose of
                    fraudulently seeking to obtain millions of dollars’ worth of unattached
                    accessories to the Superyacht, without paying for the unattached accessories.

                 d. Hundreds of wire transfers were made by HS3, his alter ego corporations,
                    Comerica, into and out of accounts in Florida

                 e. HS3, Comerica and Deborah arranged for numerous wire transfers into joint
                    accounts (Tenants by Entireties) of Deborah and HS3, in Florida, for the
                    purpose of having non-exempt funds subject to seizure by Al-Saleh and others
                    become exempt from seizure.

                 f. HS3, Comerica and Deborah arranged for numerous wire transfers into the
                    Canadian bank account of Worldspan for the purpose of paying for the
                    construction of the Superyacht. These wire transfers were made from IOTC
                    Bahamas. These wire transfers were made in conjunction with numerous
                    emails and facsimiles to Worldspan in Canada to assist in effectuating these
                    wire transfers. The wire transfers were from IOTC Bahamas to Worldspan.
                    IOTC Bahamas had no employees, no business operations, no legitimate
                    business purpose and is situated in a country that does not enforce anti-money
                    laundering laws. IOTC Bahamas and its predecessor corporation laundered in
                    excess of $180 million dollars.




                                                 105

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 106 of
                                     337


                  g. All of these wire transfers were made at the explicit direction and for the illicit
                     personal benefit of the Defendants and their co-conspirators.

                  h. Frequent phone conversations between the Defendants or those acting upon
                     their instructions, including, but not limited to phone conversations between
                     HS3 in Florida and Monger in British Columbia, Canada were made for the
                     purpose of effectuating the wire transfers and the Superyacht Credit Bid Fraud
                     and Conspiracy.

                  i. Numerous emails, facsimiles, telephone calls and documents originating from
                     Cynthia Jones in Detroit, Michigan to Comerica’s lawyers in Vancouver, B.C.,
                     Canada.

                  j. Numerous emails, facsimiles, telephone calls and documents originating from
                     Cynthia Jones in Detroit, Michigan to HS3, Kirkeide, Monger, Shaw and
                     Younker in Florida.

                  k. Numerous emails, facsimiles, telephone calls and documents originating from
                     Cynthia Jones in Detroit, Michigan to HS3’s lawyers in Florida.

                  l. Numerous emails, facsimiles, telephone calls and documents originating from
                     Cynthia Jones in Detroit, Michigan to Mervyn Monger in Vancouver, B.C.,
                     Canada.

                  m. Numerous emails, facsimiles, telephone calls and documents originating from
                     Cynthia Jones in Detroit, Michigan to HS3’s lawyers in Vancouver, B.C.,
                     Canada.

                  n. A series of sworn affidavits filed by HS3, Monger, and Jones in the Federal
                     Court of Canada in furtherance of the fraudulent credit bid, including those
                     attached to this Amended Complaint as exhibits. Drafts of these affidavits were
                     circulated via e-mail between the affiants and their Canadian counsel.

          367.    These multiple and frequent acts of mail and wire fraud establish a pattern of

   racketeering and further, give context to the Defendants’ related racketeering activity that persisted

   from 2005 until present and continues unabated today. These acts were all undertaken in

   furtherance of the scheme.




                                                    106

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 107 of
                                     337


    B.    Money Laundering & Engaging in Monetary Transactions with Proceeds Derived from
    Unlawful Activity – Laundering and Spending the Proceeds of Mail and Wire Fraud and FCPA
                                           Violations

          368.    Beginning in at least 2009 and continuing through present, Comerica, HS3,

   Deborah and the other co-conspirator unlawfully obtained millions of dollars through theft, fraud,

   embezzlement, bribery, and other artifices and unlawful activity. As noted above, HS3 and his co-

   conspirators obtained millions of dollars by defrauding his business partner Al-Saleh who obtained

   a judgment against him and the co-conspirators for fraud which was upheld on appeal. HS3 used

   the mails and wires to defraud Al-Saleh to convert for himself and his co-conspirators millions of

   dollars from the DESC contracts that should have been paid to Al-Saleh. In addition, as set out

   above, HS3 and his co-conspirators, including Martin and Kirkeide, assisted him in paying a $9

   million dollar bribe to General Mohammad Dahabi, then head of the Jordanian Intelligence Service

   in violation of the FCPA. Violations of the federal criminal statutes for mail and wire fraud as

   well as the FCPA constitute “specified unlawful activity” pursuant to 18 U.S.C. § 1956(c)(7)

   (laundering of monetary instruments) and 18 U.S.C. § 1957(f)(3) (engaging in monetary

   transactions in property derived from specified unlawful activity).

          369.    Over that same time period, Comerica, HS3, Deborah, Kirkeide, and the other co-

   conspirators, have made numerous financial and money laundering transactions, with the proceeds

   of theft, wire and mail fraud and embezzlement, and for the purpose of theft, fraud and

   embezzlement, said transactions being undertaken with Comerica bank accounts utilizing offshore

   corporations, alter ego corporations, cut-outs such as IOTC Netherlands in violation of 18 U.S.C.

   §§ 1956 and 1957.

          370.    The Laundering Transactions currently known include, but are not limited to, the

   transfers to and through Comerica bank accounts in Florida, said transactions being for millions



                                                  107

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 108 of
                                     337


   and millions of dollars, including all of the payments made to Worldspan by HS3’s alter ego

   companies as well as those made by Comerica with the “clean” money of the Construction Loan

   that was repaid with the dirty money from the mail/wire fraud against Al-Saleh and obtained in

   connection with violations of the FCPA.

          371.    The bank statements of the accounts at Comerica demonstrate blatant and obvious

   examples of money laundering, with millions and millions of dollars being transferred from

   offshore corporations with no employees (such as IOTC Bahamas and IOTC Netherlands), no

   business operations and located in jurisdictions that do not enforce anti-money laundering laws.

   These transactions are, among other things, to Deborah, HS3, alter ego corporations, and co-

   conspirators. HS3 and Comerica laundered over $11 million dollars from IOTC Bahamas and paid

   it to Worldspan towards the construction of the Superyacht. These same funds were then claimed

   by other victims of Comerica and HS3’s frauds, the victims bringing claims against Worldspan for

   the return of their funds that were defrauded from them by Comerica and HS3 .

          372.    Every money laundering transaction was made to either promote the specified

   unlawful activity in violation of 18 U.S.C. § 1956(a)(1)(A)(i) or to conceal or disguise in violation

   of 18 U.S.C. § 1956(a)(1)(B)(i). Kirkeide and Comerica agreed to engage in the violations of 18

   U.S.C. §§ 1956, 1957 by conspiring with HS3 to commit the money laundering and financial

   transactions identified herein in violation of 18 U.S.C. § 1956(h). Comerica and Kirkeide

   conducted the money laundering and financial transactions as that term is defined in 18 U.S.C. §

   1956(c)(2) because Kirkeide in most cases initiated or concluded the wire transfers and Comerica

   as the financial institution used to move the proceeds of specified unlawful activity participated in

   the money laundering and financial transactions.




                                                   108

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 109 of
                                     337


          373.    In addition, every financial transaction in excess of $10,000 that is derived from

   the proceeds of the DESC contracts comes from specified unlawful activity (i.e., wire and mail

   fraud against Al-Saleh and violations of the FCPA). Accordingly, every financial transaction in

   excess of $10,000 from the proceeds of the DESC contracts made by the Defendants, all of which

   are U.S. persons, whether made inside or outside of the United States constitutes a separate

   violation of 18 U.S.C. § 1957.

          374.    The Laundering Transactions were made by Comerica, HS3, Kirkeide and the co-

   conspirators, with the intent of concealing and promoting the scheme, including the fraudulent

   credit bid scheme.

          375.    Upon information and belief, Comerica, HS3, Kirkeide and the other co-

   conspirators made the Laundering Transactions with the specific intent to conceal or disguise the

   nature, location, source, ownership, or control of the illegal proceeds because the Laundering

   Transactions were made in an unnecessarily complicated way, because they were made without a

   legitimate business purpose, because their effect was to enrich Comerica, HS3, Deborah, and the

   other co-conspirators to the detriment of the Plaintiffs and the other victims.

          376.    The Laundering Transactions affected interstate and foreign commerce as they

   involved the transfer of money between accounts in the United States or between accounts located

   in the United States, the Bahamas, the Netherlands, Jordan, Canada, Switzerland, and elsewhere.

   The Laundering Transactions were undertaken in violation of banking law and statute by

   Comerica.

          377.    Upon information and belief, the nature and intent of the Laundering Transactions

   were concealed by Comerica, HS3, Kirkeide and the other co-conspirators from the Plaintiffs and

   the victims and the applicable banking and government authorities and were made with the specific



                                                   109

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 110 of
                                     337


   intent to, among other things, avoid being subject to sanctions, penalties and fines by banking and

   government authorities, and to enrich the Defendants.

          378.    The scheme gives rise to multiple predicate acts of money laundering under RICO.

   The money laundering activities of Comerica, HS3, Kirkeide and the other co-conspirators

   establish a pattern of racketeering and give context to their related racketeering activity that

   persisted for years and continue to this day.

     Fraudulent Transfers by Comerica Bank to Plaintiff Worldspan Pursuant to the Assignment –
                                    Aiding and Abetting Fraud

          379.    On or about August 2009, in furtherance of the conspiracy, and after fraudulently

   inducing the Worldspan to execute the Assignment, Comerica transferred its funds across state

   lines and across an international border, to the account of Worldspan, located in Canada, the

   amount of $1,024,485.00.

          380.    On or about September 2009, in furtherance of the conspiracy, and after

   fraudulently inducing the Plaintiff to execute the Assignment, Comerica transferred its funds

   across state lines and across an international border, to the account of Worldspan, located in

   Canada, the amount of $1,672,824.40.

          381.    On or about October 2009, in furtherance of the conspiracy, and after fraudulently

   inducing the Plaintiff to execute the August 14, 2009 Assignment, Comerica transferred its funds

   across state lines and across an international border, to the account of Worldspan, located in

   Canada, the amount of $945,993.40.

          382.    On or about November 2009, in furtherance of the conspiracy, and after

   fraudulently inducing the Plaintiff to execute the Assignment, Comerica transferred its funds

   across state lines and across an international border, to the account of Worldspan, located in

   Canada, the amount of $1,182,714.22.

                                                   110

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 111 of
                                     337


          383.    On or about December 2009, in furtherance of the conspiracy, and after

   fraudulently inducing the Plaintiff to execute Assignment, Comerica transferred its funds across

   state lines and across an international border, to the account of Worldspan, located in Canada, the

   amount of $1,186,780.59.

          384.    On or about January 2010, in furtherance of the conspiracy, and after fraudulently

   inducing the Plaintiff to execute the Assignment, Comerica transferred its funds across state lines

   and across an international border.

          385.    On or about February 2010, in furtherance of the conspiracy, and after fraudulently

   inducing the Plaintiff to execute the Assignment, Comerica transferred its funds across state lines

   and across an international border, to the account of Worldspan, located in Canada, the amount of

   $1,253,794.46.

          386.    On or about March 2010, in furtherance of the conspiracy, and after fraudulently

   inducing the Plaintiff to execute the August 14, 2009 Assignment, Comerica transferred its funds

   across state lines and across an international border, to the account of Worldspan, located in

   Canada, the amount of $137,258.49.

    Comerica Launders Fraudulently Obtained Funds from IOTC Bahamas Across State Lines and
                          International Borders to Plaintiff Worldspan

          387.    On or about May 29, 2009, in furtherance of the conspiracy, and after fraudulently

   inducing the Plaintiff to execute the Assignment, HS3 transferred across state lines and across an

   international border, from IOTC Bahamas Comerica Account ending in #8666, to the account of

   Worldspan, located in Canada, the amount of $857,715.30.

          388.    On or about June 25, 2009, in furtherance of the conspiracy, and after fraudulently

   inducing Worldspan to execute the Assignment, HS3 transferred across state lines and across an



                                                  111

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 112 of
                                     337


   international border, from IOTC Bahamas Comerica Account ending in #8666, to the account of

   Worldspan, located in Canada, the amount of $200,000.00.

          389.   On or about July 10, 2009, in furtherance of the conspiracy, and after fraudulently

   inducing the Worldspan to execute the Assignment, HS3 transferred across state lines and across

   an international border, from IOTC Bahamas Comerica Account ending in #8666, to the account

   of Worldspan, located in Canada, the amount of $500,000.00.

          371.   On or about August 5, 2009, in furtherance of the conspiracy, and after fraudulently

   inducing the Worldspan to execute the Assignment, HS3 transferred across state lines and across

   an international border, from IOTC Bahamas Comerica Account ending in #8666, to the account

   of Worldspan, located in Canada, the amount of $100,000.00.

          372.   On or about August 13, 2009, in furtherance of the conspiracy, and after

   fraudulently inducing Worldspan to execute the Assignment, HS3 transferred across state lines

   and across an international border, from IOTC Bahamas Comerica Account ending in #8666, to

   the account of Worldspan, located in Canada, the amount of $30,00.00.

          373.   On or about April 30, 2010, in furtherance of the conspiracy, and after fraudulently

   inducing the Worldspan to execute the Assignment, HS3 transferred across state lines and across

   an international border, from IOTC Bahamas Comerica Account ending in #8666, to the account

   of Worldspan, located in Canada, the amount of $200,000.00

          374.   There are hundreds of payments from IOTC Bahamas, facilitated and conducted by

   Comerica, each of these payments was part of the scheme and in furtherance of the scheme to

   defraud numerous individuals and corporations, including Worldspan and Al-Saleh.

          375.   Comerica transferred its funds across state lines and across an international border

   in transactions wherein Comerica transferred funds from Comerica Bank in the United States to



                                                 112

                            LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 113 of
                                     337


   the account of Worldspan in Canada for the purposes referred to in detail in the Amended

   Complaint and as part of a conspiracy to defraud the Plaintiffs.

           376.   Worldspan’s account was held at the Bank of Montreal, in Maple Ridge, B.C.

   Canada. These funds were paid for the construction of the Superyacht. The payments made by

   Comerica, pursuant to the loan that Comerica granted to HS3, commenced in 2009. IOTC

   Bahamas commenced using Comerica as its primary bank on or about May of 2009 (possibly

   earlier).

           377.   The prior payments made to Worldspan for the construction of the Superyacht had

   been made by HS3 using funds that HS3 had defrauded from Al-Saleh in regards to the DESC

   contracts and for whose performance in Jordan HS3 and his co-conspirators including Kirkeide

   and Martin paid a $9 million dollar bribe to General Dahabi. Comerica commingled their funds

   with the funds obtained by fraud by paying Worldspan with loan payments from a loan made to

   HS3 for the purpose of defrauding Al-Saleh and Worldspan.

           378.   Worldspan, as a builder and seller of yachts, is a “financial institution” pursuant to

   18 U.S.C. §§ 1956, 1957 as that term is defined in 31 U.S.C. § 5312(2)(T).

                                  C.      Violations of the Travel Act

           379.   At all relevant times to this lawsuit, Monger was HS3’s full time employee, and co-

   conspirator, who, in furtherance of the Enterprise, travelled from his residence in Florida to

   Vancouver, B.C, Canada on numerous occasions. HS3 also travelled from his residence in Florida

   to Vancouver, B.C., Canada on at least one occasion to visit Worldspan’s construction facility in

   Maple Ridge. In furtherance of the Enterprise, Monger and HS3 also travelled to various locations

   in the United States, this travel was to carry out his role in the illicit scheme in violation of 18

   U.S.C. § 1952 (the “Travel Act”) because they travelled to these locations to: (i) distribute the


                                                   113

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 114 of
                                     337


   proceeds of unlawful activity (the violations of 18 U.S.C. §§ 1956, 1957 referenced above) by

   supervising the construction of the Superyacht and approving the issuance of payments to

   Worldspan with funds derived from specified unlawful activity in violation of 18 U.S.C. §

   1952(a)(1); and (ii) otherwise promote, manage, establish, carry on, or facilitate the promotion,

   management, establishment, or carrying on, of unlawful activity (the violations of 18 U.S.C. §§

   1956, 1957 referenced above) in violation of 18 U.S.C. § 1952(a)(3). Monger and HSE could not

   have carried out their role in the scheme without traveling to Canada and throughout the United

   States to undertake the illegal acts referred to herein.

                                    D.      Extortion and Death Threat

          380.    At the Jet Aviation Death Threat & Extortion Meeting referenced above, HS3 and

   Kirkeide participated in the extortion of Barnett, the principal of Plaintiffs companies in violation

   of §836.05, Fla. Stat. and 18 U.S.C. § 1951 by demanding that Barnett paid to HS3 the sum of $2

   million dollars.

          381.    At the Jet Aviation Death Threat & Extortion Meeting, HS3 and Kirkeide

   participated in threatening Barnett’s life, the principal of Plaintiffs companies in violation of §

   836.05, Fla. Stat. and 18 U.S.C. § 1951 by threatening to kill him through a professional assassin

   could be contracted to carry the job.

                                                 Enterprise

          382.    As an association in fact of Comerica, Younker, Shaw, Jones, HS3, Deborah,

   Monger, Kirkeide, and the other co-conspirators conspired and profited from the scheme to

   devalue the Plaintiffs’ assets, undertake a fraudulent credit bid, destroy the Plaintiffs’ companies

   and brands, cause harm to the principals, including but not limited to Barnett the principal of the

   Plaintiffs, constitute an enterprise under 18 U.S.C. § 1961(4) (the “Enterprise”).


                                                    114

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 115 of
                                     337


          383.    The purpose of the Enterprise was, through a series of illicit and illegal devices

   (principally through fraud, fraudulent misrepresentation, fraudulent omission, collateralization of

   assets for illegal purpose, mail and wire fraud, money laundering, financial transactions involving

   the proceeds of specified unlawful activity, violations of the FCPA, a death threat, extortion,

   assignment of HS3 ’s interest in the Superyacht and misappropriation), to wrongfully obtain

   property and money from the Plaintiffs. The Defendants used positions of control and authority

   to systematically devalue the Plaintiffs’ assets and destroy the Plaintiffs’ businesses. The scheme

   required the coordination and active participation of each and every defendant and co-conspirator

   involved in the Enterprise.

          384.    The key Comerica employee who undertook the fraudulent Superyacht credit bid

   was Jones who, as an executive vice president at Comerica, operating from the Detroit, Michigan

   office, directed the Canadian lawyers for Comerica to undertake a fraudulent credit bid in 2014 as

   detailed herein.

          385.    The conspirators used IOTC Bahamas to pay Worldspan with funds that were the

   proceeds of specified unlawful activity as referred to herein. The conspirators laundered millions

   of dollars in a manner so as to preclude Al-Saleh and other creditors from recovering on judgments

   and amounts due, thereby causing Al-Saleh to claim against the Plaintiffs for the disgorgement of

   over $11 million dollars. Comerica comingled its own funds with the over $11 million dollars it

   had laundered from IOTC Bahamas as part of the Superyacht Credit Bid Fraud and Conspiracy.

          386.    The conspirators utilized offshore alter ego corporations as referred to herein. The

   conspirators undertook a ten-year illegal enterprise that targeted not only the Plaintiffs but an

   individual (Al-Saleh was defrauded by HS3) and a corporation (Supreme Fuels who was defrauded




                                                  115

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 116 of
                                     337


   by HS3) who then claimed against Worldspan seeking the recovery of their funds that had been

   stolen and or defrauded from them by the co-conspirators.

          387.    Comerica actively participated in and undertook the same role as did the alter ego

   corporation, BTB, the company that the Texas U.S. District Court found to be a vehicle of fraud

   against PDVSA. The masterminds, Comerica and HS3, used a series of artifices and frauds to

   effectuate and conceal the fraudulent scheme.

          388.    Upon information and belief, the association in fact that made up the Enterprise

   includes other individuals and entities whose identity is not currently known, including, but not

   limited to, other further Comerica executives and employees whose identities will be made known

   through the litigation discovery process.

          389.    The Enterprise is engaged in, and its activities affected foreign commerce,

   including but not limited to, Florida, Michigan, Texas, Canada, Bahamas, Netherlands, England,

   Venezuela, Jordan, the United Arab Emirates, and other countries. The Enterprise destroyed a

   business and assets located in Canada and owned by Florida limited liability companies that are

   ultimately beneficially owned by American individuals.

          390.    The association-in-fact Enterprise has a structure distinct from the pattern of

   racketeering activity described in this Amended Complaint. The association-in-fact Enterprise in

   this Amended Complaint possesses three characteristics as follows:

                  A.      A purpose; the purpose, as referred to herein in detail, was and is to defraud
                  and financially harm the Plaintiffs, individuals, and corporations for the illegal
                  financial benefit of the co-conspirators;

                  B.      The relationships among those associated with the Enterprise exists as a
                  result of all of the co-conspirators performing acts in furtherance of the Enterprise,25


          25
             The acts of those associated with the Enterprise are referred to in specific detail in this
   Amended Complaint and refer, in detail, to the relationships between those associated with the
   Enterprise.
                                                   116

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 117 of
                                     337


                  in a relationship that includes, among other things, payment to the co-conspirators
                  (all co-conspirators received financial benefit from the Enterprise), all co-
                  conspirators associated with members of the Enterprise to further the purpose of
                  the Enterprise and each of those associated with the Enterprise undertook acts with
                  other members of the Enterprise in furtherance of the Enterprise; and,

                  C.      The association-in-fact Enterprise has longevity so that it permitted the
                  associates to pursue the Enterprises’ purpose. Comerica’s participation in the
                  Enterprise commenced in, at a minimum, in 2009 and continues to this day,
                  meaning that Comerica’s participation in the Enterprise spans a ten-year period at
                  a minimum. The other co-conspirators participation in the Enterprise date back to
                  as early as 2005, with the last co-conspirator to join the Enterprise being Comerica,
                  who joined the Enterprise in 2009.

          391.    The Enterprise continues to this day, as Comerica, the other Defendants and HS3

   and the co-conspirators continue to act in assistance of the Enterprise and continue to conceal the

   scheme and to thwart the Plaintiffs’ efforts to uncover the full scope of the fraud.

                                      Relatedness and Continuity

          392.    From at least 2009 and continuing today, in Florida and elsewhere, the defendants

   repeatedly engaged in acts indictable under 18 U.S.C. §§ 1341 (relating to mail fraud), 1343

   (relating to wire fraud), 1951 (extortion and death threat), 1952 (relating to the Travel Act), 1956

   (relating to the laundering of monetary instruments), 1957 (engaging in monetary transactions in

   property derived from unlawful activity, and § 836.05, Fla. Stat. (extortion and death threat) and

   thereby continually engaged in racketeering activity within the meaning of 18 U.S.C. § 1961(1)(b).

          393.    The Defendants’ violations of 18 U.S.C. §§ 1341, 1343, 1951-1952 and 1956-1957

   and § 836.05, Fla. Stat. extended over a period of years (at least 2009 until present and continuing)

   and involved distinct and independent criminal acts. They were neither isolated nor sporadic

   events, but involved regular and repeated violations of law to accomplish the Defendants’ desired

   ends in the course of the business of the Enterprise. These acts were related to each other by virtue

   of:



                                                   117

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 118 of
                                     337


          a)    Common participants – HS3, Deborah, Comerica, Younker, Shaw and Jones,
          Monger, Kirkeide, and the other co-conspirators referred to herein;

          b)     Common victims – the Plaintiffs corporations referred to herein and Barnett,
          resident of Florida, and the victims who claimed against the Plaintiffs, Al-Saleh and
          Supreme Fuels;

          c)      Common methods of commission – complicated financial and corporate
          transactions effectuated through offshore shell companies in the Bahamas, Jordan, United
          Arab Emirates, Netherlands and other countries, and designed to obfuscate the transfer of
          laundered funds to HS3, Deborah, Comerica, and the other co-conspirators referred to
          herein. The common methods of commission also included Comerica, in concert with HS3
          and other co-conspirators, effectuating the Superyacht Credit Bid Fraud and Conspiracy as
          referred to herein. HS3 and Comerica, the two masterminds, both contracted with Plaintiff
          Worldspan, first HS3, and then, by way of assignment of the Superyacht construction
          contract, Comerica. As part of the scheme, Comerica induced Worldspan to undertake
          work on the Superyacht with the expectation of being paid, ultimately failing to pay
          Worldspan $4.9 million dollars (still outstanding today); and,

          d)      The common purpose of devaluing and destroying the assets of the Plaintiffs,
          including, but not limited to, illegally interfering with the marketing and sale of the
          Superyacht, improperly bringing an insolvency application, allowing HS3 to advance
          claims that only Comerica could advance, failing to pay $4.9 million dollars,, making false
          and fraudulent representations regarding a non-existent Superyacht manufacturing facility
          in 2014 as part of the Superyacht Credit Bid Fraud and Conspiracy and devaluing and
          destroying the assets of the Plaintiffs as well as causing to be imposed on the Plaintiffs
          costs, expenditures, fines and levies as referred to herein.
                                                 Injury

          394.       The Defendants’ violations of 18 U.S.C. § 1962(c)-(d) proximately caused the

   Plaintiffs to suffer the damages and losses described above. As a direct consequence of the RICO

   violations, Comerica, HS3 and their co-conspirators destroyed the Plaintiffs businesses and brands

   and devalued the Superyacht titled in the name of Worldspan as well as causing to be imposed

   massive costs levied by government agencies. The Plaintiffs also incurred very significant costs

   and legal fees.

          395.       The actions of the co-conspirators, as referred to herein, were the direct and

   proximate cause of the devaluation of the Superyacht titled in the name of Worldspan, the
                                                   118

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 119 of
                                     337


   destruction of the business Worldspan, the destruction of the value of the brands, Queenship and

   Crescent, the injury to CSPAN and Wedmore.             Very substantial sums were expended on

   accountants, experts, attorneys, and others as a result of the actions of the co-conspirators referred

   to herein. The actions of the co-conspirators, in undertaking the 2014 credit bid fraud, were the

   direct and proximate cause in Worldspan losing the $30 million dollar contract to finish the

   Superyacht.

          396.    The Plaintiffs injuries are Florida injuries. The brands Queenship and Crescent are

   owned by Florida limited liability companies. Worldspan is majority-owned by Wedmore, a

   Florida limited liability company. The Superyacht was titled in the name of Worldspan and all of

   Worldspan’s assets were assigned, and thus owned, by CSPAN, a Florida limited liability

   company.

          397.    At all relevant times to this action, Worldspan was doing business in the United

   States. In fact, the Superyacht was being built for HS3 a U.S. citizen residing in Florida who was

   going to, upon completion of the Superyacht, transport it from Canada to Florida. In addition, the

   ultimate purchaser of the Superyacht who purchased it for $5 million dollars is a U.S. citizen who

   resides in Florida. The $30 million dollar contract to upgrade and finish the Superyacht that

   Worldspan lost as a result of the Defendants’ predicate acts was for a U.S. customer. As a result

   of Defendants Comerica’s and HS3’s actions thwarted Worldspan’s ability to get $30 million

   dollars of U.S. business from a U.S. customer. In other words, Worldspan was denied the ability

   to provide services to upgrade and finish the Superyacht for a U.S. customer residing in Florida.

   In addition, the destruction of Worldspan as superyacht builder affected its ability to serve other

   prospective purchasers of superyachts in the future throughout the United States.




                                                   119

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 120 of
                                     337


          398.    All of the Defendants are American, and all of the actions that constitute part of the

   RICO scheme took place in part or in whole in the United States.

                            Damages as a Result of the RICO Conspiracy

          399.    As a direct and proximate cause of the Superyacht Credit Bid Fraud and

   Conspiracy, the Crescent brand was destroyed, along with the Queenship brand and along with

   Worldspan. The Crescent brand name was valued on August 31, 2005, by Evans & Evans, Inc.,

   which is a leading investment banking firm with offices and affiliates in Canada, the U.S. and

   Asia. The comprehensive and extensive appraisal is 53 pages in length and contains a detailed

   description of valuation methodologies and methods employed, arriving at a value for the brand

   Crescent $7,119,112.00. The Crescent brand was assigned to and owned by CSPAN. CSPAN is

   a Florida limited liability company. Comerica and its co-conspirators caused direct injury to the

   U.S. entity, CSPAN, thereby creating domestic injury by destroying the brand Crescent.

          400.    As a direct and proximate cause of the Superyacht Credit Bid Fraud and

   Conspiracy, among other things, all of the Worldspan employees permanently lost their jobs, and

   the 9.315-acre waterfront property with the purpose-built building and waterfront home was lost

   and Worldspan’s business was destroyed.

          401.    When Worldspan attempted to sell the Superyacht, Comerica and Sargeant opposed

   and interfered with the sale, their agent Monger illegally interfered with the Superyacht marketing

   efforts of Fraser Yachts, while Worldspan was saddled, for years, with a 90,435 square foot

   building, with an incomplete, three-story, Superyacht in the building, with no revenue. The City

   placed a six-figure tax lien on the waterfront property, CSPAN was forced to sell the waterfront

   property.




                                                   120

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 121 of
                                     337


          402.       After the forced sale of the waterfront property, the new owner charged Worldspan

   rent for the building that housed the incomplete Superyacht. Part of the Superyacht Credit Bid

   Fraud and Conspiracy was to destroy Worldspan and devalue the asset, the Superyacht.

          403.       The Superyacht was sold for $5 million dollars to an individual who then undertook

   an extensive re-design and upgrade of the partially finished Superyacht. The new owner spent $30

   million dollars on the Superyacht. As a result of the June 2014 credit bid fraud, Worldspan lost the

   $30 million dollar contract to complete the Superyacht. The new owner had to spend hundreds of

   thousands of dollars to transport the partially completed Superyacht from Worldspan’s premises

   to a different superyacht facility, where he then spent $30 million dollars on a massive re-design

   and upgrade of the Superyacht.

          404.       The Plaintiffs lost the Worldspan business and the entire value of the Worldspan

   business. Worldspan assets were assigned to and owned by CSPAN. CSPAN is a Florida limited

   liability company. Comerica and its co-conspirators caused direct injury to the property of the

   U.S. entity, CSPAN, thereby creating domestic injury by destroying Worldspan.

          405.       Wedmore holds 66.66% of the shares of Worldspan. Michael Nesbit has valued

   Worldspan’s business with a replacement cost valuation of $42 million dollars. The total value of

   the assets destroyed by the racketeering acts of the Defendants is $66,268,832.00, which is subject

   to treble damages, making the amount $198,806,496.00, plus applicable interest and attorney’s

   fees and costs.

          406.       As a result of the conspiracy, the Superyacht, which was titled in the name of

   Worldspan and had a security interest registered against it by Comerica, was devalued, by utilizing

   Comerica’s own appraisers’ valuation, by $10 million dollars. The Plaintiffs assert that the

   Superyacht was worth more than $15 million dollars at the time it was appraised by Comerica’s



                                                    121

                                LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 122 of
                                     337


   appraiser. This represents another $10 million-dollar loss to the Plaintiffs, directly caused by the

   conspiracy.

                                            Punitive Damages

          407.    In addition to the RICO claims in this action, Worldspan advances common law

   claims against some of the defendants for, among other things, fraudulent inducement, aiding and

   abetting fraud and civil conspiracy. Under these common law claims Worldspan seeks punitive

   damages against Comerica.

          408.    Given the deliberate, egregious and continuing nature of the conduct of Comerica

   and given the financial size of Comerica, the tortfeasor, Worldspan seeks punitive damages in the

   amount of not less than $530,150,656.00 dollars (a multiple of eight times the actual damages).

   Comerica’s conduct is far more egregious than other U.S. banks that have had punitive awards

   against them for far greater amounts. Comerica’s conduct referred to in this Amended Complaint

   is not only a RICO conspiracy, with a continuum of predicate acts, it is a continuum of national

   and international criminal conduct, with a minimum of ten years of criminal conduct involving,

   among other things, money laundering, fraud, criminal fraudulent misrepresentation and criminal

   fraudulent omission, fraudulent transfers, co-mingling funds with the proceeds of fraud, litigating

   against victims of the frauds and providing false evidence to courts.

          409.    Comerica worked and continues to work as one of the two masterminds of the

   illegal enterprise and as one of the principal beneficiaries of the illegal enterprise (having received

   over $4.4 million dollars in loan and interest payments with numerous fees and charges for money

   laundering transactions and various other predicate acts committed by Comerica), conspiring with

   HS3 who has, since 2005, undertaken a continuous series of frauds against victims that he then

   sued, made a death threat against Barnett, extorted Barnett, and utilized complex offshore money


                                                    122

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 123 of
                                     337


   laundering schemes in concert with Comerica and the Superyacht Credit Bid Fraud and

   Conspiracy.

          410.    Comerica undertook a form of conduct never before undertaken by a U.S. bank

   when Comerica took over the contract to construct the Superyacht and took over the security that

   HS3 had on the Superyacht for the fraudulent purpose of making it impossible for Al-Saleh,

   Worldspan, Supreme Fuels and the other victims to claim against his interest in the Superyacht.

          411.    Comerica’s ten (10) years of continuous and unabated illegal conduct is a textbook

   example of willful misconduct. Punitive damages are appropriate in order to deter Comerica from

   continuing to act in the manner they have acted and continue to act. Punitive damages are

   warranted to deter Comerica from engaging in similar conduct in the future and to induce other

   victims to take actions against Comerica.

          412.    Comerica acted with knowledge that Al-Saleh, Supreme Fuels, Worldspan, and

   others sought to recover from HS3’s frauds, while, at the same time, Comerica laundered millions

   and millions of dollars, with transactions that were blatantly and obviously designed to prevent

   HS3’s victims from attaching these laundered funds. Comerica, acting with knowledge, and

   continuing its willful misconduct, implemented the Superyacht Credit Bid Fraud and Conspiracy,

   for the purpose of defeating the claims of HS3’s and Comerica’s victims and for the purpose of

   devaluing the Superyacht, damaging and destroying the Plaintiffs’ businesses.

          413.    Comerica should and must be subject to very significant regulatory penalties for

   blatantly violating, on an ongoing basis, for at least ten (10) years, the sections of the United States

   banking statutes referred to in this Amended Complaint. Comerica’s conduct as a national bank

   is extraordinarily and uniquely egregious in that, unlike typical RICO complaints against banks,

   wherein banks are sued for money laundering and other associated wrongdoing, Comerica took



                                                    123

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 124 of
                                     337


   the extraordinary step of becoming one of the two active masterminds in a ten-year RICO

   conspiracy against PDVSA,26 Al-Saleh,27 Supreme Fuels,28 the Plaintiffs, ABN AMRO,29 and

   many others.

                                       CAUSES OF ACTION

   COUNT I – RACKETEERING IN VIOLATION OF RICO, 18 U.S.C. §§1962 (c), 1964 (c)
                    (By All Plaintiffs Against All Defendants)

          414.    The Plaintiffs reallege and incorporate herein by reference paragraphs 1 through

   413.

          415.    At all relevant times, each of the Plaintiffs is a “person” within the meaning of

   RICO 18 U.S.C. §§ 1961(3) and 1964(c).

          416.    Each of the Defendants are “persons” as defined in 18 U.S.C. § 1961(3) and

   1962(c).

          417.    At all relevant times, Defendants engaged in activities affecting interstate and

   foreign commerce within the meaning of 18 U.S.C. § 1962(c).




          26
              PDVSA, the National oil company of Venezuela, who was victimized by the BTB Credit
   Bid Fraud. Comerica was and is the banker for BTB Refining LLC, the corporation that was used
   as a vehicle of fraud against PDVSA and the other victims of the BTB Credit Bid Fraud.
           27
              The business partner of HS3 who obtained a $28.8 million dollar fraud judgment against
   HS3 and was unable to be paid for years, expending $12 million dollars to collect on his fraud
   judgment. During the time period that Al-Saleh attempted to collect his $28.8 million fraud
   judgement, Comerica laundered millions and millions of dollars for HS3 and his wife, paying these
   amounts from offshore corporation in huge blocks of funds to HS3, his wife, Deborah, and HS3’s
   proxies, all in a manner such that Al-Saleh could not attach these funds.
           28
              Comerica actively assisted HS3 in preventing Supreme Fuels from being paid both prior
   to bringing its RICO lawsuit against HS3 and subsequent to Supreme Fuels obtaining judgment
   pursuant to its RICO lawsuit against HS3.
           29
              ABN AMRO, was utilized by HS3 to collateralize the receivables of IOTC USA so as
   to make the receivables impossible to Al-Saleh to attach, which was part of HS3’s strategy in
   defrauding Al-Saleh of millions of dollars. Ultimately, HS3 had no more use for ABN AMRO and
   ABN AMRO became yet another victim of the conspiracy that involved Comerica and HS3.
                                                 124

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 125 of
                                     337


          418.    At all times relevant, all of the Defendants were employed by or associated with

   the Enterprise described herein.

          419.    At all relevant times, this Enterprise was engaged in, and its activities affected,

   interstate and foreign commerce, within the meaning of RICO, 18 U.S.C. § 1962(c).

          420.    At all relevant times, Defendants conducted or participated, directly or indirectly,

   in the conduct of the Enterprise’s affairs through a “pattern of racketeering activity” within the

   meaning of 18 U.S.C. § 1961(5), in violation of RICO, 18 U.S.C. § 1962(c).

          421.    Specifically, at all relevant times, Defendants engaged in “racketeering activity”

   within the meaning of 18 U.S.C. § 1961(1) by engaging in the acts set forth above.

          422.    The acts set forth in this Amended Complaint constitute a violation of one or more

   of the predicate acts: 18 U.S.C. § 1952 (Travel Act); 18 U.S.C. § 1956 (money laundering); 18

   U.S.C. § 1957 (financial transactions from property derived from unlawful activity); 18 U.S.C.

   §1343 (wire fraud); 18 U.S.C. §1341 (mail fraud); extortion and a death threat in violation of §

   836.05, Fla. Stat. and 18 U.S.C. § 1951.

          423.    Each of the Defendants committed and/or aided and abetted the commission of two

   or more of these acts of racketeering activity.

          424.    The acts of racketeering activity referred to in the previous paragraph constitute a

   “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5). The acts alleged

   were related to each other by virtue of common participants, common victims (the Plaintiffs), a

   common method of commission, a common purpose, to enrich the Defendants, and the common

   result of devaluing the Superyacht and destroying the Plaintiffs businesses.

          425.    As a direct and proximate result of Defendants’ violation of 18 U.S.C. § 1962(c),

   the Plaintiffs were injured in their businesses and property, with damages of $66,268,832.00.



                                                     125

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 126 of
                                     337


           426.    As a result of their misconduct, Defendants are liable to the Plaintiffs for their losses

   in an amount to be determined at trial.

           WHEREFORE, Plaintiffs requests that this Court enter judgment in favor of Plaintiffs

   against the Defendants awarding Plaintiffs treble damages in the amount of $198,806,496;

   reasonable attorneys’ fees and costs, pre-judgment and post-judgment interest in the maximum

   amounts allowed by law; and any and all other relief to which the Plaintiffs may be entitled at law

   or in equity.

    COUNT II – RACKETEERING IN VIOLATION OF RICO, 18 U.S.C. §§ 1962(d), 1964
                                         (c)
                     (By All Plaintiffs Against All Defendants)

           427.    The Plaintiffs reallege and incorporate herein by reference paragraphs 1 through

   413.

           428.    At all relevant times, each of the Plaintiffs is a “person” within the meaning of 18

   U.S.C. §§ 1961(3) and 1964(c).

           429.    Each of the Defendants are “persons” as defined in 18 U.S.C. § 1961(3) and

   1962(c).

           430.    Each of the Defendants engaged in, and whose activities affect, interstate

   commerce. At all times relevant, each of the Defendants was employed by or associated with the

   Enterprise described above.

           431.    The Defendants agreed to and did conduct and participate in the conduct of the

   enterprise’s affairs through a pattern of racketeering activity.

           432.    Pursuant to and in furtherance of the illegal scheme, the Defendants knowingly

   agreed to perform acts, and did perform multiple related acts of 18 U.S.C. § 1952 (Travel Act); 18

   U.S.C. § 1956 (money laundering); 18 U.S.C. § 1957 (financial transactions from property derived

   from unlawful activity); 18 U.S.C. §1343 (wire fraud); 18 U.S.C. §1341 (mail fraud); extortion
                                                     126

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 127 of
                                     337


   and a death threat in violation of § 836.05, Fla. Stat. and 18 U.S.C. § 1951 set forth above constitute

   a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).

          433.    The Defendants directly and indirectly conducted and participated in the conduct

   of the enterprise’s affairs through the pattern of racketeering described above in violation of 18

   U.S.C. § 1962(c).

          434.    As a direct and proximate result of the Defendants racketeering activities and

   violations of 18 U.S.C. § 1962(c), Plaintiffs were injured in its business and property through the

   loss of more than $66 million dollars.

          435.    As set forth above, the Defendants agreed and conspired to violate 18 U.S.C. §

   1962(c).

          436.    The Defendants conspired to conduct and participate in the conduct of the

   enterprise’s affairs through a pattern of racketeering activity.

          437.    The Defendants knew that their predicate acts were part of a pattern of racketeering

   activity and agreed to the commission of those acts to further the scheme described above and to

   enrich themselves.

          438.    That conduct constitutes a conspiracy to violate 18 U.S.C. § 1962(c) in violation of

   18 U.S.C. § 1962(d).

          439.    As a direct and proximate result of the Defendants conspiracy with the members of

   the enterprise and through the commission of the overt acts of 18 U.S.C. § 1952 (Travel Act); 18

   U.S.C. § 1956 (money laundering); 18 U.S.C. § 1957 (financial transactions from property derived

   from unlawful activity); 18 U.S.C. §1343 (wire fraud); 18 U.S.C. §1341 (mail fraud); extortion

   and a death threat in violation of § 836.05, Fla. Stat. and 18 U.S.C. § 1951 taken in furtherance of




                                                    127

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 128 of
                                     337


   that conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs were injured in its business and

   property through the loss of more than $66,268,832.00.

           WHEREFORE, Plaintiffs requests that this Court enter judgment in favor of Plaintiffs

   against the Defendants awarding Plaintiffs’ treble damages in the amount of $198,806,496;

   reasonable attorneys’ fees and costs, pre-judgment and post-judgment interest in the maximum

   amounts allowed by law; and any and all other relief to which the Plaintiffs may be entitled at law

   or in equity.

     COUNT III– FLORIDA RICO (Violation of §772.103(3), Fla. Stat; §772.104, Fla. Stat.)
                      (By All Plaintiffs Against All Defendants)

           440.    The Plaintiffs reallege and incorporate herein by reference paragraphs 1 through

   413.

           441.    At all relevant times, each of the Defendants is a “person” within the meaning of

   Florida Statute §772.103 and §772.104.

           442.    Each of the Defendants is a “person” as defined in Florida Statute §772.102.

           443.    At all times relevant, all of the Defendants engaged in activities that affect interstate

   and foreign commerce

           444.    At all times relevant, the Defendants were employed by or associated with the

   Enterprise described herein within the meaning of Florida Statute §772.102.

           445.    At all times relevant Defendants conducted or participated, directly or indirectly, in

   the conduct of the enterprise’s affairs through a “pattern of criminal activity” within the meaning

   of Florida Statute §772.102, in violation of Florida Statute §772.103(3).

           446.    The acts set forth in this Amended Complaint constitute a violation of of the

   following statutes: §817.034, Fla. Stat. (wire fraud); §817.034, Fla. Stat. (mail fraud); §836.05,

   Fla. Stat. (extortion and death threat); 18 U.S.C. § 1952 (Travel Act); 18 U.S.C. § 1956 (money

                                                     128

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 129 of
                                     337


   laundering); 18 U.S.C. § 1957(financial transactions from property derived from unlawful

   activity); 18 U.S.C. §1343 (wire fraud); 18 U.S.C. §1341 (mail fraud); and extortion and a death

   threat in violation of § 836.05, Fla. Stat. and 18 U.S.C. § 1951.

           447.    Each of the Defendants committed and/or aided and abetted the commission of two

   or more of these acts of criminal activity.

           448.    The acts of criminal activity referred to in the previous paragraph constitute a

   “pattern of criminal activity” within the meaning of Florida Statute §772.102(4). The acts alleged

   were related to each other by virtue of having same intents, common participants, a common victim

   (the Plaintiffs), a common method of commission, a common purpose, to enrich the Defendants,

   and the common result of devaluing the Superyacht and destroying the Plaintiffs businesses.

           449.    As a direct and proximate result of Defendants’ violation of Florida Statute

   §772.103(3), the Plaintiffs were injured in their businesses and property, with damages of

   $66,268,832.00.

           450.    As a result of their misconduct, Defendants are liable to the Plaintiffs for their losses

   in an amount to be determined at trial.

           WHEREFORE, Plaintiffs requests that this Court enter judgment in favor of Plaintiffs

   against the Defendants awarding Plaintiffs’ treble damages in the amount of $198,806,496;

   reasonable attorneys’ fees and costs, pre-judgment and post-judgment interest in the maximum

   amounts allowed by law; and any and all other relief to which the Plaintiffs may be entitled at law

   or in equity.

     COUNT IV – FLORIDA RICO (Violation of §772.103(4), Fla. Stat; §772.104, Fla. Stat.)
                      (By All Plaintiffs Against All Defendants)

           451.    The Plaintiffs re-allege and incorporate herein by reference paragraphs 1 through

   413.


                                                     129

                               LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 130 of
                                     337


          452.    At all relevant times, each of the Defendants is a “person” within the meaning of

   Florida Statute §772.103 and §772.104.

          453.    Each of the Defendants is a “person” as defined in Florida Statute §772.102.

          454.    Defendants engaged in activities that affect interstate and foreign commerce. At

   all times relevant, Defendants were employed by or associated with the Enterprise described above

   within the meaning of Florida Statute §772.102.

          455.    The Defendants agreed to and did conduct and participate in the conduct of the

   enterprise’s affairs through a pattern of criminal activity and for the unlawful purpose of

   intentionally diverting, laundering and converting millions of dollars.

          456.    Pursuant to and in furtherance of the illegal scheme, the Defendants knowingly

   agreed to perform acts, and did perform multiple related predicate acts of §817.034, Fla. Stat. (wire

   fraud); §817.034, Fla. Stat. (mail fraud); §836.05, Fla. Stat. (extortion and death threat); 18 U.S.C.

   § 1952 (Travel Act); 18 U.S.C. § 1956 (money laundering); 18 U.S.C. §1957 (financial

   transactions from property derived from unlawful activity); 18 U.S.C. §1343 (wire fraud); 18

   U.S.C. §1341 (mail fraud); and extortion and a death threat in violation of § 836.05, Fla. Stat. and

   18 U.S.C. § 1951.

          457.    The predicate acts identified in the preceding paragraph constitute a pattern of

   criminal activity pursuant to Florida Statute §772.102(4).

          458.    The Defendants directly and indirectly conducted and participated in the conduct

   of the enterprise’s affairs through the pattern of criminal activity described above in violation of

   Florida Statute §772.103(3).




                                                   130

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 131 of
                                     337


           459.    As a direct and proximate result of the Defendants criminal activities and violations

   of Florida Statute §772.103(3), Plaintiffs were injured in its business and property through the loss

   of more than $66 million dollars.

           460.    As set forth above, the Defendants agreed and conspired to violate Florida Statute

   §772.103(3).

           461.    The Defendants conspired to conduct and participate in the conduct of the

   enterprise’s affairs through a pattern of criminal activity and for the unlawful purpose of

   intentionally diverting, laundering and converting millions of dollars.

           462.    The Defendants knew that their predicate acts were part of a pattern of criminal

   activity and agreed to the commission of those acts to further the scheme described above and to

   enrich themselves.

           463.    That conduct constitutes a conspiracy to violate Florida Statute §772.103(3) in

   violation of Florida Statute §772.103(4).

           464.    As a direct and proximate result of the Defendants conspiracy with the members of

   the enterprise, the overt acts of mail and wire fraud, money laundering and monetary transactions

   in property derived from specified unlawful activity taken in furtherance of that conspiracy, and

   violation of Florida Statute §772.103(4), Plaintiffs were injured in its business and property

   through the loss of more than $66,268,832.00.

           WHEREFORE, Plaintiffs requests that this Court enter judgment in favor of Plaintiffs

   against the Defendants awarding Plaintiffs’ treble damages in the amount of $198,806,496;

   reasonable attorneys’ fees and costs, pre-judgment and post-judgment interest in the maximum

   amounts allowed by law; and any and all other relief to which the Plaintiffs may be entitled at law

   or in equity.



                                                   131

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 132 of
                                     337


                     COUNT V – FRAUDULENT MISREPRESENTATION
          (By Plaintiffs Worldspan and CSPAN Against Comerica, Shaw and Deborah)

          465.    Worldspan and CSPAN reallege and incorporate herein by reference paragraphs 1

   through 44, 55 through 76, 157 through 191, and 268 through 284.

          466.    At the Delray Beach Meeting and the Deborah HS3 Superyacht Meeting, Shaw,

   Comerica, and Deborah knowingly made a series of fraudulent misrepresentations and

   fraudulently concealed material facts in order to induce the reliance of Worldspan.

          467.    Defendants Comerica, Shaw and Deborah made such false statements and

   omissions without legal justification or excuse, with malice, ill will and/or with the intent to

   purposely defraud Worldspan, and by assignment, CSPAN.

          468.    Worldspan justifiably relied upon and were deceived by the fraudulent statements

   and materials omissions of the Defendants Comerica, Shaw and Deborah.

          469.    Worldspan, and through the assignment, CSPAN have been injured as a result of

   the fraudulent statements by, and material omissions of, Defendants identified in this count.

          470.    As described throughout this Amended Complaint, Comerica, Shaw and Deborah

   had actual knowledge of the fraud that was being perpetrated on Worldspan by the above-named

   persons and entities.

          471.    As a result of the above-described fraudulent misrepresentations and omissions,

   Worldspan, and its assignee CSPAN have sustained losses in excess of $66 million.

          472.    The wrongful acts of the Defendants Comerica, Shaw and Deborah in this regard

   were done with malice and with the intent to defraud.

          WHEREFORE, Plaintiffs Worldspan and CSPAN request that this Court enter judgment

   in favor of Worldspan and CSPAN and against Comerica, Shaw and Deborah awarding

   Worldspan’s and CSPAN’s compensatory damages of not less than $66,268,832.00, punitive


                                                  132

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 133 of
                                     337


   damages of not less than $530,150,656.00 against Comerica, costs, pre-judgment and post-

   judgment interest in the maximum amounts allowed by law; and any and all other relief to which

   Worldspan and CSPAN may be entitled at law or in equity.

                       COUNT VII – NEGLIGENT MISREPRESENTATION
                  (By Plaintiff Worldspan and CSPAN Against Comerica and Shaw)
                      (plead in the alternative to Fraudulent Misrepresentation)

           462.    Worldspan and CSPAN re-allege and incorporate herein by reference paragraphs 1

   through 44, 55 through 76, and 157 through 191.

           463.    At the Delray Beach Meeting, Comerica and Shaw made false statements of

   material fact to Worldspan’s representatives, including Barnett to induce the reliance of

   Worldspan.

           464.    Specifically, at the Delray Beach Meeting, Comerica and Shaw negligently

   misrepresented to Barnett that the assignment of HS3’s security interest in the Superyacht and

   construction contract to Comerica was for the purpose of Comerica granting HS3 a construction

   loan.

           465.    Similarly, during the Delray Beach Meeting, Shaw and Comerica negligently

   misrepresented to Barnett that the assignment of HS3’s interest in the Superyacht and the

   assignment of HS3’s interest in the construction contract for the Superyacht, to Comerica, was a

   good means of having the Superyacht funded to completion.

           466.    Shaw and Comerica also negligently misrepresented to Barnett that the Assignment

   and the Construction Loan would be beneficial to Worldspan.

           467.    Shaw and Comerica were negligent in making these statements to Barnett because

   they should have known and/or actually knew that these statements were false. Shaw and

   Comerica knew that the Construction Loan was not beneficial to Worldspan and was not for the



                                                 133

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 134 of
                                     337


   purpose of finalizing the construction of the Superyacht. Rather, Shaw and Comerica knew that

   the construction loan was a vital step in furtherance of the fraudulent credit bid scheme and would

   be used to co-mingle proceeds of money laundering.

          468.    In other words, Shaw and Comerica knew that the Superyacht Construction

   Loan/Assignment was part of the Superyacht Credit Bid Fraud and Conspiracy to encumber the

   Superyacht with a charge in favor of Comerica for the purpose of defeating creditor claims and

   ultimately making a credit bid on the Superyacht after the security was transferred from Comerica

   to a HS3 controlled corporation.

          469.    Comerica and Shaw intentionally made these statements to Barnett, the principal of

   Worldspan, to induce Worldspan to rely on these statements and consent to the Assignment and

   the Construction Loan Agreement.

          470.    Worldspan justifiably relied on Shaw’s and Comerica’s misrepresentations and

   consented to the Assignment and the Construction Loan Agreement.

          471.    Worldspan would not have consented to the Assignment nor the Construction Loan

   Agreement had it known that both documents were executed in furtherance of conducting

   Superyacht Credit Bid Fraud and Conspiracy.

          472.    Worldspan and CSPAN have been injured as a result of the negligent

   misrepresentations identified in this count, as described in the preceding paragraphs.

          473.    As a result of the above-described negligent misrepresentations, Worldspan and

   CSPAN sustained damages in the amount of $66,268,832.00.

          WHEREFORE, Plaintiffs requests that this Court enter judgment in favor of Plaintiffs

   Worldspan and CSPA against the Defendants Comerica and Shaw awarding damages in the

   amount of $66,268,832.00; costs, pre-judgment and post-judgment interest in the maximum



                                                  134

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 135 of
                                     337


   amounts allowed by law; and any and all other relief to which the Plaintiffs Worldspan and CSPAN

   may be entitled at law or in equity.

                           COUNT VI – CONSPIRACY TO DEFRAUD
                   (By Plaintiffs Worldspan and CSPAN Against All Defendants)

          474.    Plaintiffs Worldspan and CSPAN incorporates and realleges the preceding

   paragraphs 1 through 413 as if fully set out herein.

          475.    The Defendants engaged in a civil conspiracy to defraud Worldspan and its

   assignee, CSPAN.

          476.    The fraudulent conspiracy included an agreement to commit several unlawful acts,

   including agreements to make fraudulent representations and omissions, engage in mail and wire

   fraud, money laundering, and engaging in monetary transactions involving property derived from

   specified unlawful activity, primarily through the use of Comerica’s bank accounts.

          477.    The Defendants engaged in numerous overt acts of making fraudulent

   misrepresentations and omissions and committing several overt acts of mail and wire fraud, money

   laundering, and engaging in monetary transactions involving property derived from specified

   unlawful activity

          478.    As a direct and proximate result of the conspiracy, Worldspan, and its assignee,

   CSPAN have been damaged.

          479.    The wrongful acts of the Defendants in this regard were done with malice and with

   the intent to defraud.

          WHEREFORE, Plaintiffs Worldspan and CSPAN requests that this Court enter judgment

   in favor of Worldspan and CSPAN and against Defendants awarding Worldspan’s and CSPAN’s

   compensatory damages of at least $66,268,832.00, punitive damages of not less than

   $530,150,656.00 against Comerica, costs, pre-judgment and post-judgment interest in the


                                                   135

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 136 of
                                     337


   maximum amounts allowed by law; and any and all other relief to which Worldspan and CSPAN

   may be entitled at law or in equity.

                    COUNT VII (AIDING AND ABETTING FRAUD)
   (By Worldspan and CSPAN Against Comerica, Shaw, Jones, Deborah, Younker, Kirkeide
                                    and Monger)

          480.    Worldspan and CSPAN incorporate and reallege the preceding paragraphs 1

   through 413 as if fully set out herein.

          481.    HS3 committed a massive fraud against Worldspan, and its assignee, CSPAN.

          482.    As described throughout this Amended Complaint, Comerica, Kirkeide, Monger,

   Shaw, Jones, Deborah, Younker and Kirkeide had actual knowledge of the fraud that was being

   perpetrated on Worldspan and CSPAN by HS3.

          483.    Comerica, Kirkeide, Monger, Shaw, Jones, Deborah, Younker and Kirkeide

   knowingly and intentionally provided substantial assistance and facilitated numerous overt acts of

   mail and wire fraud, money laundering, and monetary transactions involving property derived

   from unlawful activity.

          484.    Without Comerica, Kirkeide, Monger, Shaw, Jones, Deborah, Younker and

   Kirkeide’s substantial participation, assistance, and aid, HS3 would not have been able to carry

   forward the fraudulent credit bid scheme that cause the demise of Worldspan and its assignee,

   CSPAN.

          485.    As a result of the above-described fraud, Worldspan and its assignee, CSPAN have

   sustained losses in excess of $66,268,832.00.

          486.    The wrongful acts of Comerica, Kirkeide, Monger, Shaw, Jones, Deborah, Younker

   and Kirkeide in this regard were done with malice and with the intent to defraud.




                                                   136

                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 137 of
                                     337


          487.    Worldspan and its assignee, CSPAN, are entitled to punitive and exemplary

   damages in an amount to be ascertained at trial.

          WHEREFORE, Plaintiffs Worldspan and CSPAN request that this Court enter judgment

   in favor of Worldspan and CSPAN against Comerica, Kirkeide, Monger, Shaw, Jones, Deborah,

   Younker and Kirkeide awarding Worldspan and CSPAN damages in the amount of at least

   $66,268,832.00, punitive damages of not less than $530,150,656.00 against Comerica, costs, pre-

   judgment and post-judgment interest in the maximum amounts allowed by law; and any and all

   other relief to which Worldspan and CSPAN may be entitled at law or in equity.

                                    DEMAND FOR JURY TRIAL

          Plaintiffs request a jury trial on any and all counts for which a trial by jury is permitted by

   law.

   Dated: April 19, 2019                                 Respectfully submitted,

                                                         LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
                                                         777 W. 41 Street, Suite 402
                                                         Miami Beach, Florida 33140
                                                         E-mail: rodrigo@rdasilvalaw.com
                                                         Telephone:     (305) 615-1434
                                                         Facsimile:     (305) 615-1435

                                                 By:     /s/ Rodrigo S. Da Silva
                                                         Rodrigo S. Da Silva, Esq.
                                                         Florida Bar No. 0088600
                                                          Counsel for Plaintiffs, Worldspan Marine,
                                                         Inc., CSPAN Financial, LLC and Wedmore
                                                         Financial, LLC




                                                   137

                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 138 of
                                     337


                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 19, 2019, I filed the foregoing document with the Clerk of

   the Court using CM/ECF. I also certified that the foregoing document is being this day on all

   parties registered to receive Notices of Electronic Filing generated by CM/ECF.


                                                   /s/ Rodrigo S. Da Silva
                                                   Rodrigo S. Da Silva, Esq.




                                                 138

                            LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 139 of
                                     337




                      EXHIBIT 1
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 140 of
                                     337
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 141 of
                                     337
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 142 of
                                     337
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 143 of
                                     337




                      EXHIBIT 2
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page144
                                                                            2 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page145
                                                                            3 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page146
                                                                            4 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page147
                                                                            5 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page148
                                                                            6 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page149
                                                                            7 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page150
                                                                            8 ofof
                                                                                 27
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-22
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page151
                                                                            9 ofof
                                                                                 27
                                       337
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page152
                                                                                10 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page153
                                                                                11 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page154
                                                                                12 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page155
                                                                                13 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page156
                                                                                14 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page157
                                                                                15 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page158
                                                                                16 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page159
                                                                                17 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page160
                                                                                18 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page161
                                                                                19 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page162
                                                                                20 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page163
                                                                                21 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page164
                                                                                22 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page165
                                                                                23 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page166
                                                                                24 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page167
                                                                                25 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page168
                                                                                26 of
                                                                                   of
                                       337
                                        27
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-22 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page169
                                                                                27 of
                                                                                   of
                                       337
                                        27
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 170 of
                                     337




                      EXHIBIT 3
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 171
                                                                           2 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 172
                                                                           3 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 173
                                                                           4 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 174
                                                                           5 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 175
                                                                           6 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 176
                                                                           7 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 177
                                                                           8 of of
                                                                                16
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-4 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 178
                                                                           9 of of
                                                                                16
                                     337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page10
                                                                          179
                                                                            ofof
                                                                               16
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page11
                                                                          180
                                                                            ofof
                                                                               16
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page12
                                                                          181
                                                                            ofof
                                                                               16
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page13
                                                                          182
                                                                            ofof
                                                                               16
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page14
                                                                          183
                                                                            ofof
                                                                               16
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page15
                                                                          184
                                                                            ofof
                                                                               16
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-4
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page16
                                                                          185
                                                                            ofof
                                                                               16
                                       337
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 186 of
                                     337




                      EXHIBIT 4
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 187
                                                                           2 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 188
                                                                           3 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 189
                                                                           4 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 190
                                                                           5 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 191
                                                                           6 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 192
                                                                           7 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 193
                                                                           8 of of
                                                                                51
                                     337
Case
Case1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                       Document105
                                1-6 Entered on FLSD Docket 04/19/2019
                                                           05/14/2018 Page 194
                                                                           9 of of
                                                                                51
                                     337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page10
                                                                          195
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page11
                                                                          196
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page12
                                                                          197
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page13
                                                                          198
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page14
                                                                          199
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page15
                                                                          200
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page16
                                                                          201
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page17
                                                                          202
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page18
                                                                          203
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page19
                                                                          204
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page20
                                                                          205
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page21
                                                                          206
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page22
                                                                          207
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page23
                                                                          208
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page24
                                                                          209
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page25
                                                                          210
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page26
                                                                          211
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page27
                                                                          212
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page28
                                                                          213
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page29
                                                                          214
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page30
                                                                          215
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page31
                                                                          216
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page32
                                                                          217
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page33
                                                                          218
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page34
                                                                          219
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page35
                                                                          220
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page36
                                                                          221
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page37
                                                                          222
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page38
                                                                          223
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page39
                                                                          224
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page40
                                                                          225
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page41
                                                                          226
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page42
                                                                          227
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page43
                                                                          228
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page44
                                                                          229
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page45
                                                                          230
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page46
                                                                          231
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page47
                                                                          232
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page48
                                                                          233
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page49
                                                                          234
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page50
                                                                          235
                                                                            ofof
                                                                               51
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-6
                                 105 Entered
                                     Enteredon
                                             onFLSD
                                               FLSDDocket
                                                    Docket05/14/2018
                                                          04/19/2019 Page
                                                                     Page51
                                                                          236
                                                                            ofof
                                                                               51
                                       337
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 237 of
                                     337




                      EXHIBIT 5
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page238
                                                                            2 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page239
                                                                            3 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page240
                                                                            4 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page241
                                                                            5 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page242
                                                                            6 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page243
                                                                            7 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page244
                                                                            8 ofof
                                                                                 66
                                       337
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-13
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page245
                                                                            9 ofof
                                                                                 66
                                       337
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page246
                                                                                10 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page247
                                                                                11 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page248
                                                                                12 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page249
                                                                                13 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page250
                                                                                14 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page251
                                                                                15 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page252
                                                                                16 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page253
                                                                                17 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page254
                                                                                18 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page255
                                                                                19 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page256
                                                                                20 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page257
                                                                                21 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page258
                                                                                22 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page259
                                                                                23 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page260
                                                                                24 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page261
                                                                                25 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page262
                                                                                26 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page263
                                                                                27 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page264
                                                                                28 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page265
                                                                                29 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page266
                                                                                30 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page267
                                                                                31 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page268
                                                                                32 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page269
                                                                                33 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page270
                                                                                34 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page271
                                                                                35 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page272
                                                                                36 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page273
                                                                                37 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page274
                                                                                38 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page275
                                                                                39 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page276
                                                                                40 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page277
                                                                                41 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page278
                                                                                42 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page279
                                                                                43 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page280
                                                                                44 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page281
                                                                                45 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page282
                                                                                46 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page283
                                                                                47 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page284
                                                                                48 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page285
                                                                                49 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page286
                                                                                50 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page287
                                                                                51 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page288
                                                                                52 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page289
                                                                                53 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page290
                                                                                54 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page291
                                                                                55 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page292
                                                                                56 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page293
                                                                                57 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page294
                                                                                58 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page295
                                                                                59 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page296
                                                                                60 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page297
                                                                                61 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page298
                                                                                62 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page299
                                                                                63 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page300
                                                                                64 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page301
                                                                                65 of
                                                                                   of
                                       337
                                        66
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-13 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page302
                                                                                66 of
                                                                                   of
                                       337
                                        66
Case 1:18-cv-21924-FAM Document 105 Entered on FLSD Docket 04/19/2019 Page 303 of
                                     337




                      EXHIBIT 6
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page304
                                                                            2 ofof
                                                                                 35
                                       337




                                                                                 233
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page305
                                                                            3 ofof
                                                                                 35
                                       337




                                                                                 234
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page306
                                                                            4 ofof
                                                                                 35
                                       337




                                                                                 235
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page307
                                                                            5 ofof
                                                                                 35
                                       337




                                                                                 236
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page308
                                                                            6 ofof
                                                                                 35
                                       337




                                                                                 237
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page309
                                                                            7 ofof
                                                                                 35
                                       337




                                                                                 354
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page310
                                                                            8 ofof
                                                                                 35
                                       337




                                                                                 355
Case
 Case1:18-cv-21924-XXXX
      1:18-cv-21924-FAM Document 1-12
                                 105 Entered
                                      Enteredon
                                              onFLSD
                                                 FLSDDocket
                                                     Docket04/19/2019
                                                            05/14/2018 Page
                                                                       Page311
                                                                            9 ofof
                                                                                 35
                                       337




                                                                                 356
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page312
                                                                                10 of
                                                                                   of
                                       337
                                        35




                                                                                    357
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page313
                                                                                11 of
                                                                                   of
                                       337
                                        35




                                                                                    358
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page314
                                                                                12 of
                                                                                   of
                                       337
                                        35




                                                                                    359
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page315
                                                                                13 of
                                                                                   of
                                       337
                                        35




                                                                                    360
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page316
                                                                                14 of
                                                                                   of
                                       337
                                        35




                                                                                    361
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page317
                                                                                15 of
                                                                                   of
                                       337
                                        35




                                                                                    362
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page318
                                                                                16 of
                                                                                   of
                                       337
                                        35




                                                                                    363
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page319
                                                                                17 of
                                                                                   of
                                       337
                                        35




                                                                                    364
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page320
                                                                                18 of
                                                                                   of
                                       337
                                        35




                                                                                    365
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page321
                                                                                19 of
                                                                                   of
                                       337
                                        35




                                                                                    366
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page322
                                                                                20 of
                                                                                   of
                                       337
                                        35




                                                                                    367
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page323
                                                                                21 of
                                                                                   of
                                       337
                                        35




                                                                                    368
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page324
                                                                                22 of
                                                                                   of
                                       337
                                        35




                                                                                    369
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page325
                                                                                23 of
                                                                                   of
                                       337
                                        35




                                                                                    370
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page326
                                                                                24 of
                                                                                   of
                                       337
                                        35




                                                                                    371
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page327
                                                                                25 of
                                                                                   of
                                       337
                                        35




                                                                                    372
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page328
                                                                                26 of
                                                                                   of
                                       337
                                        35




                                                                                    373
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page329
                                                                                27 of
                                                                                   of
                                       337
                                        35




                                                                                    374
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page330
                                                                                28 of
                                                                                   of
                                       337
                                        35




                                                                                    375
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page331
                                                                                29 of
                                                                                   of
                                       337
                                        35




                                                                                    376
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page332
                                                                                30 of
                                                                                   of
                                       337
                                        35




                                                                                    377
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page333
                                                                                31 of
                                                                                   of
                                       337
                                        35




                                                                                    378
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page334
                                                                                32 of
                                                                                   of
                                       337
                                        35




                                                                                    379
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page335
                                                                                33 of
                                                                                   of
                                       337
                                        35




                                                                                    380
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page336
                                                                                34 of
                                                                                   of
                                       337
                                        35




                                                                                    381
Case
Case 1:18-cv-21924-XXXX
     1:18-cv-21924-FAM Document
                        Document105
                                 1-12 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket04/19/2019
                                                               05/14/2018 Page
                                                                           Page337
                                                                                35 of
                                                                                   of
                                       337
                                        35




                                                                                    382
